Exhibit 10.3

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 10, 2014 by and among PMC COMMERCIAL
TRUST, a real estate investment trust organized under the laws of the State of
Texas (“PMC”) and FIRST WESTERN SBLC, INC., a Florida corporation (“First
Western”) (PMC and First Western herein collectively referred to as “Existing
Borrowers”), and WESTERN FINANCIAL CAPITAL CORPORATION, a Florida corporation
(“Western Financial”) and PMC INVESTMENT CORPORATION, a Florida corporation
(“PMC Investment”), (Western Financial and PMC Investment herein collectively
referred to as “New Borrowers” and PMC, First Western, Western Financial and PMC
Investment, herein collectively referred to as the “Borrowers” and individually,
a “Borrower”), EACH OF THE FINANCIAL INSTITUTIONS WHICH IS A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO (individually, a “Lender” and
collectively, the “Lenders”) and JPMORGAN CHASE BANK, National Association
(“JPMorgan”), a national banking association, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, PMC, First Western, Lenders and Administrative Agent are party to that
Amended and Restated Credit Agreement, dated as of December 28, 2010, as amended
by that certain First Amendment to Amended and Restated Credit Agreement, dated
as of June 8, 2011, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of June 15, 2012, and that certain Third Amendment to
Amended and Restated Credit Agreement, dated as of August 5, 2013 (as the same
has been or may be renewed, extended, amended and restated from time to time,
the “Credit Agreement”); and

WHEREAS, PMC and First Western have requested that Administrative Agent and
Lenders agree to an amendment permitting the CIM Merger, adding Western
Financial Capital Corporation and PMC Investment Corporation as new borrowers
under the PMC Revolving Facility, adding a new $30,000,000 term loan and making
certain other changes. Subject to the conditions set forth in this Amendment,
Administrative Agent and Lenders have agreed to amend the Credit Agreement as
set forth herein.

NOW, THEREFORE, the parties to this Amendment, for good, fair and valuable
consideration, the receipt and reasonable equivalency of which are hereby
acknowledged, do hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement (giving effect to this Amendment) have
the same meanings when used in this Amendment, and (b) references to “Sections,”
“Schedules” and “Exhibits” are to sections, schedules and exhibits to the Credit
Agreement.

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

Section 2.1 Credit Agreement. The Credit Agreement is, effective on the date
hereof, hereby amended in its entirety to read as set forth in the attached
Annex I.

Section 2.2 Amendment to Schedule 2. Schedule 2 to the Credit Agreement is
hereby deleted and the attached Schedule 2 is hereby substituted in its stead.

Section 2.3 Amendment to Schedule 6.3. Schedule 6.3 to the Credit Agreement is
hereby deleted and the attached Schedule 6.3 is hereby substituted in its stead.

Section 2.4 Amendment to Schedule 6.8. Schedule 6.8 to the Credit Agreement is
hereby deleted and the attached Schedule 6.8 is hereby substituted in its stead.

Section 2.5 Amendment to Schedule 8.2. Schedule 8.2 to the Credit Agreement is
hereby deleted and the attached Schedule 8.2 is hereby substituted in its stead.

Section 2.6 Amendment to Exhibit A. Exhibit A to the Credit Agreement is hereby
deleted and the attached Exhibit A is hereby substituted in its stead

Section 2.7 Addition of Exhibit A-2. The attached Exhibit A-2 is hereby added to
the Credit Agreement immediately following Exhibit A attached thereto.

Section 2.8 Amendment to Exhibit B. Exhibit B to the Credit Agreement is hereby
deleted and the attached Exhibit B is hereby substituted in its stead.

Section 2.9 Amendment to Exhibit C. Exhibit C to the Credit Agreement is hereby
deleted and the attached Exhibit C is hereby substituted in its stead.

Section 2.10 Amendment to Exhibit D. Exhibit D to the Credit Agreement is hereby
deleted and the attached Exhibit D is hereby substituted in its stead.

Section 2.11 Amendment to Exhibit E. Exhibit E to the Credit Agreement is hereby
deleted and the attached Exhibit E is hereby substituted in its stead.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent. Notwithstanding any contrary provisions
herein, this Amendment is not effective unless and until:

(a) there exists no Default or Potential Default either prior to or after giving
pro forma effect to this Amendment;

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

(b) the representations and warranties in this Amendment and in the Credit
Agreement are true and correct (after giving effect to this Amendment);

(c) the Administrative Agent shall have received counterparts of this Amendment
executed by each party named below;

(d) the Administrative Agent shall have received the Revolving Notes duly
executed by each of the Borrowers;

(e) the Administrative Agent shall have received the Term Loan Notes duly
executed by each of the Borrowers;

(f) the Administrative Agent shall have received counterparts of the Amended and
Restated Guaranty executed by PMC, Western Financial and PMC Investment;

(g) the Administrative Agent shall have received an incumbency certificate
executed by the Secretary or Assistant Secretary of Western Financial certifying
the names of the officers of Western Financial authorized to sign each of the
Credit Documents to which it is a party and the other documents or certificates
to be delivered pursuant to the Credit Documents by Western Financial, together
with the true signatures of each such officer;

(h) the Administrative Agent shall have received an incumbency certificate
executed by the Secretary or Assistant Secretary of PMC Investment certifying
the names of the officers of PMC Investment authorized to sign each of the
Credit Documents to which it is a party and the other documents or certificates
to be delivered pursuant to the Credit Documents by PMC Investment, together
with the true signatures of each such officer;

(i) the Administrative Agent shall have received an officer’s certificate
executed by a Responsible Officer for each Borrower in form and substance
acceptable to the Administrative Agent attaching (and certifying to the accuracy
thereof) such resolutions, certificates of good standing, certified articles of
organization and other corporate documents acceptable to the Administrative
Agent;

(j) the Administrative Agent shall have received an opinion of counsel to the
Companies regarding this Amendment, and other matters acceptable to the
Administrative Agent, and in form and substance acceptable to the Administrative
Agent, but in any event including a no conflict opinion with respect to the CIM
Credit Agreements (for purposes hereof, “CIM Credit Agreements” means (i) that
certain Credit Agreement, dated as of August 28, 2013, among CIM Urban Partners,
L.P., each lender from time to time party thereto, and Bank of America, N.A., as
administrative agent (as amended), and (ii) that certain Credit Agreement, dated
as of February 6, 2012, among CIM Urban Partners, L.P., each lender from time to
time party thereto, and Bank of America, N.A., as administrative agent (as
amended));

(k) the Administrative Agent shall have received a Compliance Certificate
acceptable to the Administrative Agent, certifying compliance by the Companies
and the Consolidated Companies with this Agreement and demonstrating the
Companies’ pro forma compliance with Section 9 of the Credit Agreement after
giving effect to this Amendment and the CIM Merger;

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

(l) the Administrative Agent shall have received the execution version of the
CIM Merger Agreement, including all schedules and exhibits thereto, and
execution versions of the Registration Rights and Lockup Agreement and the
Master Services Agreement to be executed in connection with the CIM Merger
Agreement, in each case certified by a Responsible Officer to be true, correct
and complete copies of the all such documents, instruments and agreements;

(m) the Administrative Agent shall have received reimbursement for all costs and
expenses incurred by it in connection with this Amendment and the other
transactions and for which it has submitted an invoice to the Borrowers; and

(n) the Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by it in connection with
this Amendment.

ARTICLE IV

NO WAIVER

Section 4.1 No Waiver. Nothing herein shall be construed as a consent to or
waiver of any Potential Default or Event of Default which may now exist or
hereafter occur or any violation of any term, covenant or provision of the
Credit Agreement or any other Credit Document. All rights and remedies of the
Administrative Agent and the Lenders are hereby expressly reserved with respect
to any such Potential Default or Event of Default. Nothing herein shall diminish
the right of the Administrative Agent or any Lender to require strict
performance by Borrowers of each provision of any Credit Document to which such
Person is a party, except as expressly provided herein. All terms and provisions
and all rights and remedies of the Administrative Agent and the Lenders under
the Credit Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects.

ARTICLE V

MISCELLANEOUS

Section 5.1 Ratifications. This Amendment modifies and supersedes all
inconsistent terms and provisions of the Credit Documents, and except as
expressly modified and superseded by this Amendment, the Credit Documents are
ratified and confirmed and continue in full force and effect. Borrowers,
Administrative Agent and Lenders agree that the Credit Documents, as amended by
this Amendment, continue to be legal, valid, binding and enforceable in
accordance with their respective terms.

Section 5.2 Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Administrative Agent and Lenders that (a) this
Amendment and any Credit Documents to be delivered under or in connection with
this Amendment have been duly executed and delivered by each Borrower, (b) no
action of, or filing with, any Governmental Authority is required to authorize,
or is otherwise required in connection with, the execution, delivery, and
performance by any Borrower of this Amendment and any Credit Document to be
delivered under or in connection with this Amendment except for the acceptance
by the SBA of the forfeiture or surrender of the SBIC licenses of Western
Financial and PMC Investment, (c) this Amendment and any Credit Documents to be
delivered under or in connection with this Amendment are valid and binding upon
each Borrower and are enforceable against each

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 4



--------------------------------------------------------------------------------

Borrower in accordance with their respective terms, (d) the execution, delivery,
and performance by each Borrower of this Amendment and any Credit Documents to
be delivered under or in connection with this Amendment do not require the
consent of any other Person and do not and will not constitute a violation of
any applicable laws, agreements or understandings to which such Person is a
party or by which such Person is bound (except any technical violation of SBA
regulations applicable to an SBIC which results from the execution of this
Amendment and the other Credit Documents and which would not reasonably be
expected to result in a Material Adverse Event), (e) the representations and
warranties contained in the Credit Agreement, as amended by this Amendment, and
any other Credit Document are true and correct in all material respects as of
the date of this Amendment (except for any representations and warranties that
speak to a specific date prior to the date of this Amendment), (f) as of the
date of this Amendment, no Potential Defaults or Events of Default exist, and
(g) each Borrower (other than First Western) is jointly and severally liable for
all Obligations outstanding on the Fourth Amendment Effective Date and all
Obligations incurred thereafter.

Section 5.3 References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” as referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
herein by reference, the same as if set forth verbatim in this Amendment.

Section 5.4 Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.

Section 5.5 Parties Bound. This Amendment binds and inures to the benefit of
each Borrower, Agent and each Lender and their respective successors and
assigns.

Section 5.6 Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SU BSEQUENT ORAL AGREEMENT BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank.]

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

BORROWERS: PMC COMMERCIAL TRUST By:   /s/ Barry N. Berlin   Barry N. Berlin  
Executive Vice President and
Chief Financial Officer

 

FIRST WESTERN SBLC, INC. By:   /s/ Barry N. Berlin   Barry N. Berlin   Executive
Vice President and
Chief Financial Officer

NEW BORROWERS:

 

WESTERN FINANCIAL CAPITAL CORPORATION By:   /s/ Barry N. Berlin   Barry N.
Berlin   Executive Vice President and
Chief Financial Officer

 

PMC INVESTMENT CORPORATION By:   /s/ Barry N. Berlin   Barry N. Berlin  
Executive Vice President and
Chief Financial Officer

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A.,

individually, as a Lender and as Administrative Agent

  /s/ Brooke Tankersley By:   Brooke Tankersley Title:   Underwriter II

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

ANNEX I

CREDIT AGREEMENT

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – ANNEX I



--------------------------------------------------------------------------------

ANNEX 1 TO FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT

among

PMC COMMERCIAL TRUST,

FIRST WESTERN SBLC, INC.,

WESTERN FINANCIAL CAPITAL CORPORATION, and

PMC INVESTMENT CORPORATION,

as Borrowers

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

And

THE LENDERS NAMED HEREIN,

as Lenders

DECEMBER 28, 2010

UP TO $40,000,000 SENIOR REVOLVING CREDIT FACILITIES

$30,000,000 SENIOR TERM LOAN

 

 

 

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – ANNEX I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS AND TERMS.      1   

1.1

  Definitions      1   

1.2

  Time References      17   

1.3

  Other References      17   

1.4

  Accounting Principles      17   

SECTION 2.

  BORROWING FACILITIES.      18   

2.1

  PMC Revolving Facility      18   

2.2

  PMC Borrowing Procedure      18   

2.3

  PMC Borrowing Requests      19   

2.4

  Reduction or Termination of PMC Commitment      19   

2.5

  Term Loan      19   

2.6

  Initial Borrowing of the Term Loan      20   

2.7

  Borrowing Requests      20   

2.8

  First Western Revolving Facility      21   

2.9

  First Western Borrowing Procedure      21   

2.10

  First Western Borrowing Requests      22   

2.11

  Reduction or Termination of First Western Commitment      22   

SECTION 3.

  TERMS OF PAYMENT.      22   

3.1

  Notes and Payments      22   

3.2

  Interest and Principal Payments      23   

3.3

  Interest Options      24   

3.4

  Quotation of Rates      24   

3.5

  Default Rate      24   

3.6

  Interest Recapture      24   

3.7

  Interest Calculations      25   

3.8

  Maximum Rate      25   

3.9

  Interest Periods      26   

3.10

  Conversions      26   

3.11

  Order of Application      26   

3.12

  Sharing of Payments, Etc      27   

3.13

  Offset      27   

3.14

  Booking Borrowings      27   

3.15

  Basis Unavailable or Inadequate for LIBOR Rate      28   

3.16

  Additional Costs      28   

3.17

  Change in Governmental Requirements      30   

3.18

  Consequential Loss      30   

3.19

  Foreign Lenders, Participants, and Purchasers      30   

SECTION 4.  

  FEES.      31   

4.1

  Treatment of Fees      31   

4.2

  Fees of Administrative Agent      31   

4.3

  On and After the Fourth Amendment Effective Date, Intentionally Left Blank   
  31   

4.4

  Commitment Fee      31   

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 5.

  CONDITIONS PRECEDENT.      31   

5.1

  On and After the Fourth Amendment Effective Date, Intentionally Left Blank   
  31   

5.2

  All Borrowings      31   

SECTION 6.

  REPRESENTATIONS AND WARRANTIES.      32   

6.1

  Purpose and Regulation U      32   

6.2

  Corporate Existence, Good Standing, Authority and Locations      33   

6.3

  Subsidiaries and Names      33   

6.4

  Authorization and Contravention      33   

6.5

  Binding Effect      34   

6.6

  Financials      34   

6.7

  Solvency      34   

6.8

  Litigation      34   

6.9

  Taxes      34   

6.10

  Environmental Matters      35   

6.11

  Employee Plans      35   

6.12

  Properties; Liens      35   

6.13

  Government Regulations      36   

6.14

  Transactions with Affiliates      36   

6.15

  Debt      36   

6.16

  Leases      36   

6.17

  Labor Matters      36   

6.18

  Intellectual Property      36   

6.19

  Insurance      37   

6.20

  Full Disclosure      37   

SECTION 7.  

  AFFIRMATIVE COVENANTS.      37   

7.1

  Certain Items Furnished      37   

7.2

  Use of Credit      40   

7.3

  Books and Records      40   

7.4

  Inspections      40   

7.5

  Taxes      40   

7.6

  Payment of Obligation      40   

7.7

  Expenses      40   

7.8

  Maintenance of Existence, Assets and Business      41   

7.9

  Insurance      41   

7.10

  Compliance with Governmental Requirements      41   

7.11

  Indemnification      41   

7.12

  First Western Indemnification      43   

7.13

  Mortgage Loan Approval, Collection and Servicing Standards      46   

7.14

  Negative Pledge      46   

7.15

  Certain Intercompany Matters      46   

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 8.

  NEGATIVE COVENANTS.      47   

8.1

  Payroll Taxes      47   

8.2

  Debt      47   

8.3

  Liens      48   

8.4

  Employee Plans      48   

8.5

  Transactions with Affiliates      48   

8.6

  Compliance with Governmental Requirements and Documents      49   

8.7

  Investments      49   

8.8

  Real Property      50   

8.9

  Distributions; Other Payments      50   

8.10

  Disposition of Assets      51   

8.11

  Mergers, Consolidations and Dissolutions      51   

8.12

  Assignment      51   

8.13

  Fiscal Year and Accounting Methods      51   

8.14

  New Businesses      51   

8.15

  Government Regulations      51   

8.16

  Financial Contracts      51   

8.17

  Strict Compliance      51   

8.18

  Activities of Southfork      51   

SECTION 9.

  FINANCIAL COVENANTS.      52   

9.1

  Minimum Asset Coverage Ratio      52   

9.2

  Non-Hotel/Motel Loans      52   

SECTION 10.

  EVENT OF DEFAULT.      52   

10.1

  Payment of Obligation      52   

10.2

  Covenants      52   

10.3

  Debtor Relief      52   

10.4

  Judgments and Attachments      53   

10.5

  Government Action      53   

10.6

  Misrepresentation      53   

10.7

  Ownership of Other Companies      53   

10.8

  Change of Control      53   

10.9

  Change in Management      53   

10.10

  Other Debt      53   

10.11

  Rate Management Transactions      54   

10.12

  Validity and Enforceability of Credit Documents      54   

10.13

  Material Agreement Default or Cancellation      54   

10.14

  Environmental Matters      54   

10.15

  Employee Benefit Plans      55   

10.16

  Southfork      55   

10.17

  Cross Default to CIM Entities      55   

10.18

  CIM Merger      55   

SECTION 11.  

  RIGHTS AND REMEDIES.      56   

11.1

  Remedies Upon Event of Default      56   

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

11.2

  Company Waivers      56   

11.3

  Performance by Administrative Agent      56   

11.4

  Not in Control      57   

11.5

  Course of Dealing      57   

11.6

  Cumulative Rights      57   

11.7

  Application of Proceeds      57   

11.8

  Certain Proceedings      58   

11.9

  Expenditures by Administrative Agent or Lenders      58   

SECTION 12.

  ADMINISTRATIVE AGENT AND LENDERS.      58   

12.1

  Administrative Agent      58   

12.2

  Expenses      60   

12.3

  Proportionate Absorption of Losses      60   

12.4

  Delegation of Duties; Reliance      60   

12.5

  Limitation of Administrative Agent’s Liability      61   

12.6

  Event of Default      62   

12.7

  Limitation of Liability      62   

12.8

  Relationship of Lenders      62   

12.9

  Benefits of Agreement      62   

SECTION 13.

  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS.      62   

13.1

  Successors and Assigns      62   

13.2

  Participations      63   

13.3

  Assignments      64   

13.4

  Dissemination of Information      64   

13.5

  Tax Treatment      65   

SECTION 14.  

  MISCELLANEOUS.      65   

14.1

  Nonbusiness Days      65   

14.2

  Communications      65   

14.3

  Form and Number of Documents      65   

14.4

  Exceptions to Covenants      65   

14.5

  Survival      65   

14.6

  Governing Governmental Requirements      66   

14.7

  Invalid Provisions      66   

14.8

  Conflicts Between Credit Documents      66   

14.9

  Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances   
  66   

14.10

  Amendments, Consents, Conflicts, and Waivers      66   

14.11

  Multiple Counterparts      67   

14.12

  Joint and Several Basis      67   

14.13

  VENUE, SERVICE OF PROCESS, AND JURY TRIAL      67   

14.14

  Entirety      68   

14.15

  Amendment and Restatement      69   

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2    -    Lenders and Commitments Schedule 6.3    -    Information
Regarding Companies Schedule 6.8    -    Litigation Schedule 8.2    -   
Existing Debt Schedule 8.3    -    Existing Liens EXHIBITS       Exhibit A    -
   Revolving Note Exhibit A-2    -    Term Loan Note Exhibit B    -    Borrowing
Request Exhibit C    -    Conversion Notice Exhibit D    -    Compliance
Certificate Exhibit E    -    Assignment Agreement

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 28,
2010, among PMC COMMERCIAL TRUST, a real estate investment trust organized under
the laws of the State of Texas (“PMC”), FIRST WESTERN SBLC, INC., a Florida
corporation (“First Western”), WESTERN FINANCIAL CAPITAL CORPORATION, a Florida
corporation (“Western Financial”), PMC INVESTMENT CORPORATION, a Florida
corporation (“PMC Investment”), (collectively PMC, First Western, Western
Financial and PMC Investment, the “Borrowers” and individually, a “Borrower”),
certain Lenders (defined below) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
national banking association (successor-in-interest to Bank One, NA), as
Administrative Agent (defined below) for itself and the other Lenders.

PRELIMINARY STATEMENT:

A. PMC, the Administrative Agent and the Lenders have entered into that certain
Credit Agreement dated as of February 29, 2004, as amended through the date
hereof (as amended, the “Existing Credit Agreement”).

B. On the Fourth Amendment Effective Date, PMC and First Western have requested
and the Administrative Agent and the Lenders have agreed to amend the PMC
Revolving Facility to add both Western Financial and PMC Investment as
borrowers, to add a new term loan, and to amend, modify and restate the Existing
Credit Agreement upon the terms and conditions hereinafter set forth.

ACCORDINGLY, for adequate and sufficient consideration, the receipt of which is
hereby acknowledged, Borrowers, Administrative Agent and Lenders agree as
follows:

SECTION 1. DEFINITIONS AND TERMS.

1.1 Definitions. As used in the Credit Documents:

“Adjusted One Month LIBOR Rate” means, with respect to a CBFR Borrowing for any
day, an interest rate per annum equal to the sum of (i) 2.50% plus (ii) the
LIBOR Rate for one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day); provided that, for the
avoidance of doubt, the LIBOR Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day.

“Administrative Agent” means JPMorgan Chase Bank, National Association
(successor-in-interest to Bank One, NA) (or its successors appointed under
Section 12), acting as administrative, managing and syndication agent for
Lenders under the Credit Documents.

“Affiliate” of a Person means any other Person who directly or indirectly
controls, is controlled by, or is under common control with that Person. For
purposes of this definition (a) “control,” “controlled by,” and “under common
control with” mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
voting securities or other interests, by contract or otherwise) and (b) the
Companies are “Affiliates” of each other.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 1



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, for the Revolving Facilities and the
Term Loan as applicable and as set forth below, the margin of interest under or
over the CB Floating Rate or the LIBOR Rate, as the case may be, that is
applicable when the CB Floating Rate or LIBOR Rate, as applicable, is determined
under this agreement, which margin of interest shall be as follows:

 

Type of Borrowing

   Applicable Margin for the
Revolving Facilities     Applicable Margin for
the Term Loan  

CB Floating Rate

     -0.50 %      0.50 % 

LIBOR Rate

     2.00 %      2.50 % 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) unencumbered cash and cash equivalents of the Borrowers, plus
(ii) the aggregate outstanding principal balance of all unencumbered Commercial
Loans then owned by the Borrowers less (A) the government guaranteed portion of
First Western loans that have been sold pursuant to secondary market loan sales,
(B) the Retained Loan Discount, and (C) loans identified as Doubtful Loans or
Substandard Loans in accordance with the loan classification methodology
currently used by the Borrowers to (b) the difference of (i) the aggregate
amount of Debt of the Borrowers, minus (ii) the aggregate principal amount
outstanding under the Junior Subordinated Notes. For the avoidance of doubt, the
Asset Coverage Ratio shall be calculated with respect to the four Borrowers only
and not any of the other Companies or any CIM Entity or other subsidiary.

“Assignment” means any assignment described in Section 13.3.

“Borrower” and “Borrowers” are defined in the preamble to this agreement.

“Borrowing” means any amount disbursed (a) by one or more Lenders to or on
behalf of any Borrower under the Credit Documents, either as an original
disbursement of funds or a renewal, extension, modification or continuation of
an amount outstanding, or (b) by any Lender in accordance with, and to satisfy a
Company’s obligations under, any Credit Document.

“Borrowing Date” is defined in Section 2.2(a).

“Borrowing Request” means a request, subject to Section 2.2(a), Section 2.6(a)
or Section 2.9(a), as applicable, substantially in the form of Exhibit B and
otherwise in form and scope acceptable to Administrative Agent.

“Business Day” means (a) for purposes of any LIBOR Rate Borrowing, a day when
commercial banks are open for international business in London, England, and
(b) for all other purposes, any day other than Saturday, Sunday and any other
day that most commercial banks in Texas are closed.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

“Capital Lease” means any capital lease or sublease which should be capitalized
on a balance sheet in accordance with GAAP.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

“CBFR Borrowing” means a Borrowing bearing interest at the sum of the CB
Floating Rate plus the Applicable Margin for CBFR Borrowings.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§9601 et seq.

“Change of Control” means any one or more of the following: (i) 100% of the
total equity interests of any Borrower or any other Company (except PMC) is not
owned by PMC (either directly or indirectly), (ii) all or any portion of the
equity interests of First Western, Western Financial, PMC Investment, PMC
Funding Corp., PMC Asset Holding, PMCT Asset Holding LLC, PMC Properties, Inc.,
FW Asset Holding, LLC or PMC Joint Venture 2003, LLP are owned, directly or
indirectly, by any CIM Entity (other than indirectly solely as a result of PMC’s
ownership in each such entity), (iii) Urban Partners GP, LLC or any wholly-owned
Subsidiary of PMC shall cease to be the sole general partner of CIM Urban
Partners, L.P., (iv) CIM Urban REIT Management, L.P. shall cease to be the sole
advisor of CIM Urban Partners, L.P., (v) PMC shall cease to own, directly or
indirectly, at least fifty-one percent (51%) of the equity interests of CIM
Urban Partners, L.P.; (vi) a Subsidiary of CIM Group, LLC shall cease to be the
sole manager of Urban Partners GP, LLC or any permitted successor general
partner of CIM Urban Partners, L.P.; (vii) CIM Group, LLC shall cease to
control, directly or indirectly, (a) the sole manager of Urban Partners GP, LLC
(or any permitted successor general partner of CIM Urban Partners, L.P.) or
(b) CIM Urban REIT Management, L.P, or (viii) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of PMC cease to be composed of individuals
(a) who were members of that board or equivalent governing body on the first day
of such period, (b) whose election or nomination to that board or equivalent
governing body was approved by a vote of the majority of the individuals
referred to in clause (a) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or
(c) whose election or nomination to that board or other equivalent governing
body was approved by a vote of the majority of the individuals referred to in
clauses (a) and (b) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (b) and clause (c), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors), or (d) who
became members of the board of directors or other equivalent governing body as a
result of (w) the retirement/resignation of any director or trustee as a result
of compliance with any written policy of PMC requiring retirement/resignation
from the board upon reaching the retirement age specified in such policy,

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

(x) the death or disability of any director or trustee, (y) satisfaction of any
requirement for the majority of the members of the board of directors or
equivalent governing body to qualify under applicable law as independent
directors or trustees or (z) the replacement of any director or trustee who is
an officer or employee of PMC, CIM Group, LLC, or an affiliate of PMC or CIM
Group, LLC, with any other officer or employee of PMC, CIM Group, LLC, or an
affiliate of PMC or CIM Group, LLC.

“CIM Entities” means, collectively, Urban Partners II, LLC, Urban Partners GP,
LLC, CIM Group LLC, a Delaware limited liability company, CIM Urban REIT, LLC, a
Delaware limited liability company, CIM Urban Partners, L.P., a Delaware limited
liability company, CIM Merger Sub, LLC, a Delaware limited liability company and
their subsidiaries as they exist immediately prior to the consummation of the
CIM Merger.

“CIM Merger” means the transactions to be effectuated pursuant to the CIM Merger
Agreement.

“CIM Merger Agreement” means that certain Agreement and Plan of Merger dated as
of July 8, 2013, by and among PMC, CIM Urban REIT, LLC, and their respective
merger subsidiaries, as such agreement is in effect on the Fourth Amendment
Effective Date, and with such changes thereto that have been approved in writing
by the Administrative Agent.

“Closing Date” means the date upon which this agreement has been executed by
Borrowers, Lenders and Administrative Agent and all conditions precedent
specified in Section 5.1 have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986.

“Commercial Loan Obligor” means each Person who is obligated or liable for the
payment or performance of all or any portion of a Commercial Loan.

“Commercial Loans” means loans made by any Company to any Person (other than an
Affiliate of the Companies) for business or commercial purposes and not for
family consumer or household use, which loans are secured by real property or
personal property.

“Commitment Usage” means, at the time of any determination thereof, the
aggregate Principal Debt outstanding under the PMC Revolving Facility or the
First Western Revolving Facility, as applicable.

“Committed Sum” means, for any Lender, the amount (subject to increase,
reduction or cancellation as provided in this agreement) stated beside its name
on Schedule 2, as such amount may be (a) increased in accordance with the terms
hereof and the definition of Total Commitment Amount and (b) adjusted pursuant
to permitted assignments in accordance with the terms of this agreement.

“Companies” means at any time, PMC, First Western, Western Financial, PMC
Investment, PMC Funding Corp., PMC Asset Holding, PMCT Asset Holding LLC, PMC
Properties, Inc., FW Asset Holding, LLC and PMC Joint Venture 2003, LLP. For the
avoidance of doubt, the defined term “Companies” will not include any of the CIM
Entities or Southfork. “Company” means any one of the Companies, as applicable
in the context used.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 4



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, and otherwise in form and scope satisfactory to Administrative Agent,
and signed by a Responsible Officer of PMC.

“Consequential Loss” means any loss, expense or reduction in yield (but not any
Applicable Margin) that any Lender reasonably incurs because (a) one or more
Borrowers fails or refuses (for any reason whatsoever other than a default by
Administrative Agent or a Lender claiming that loss, expense or reduction in
yield) to take any Borrowing that it has requested under this agreement or
(b) one or more Borrowers prepays or pays any Borrowing or converts any
Borrowing to a Borrowing of another Type, in each case, other than on the last
day of the applicable Interest Period.

“Consolidated CIM Entities” means, collectively, Urban Partners GP, LLC, CIM
Urban Partners, L.P., a Delaware limited liability partnership and CIM Merger
Sub, LLC, a Delaware limited liability company and their subsidiaries as they
exist immediately prior to the consummation of the CIM Merger.

“Consolidated Companies” means, at any time, PMC and each of its Subsidiaries,
(in each case, specifically including the Consolidated CIM Entities.

“Conversion Notice” means a notice and request from any Borrower to
Administrative Agent, subject to Section 3.10, substantially in the form of
Exhibit C, and otherwise in form and scope satisfactory to Administrative Agent.

“Credit Documents” means (a) this agreement, certificates and reports delivered
under this agreement, and exhibits and schedules to this agreement, (b) all
agreements, documents, notes and instruments in favor of Administrative Agent or
Lenders (or Administrative Agent on behalf of Lenders) ever delivered under this
agreement or otherwise delivered in connection with (i) all or any part of the
Obligation and (ii) all or any part of the Revolving Facilities and Term Loan,
including, without limitation, any Guaranty (other than Assignments), and
(c) all renewals, extensions, modifications and restatements of, and amendments
and supplements to, any of the foregoing, which are made in accordance with the
provisions of the respective Credit Documents.

“Current Financials,” unless otherwise specified:

(a) means either (i) the Consolidated Companies’ consolidated Financials for the
year ended December 31, 2009, or (ii) at any time after annual Financials are
first delivered under Section 7.1(a), the Consolidated Companies’ annual
Financials then most recently delivered to Administrative Agent under
Section 7.1(a), together with the Consolidated Companies’ quarterly Financials
then most recently delivered to Administrative Agent under Section 7.1(b); but

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 5



--------------------------------------------------------------------------------

(b) does not include the results of operation and cash flows for any
Consolidated Company for the time period before it becomes a member of the
Consolidated Companies.

“Debt” means, with respect to any Person on any date of determination (without
duplication), (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, which are
paid when due in accordance with ordinary course payment terms or which are
being contested in good faith in appropriate proceedings, (d) all obligations
arising under acceptance facilities or facilities for the discount or sale of
accounts or loans receivable, (e) all direct or contingent obligations in
respect of letters of credit, (f) Capital Lease obligations, (g) liabilities
secured (or for which the holder of any obligations or liabilities has an
existing Right, contingent or otherwise, to be so secured) by any Lien existing
on property owned or acquired by that Person and (h) all guaranties,
endorsements and other contingent obligations for liabilities, obligations or
the maintenance of the financial condition of others, including obligations to
repurchase or purchase properties or to maintain or cause to maintain any
financial condition. For purposes of this agreement, “Debt” shall not include
amounts consisting of cash proceeds received by any Person from the government
guaranteed loans sold for premiums and excess spread that are required by GAAP
to be reflected on the balance sheet of such Person as secured borrowings.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable laws providing for liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or suspension of payments or similar Governmental Requirements affecting
creditors’ Rights.

“Default Rate” means, for any day, an annual interest rate equal to the lesser
of either (a) the CB Floating Rate on such day plus 3.0% or (b) the Maximum
Rate.

“Distribution” means, with respect to any shares of any beneficial interests,
capital stock or other equity securities issued by a Person (a) the retirement,
redemption, purchase, repurchase or other acquisition for value of those
securities, (b) the declaration or payment of any dividend on or with respect to
those securities, (c) any loan or advance by that Person to, or other investment
by that Person in, the holder of any of those securities and (d) any other
payment by that Person with respect to those securities.

“Doubtful Loan” means any Commercial Loan that is not complying with its
contractual terms, the collection of the balance of the principal is considered
impaired and on which the fair value of the collateral securing such Commercial
Loan is less than the remaining unamortized principal balance of such Commercial
Loan.

“EBITDA” means, with respect to any Person and for any period (without
duplication) an amount equal to (a) Net Income, plus (b) to the extent deducted
in calculating Net Income, the sum of (i) Interest Expense, plus (ii) Tax
expense, plus (iii) depreciation and amortization from its continuing
operations, minus (c) to the extent included in calculating Net Income, any
gains that are extraordinary items.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 6



--------------------------------------------------------------------------------

“Employee Plan” means any employee pension benefit plan (a) covered by Title IV
of ERISA and established or maintained by any Borrower or any ERISA Affiliate
(other than a Multiemployer Plan) or (b) established or maintained by any
Borrower or any ERISA Affiliate or to which any Borrower or any ERISA Affiliate
contributes, under the Governmental Requirements of any foreign country.

“Environmental Investigation” means any health, safety or environmental site
assessment, investigation, study, review, audit, compliance audit or compliance
review conducted at any time or from time to time (whether at the request of
Administrative Agent or any Lender, upon the order or request of any
Governmental Authority, or at the voluntary instigation of any Company or
Affiliate of any Company or otherwise) concerning any Real Property or the
business operations or activities of any Company or Affiliate of any Company,
including, without limitation, (a) air, soil, groundwater or surface water
sampling and monitoring, (b) repair, cleanup, remediation, or detoxification,
(c) preparation and implementation of any closure, remedial, spill, emergency or
other plans, and (d) any health, safety or environmental compliance audit or
review.

“Environmental Law” means any applicable Governmental Requirement that relates
to (a) the condition of air, ground or surface water, soil, or other
environmental media, (b) the environment or natural resources, (c) safety or
health, (d) the regulation of any contaminants, wastes, and Hazardous
Substances, including, without limitation, CERCLA, OSHA, the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251
et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Safe Drinking Water Act (42
U.S.C. § 201 and § 300f et seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et
seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), state and local
Governmental Requirements, and any future Governmental Requirements which may be
enacted or adopted, in each case, now existing or hereafter adopted, which are
analogous to any of the preceding referenced requirements, or (e) the Release or
threatened Release of Hazardous Substances.

“Environmental Liability” means any liability, loss, fine, penalty, charge,
lien, damage, cost or expense of any kind to the extent that it results directly
or indirectly, in whole or in part, (a) from the violation of any Environmental
Law, (b) from the Release or threatened Release of any Hazardous Substance,
(c) from removal, remediation, or other actions in response to the Release or
threatened Release of any Hazardous Substance, (d) from actual or threatened
damages to natural resources, (e) from the imposition of injunctive relief or
other orders, (f) from personal injury, death, or property damage which occurs
as a result of any Company’s or any Affiliate of any Company’s use, storage,
handling, or Release or threatened Release of a Hazardous Substance, or (g) from
any Environmental Investigation performed at, on, or for any Real Property.

“Environmental Lien” means any Lien imposed as a result of the operation of any
Environmental Law.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 7



--------------------------------------------------------------------------------

“Environmental Permit” means any permit or license from any Person defined in
clause (a) of the definition of Governmental Authority that is required under
any Environmental Law for the lawful conduct of any business, process or other
activity.

“Equity Issuance” means the issuance by PMC of any shares of any class of
beneficial interests, stock, warrants, options or other equity interests,
whether pursuant to a public offering or otherwise, but does not include (a) any
present and future shares of beneficial interests, stock, options or warrants
issued to employees or trust managers of PMC, or (b) any present and future
shares of beneficial interests, stock, options or warrants issued in respect of
any dividend reinvestment plan established and maintained by PMC.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of any Borrower’s controlled group or is under common control with any
Borrower within the meaning of Section 414 of the Code (which provisions are
deemed by this agreement to apply to Foreign Persons).

“Event of Default” is defined in Section 10.

“Existing Credit Agreement” is defined in the recitals of this agreement.

“Existing Debt” is defined in Section 8.2(a).

“Existing Liens” is defined in Section 8.3(a).

“Federal Funds Rate” means, for any day, the annual rate (rounded upwards, if
necessary, to the nearest 0.01%) determined by Administrative Agent (which
determination is conclusive and binding, absent manifest error) to be equal to
(a) the weighted average of the rates on overnight federal funds transactions
with member banks of the Federal Reserve System arranged by federal funds
brokers on that day, as published by the Federal Reserve Bank of New York on the
next Business Day or (b) if the rates referred to in the preceding clause (a)
are not published for any day, the average of the quotations at approximately
10:00 a.m. received by Administrative Agent from three federal funds brokers of
recognized standing selected by Administrative Agent in its sole discretion.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Financials” of a Person means balance sheets, profit and loss statements,
reconciliations of capital and surplus, and statements of cash flow prepared
(a) according to GAAP (subject to year-end audit adjustments with respect to
interim Financials) and (b) except as stated in Section 1.4, in comparative form
to prior year-end figures or corresponding periods of the preceding fiscal year
or other relevant period, as applicable.

“First Western” is defined in the preamble to this agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 8



--------------------------------------------------------------------------------

“First Western Commitment” means an amount equal to $20,000,000.

“First Western Revolving Facility” means the revolving line of credit facility
described in Section 2.8.

“First Western Revolving Note” means one of the promissory notes executed by
First Western in favor of a Lender pursuant to this agreement, substantially in
the form of Exhibit A and otherwise in form and scope acceptable to
Administrative Agent and that Lender.

“Foreign” means, in respect of any Person, a Person organized under the
Governmental Requirements of a jurisdiction other than, or domiciled outside of,
the United States of America or one of its states, territories, commonwealths,
or possessions.

“Fourth Amendment Effective Date” means March 10, 2014.

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable from time to time.

“Governmental Authority” means any (a) local, state, territorial, federal or
Foreign judicial, executive, regulatory, administrative, legislative or
governmental agency, board, bureau, commission, department or other
instrumentality, (b) private arbitration board or panel or (c) central bank.

“Governmental Requirements” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions and interpretations of any Governmental Authority.

“Guarantor” means any Subsidiary of a Borrower that is a Company which has
entered into a Guaranty of the Obligation, which such Guaranty remains valid,
binding and enforceable against such Company, except as that enforceability may
be limited by Debtor Relief Laws and general principles of equity.

“Guaranty” means any guaranty agreement executed by PMC or any other Company in
favor of the Administrative Agent for the benefit of itself and the Lenders
pursuant to this agreement, all in form and scope acceptable to Administrative
Agent.

“Hazardous Substance” means (a) any substance that is reasonably expected to
require removal, remediation, or other response under any Environmental Law,
(b) any substance that is designated, defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, explosive, corrosive,
flammable, infectious, carcinogenic, mutagenic, radioactive, dangerous, or toxic
or hazardous substance under any Environmental Law, including, without
limitation, any hazardous substance within the meaning of § 101(14) of CERCLA,
(c) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, (d) asbestos and
asbestos-containing materials in any form, (e) polychlorinated biphenyls;
(f) urea formaldehyde foam, or (g) any substance the presence of which on any
Real Property either (i) poses or threatens to pose a hazard to the health or
safety of persons or to the environment, or (ii) could reasonably be expected to
constitute a health or safety hazard to persons or the environment if emanated
or migrated from the Real Property.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 9



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to any Person and for any period (without
duplication), all interest on that Person’s Debts, whether paid in cash or
accrued as a liability and payable in cash during any subsequent period
(including, without limitation, the interest component of Capital Leases), as
determined by GAAP.

“Interest Period” is determined in accordance with Section 3.9.

“Investment” means, in respect of any Person, any loan, advance, extension of
credit or capital contribution to that Person, any investment in that Person, or
any purchase or commitment to purchase any equity securities or Debt issued by
that Person or substantially all of the assets or a division or other business
unit of that Person.

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, in its
individual capacity as a Lender, and its successors and assigns.

“Junior Subordinated Notes” means the Debt of PMC evidenced by notes payable of
approximately $27,070,000, due March 30, 2035, which is subordinated to the
Obligation.

“Lenders” means the financial institutions (including, without limitation,
Administrative Agent in respect of its share of Borrowings) from time to time
party hereto and, subject to this agreement, their respective successors and
assigns (but not any Participant who is not otherwise a party to this
agreement). Lenders on the Fourth Amendment Effective Date are listed on
Schedule 2 hereto.

“LIBOR Rate” means, for a LIBOR Rate Borrowing and for the relevant Interest
Period, the annual interest rate (rounded upward, if necessary, to the nearest
0.01%) equal to the quotient obtained by dividing (a) the rate that deposits in
United States dollars are offered to Administrative Agent in the London
interbank market at approximately 11:00 a.m. London, England time two Business
Days before the first day of that Interest Period as shown on Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the “Service”), or such other page or pages as
may replace such pages on the Service for the purpose of displaying such rate
(provided that if such rate is not available on the Service then such offered
rate shall be otherwise independently determined by Administrative Agent from an
alternate, substantially similar independent service available to Administrative
Agent or shall be calculated by Administrative Agent by a substantially similar
methodology as that theretofore used to determine such offered rate in the
Service) in an amount comparable to that LIBOR Rate Borrowing and having a
maturity approximately equal to that Interest Period by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to the relevant Interest
Period.

“LIBOR Rate Borrowing” means a Borrowing bearing interest at the sum of the
LIBOR Rate plus the Applicable Margin for LIBOR Rate Borrowings.

“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement or encumbrance of any kind and any other arrangement
for a creditor’s claim to be satisfied from assets or proceeds prior to the
claims of other creditors or the owners (other than title of the lessor under an
operating lease).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 10



--------------------------------------------------------------------------------

“Litigation” means any action, proceeding, investigation or hearing by or before
any Governmental Authority.

“Loan Obligor” means any Mortgage Loan Obligor and/or Commercial Loan Obligor.

“Material Adverse Event” means any circumstance or event that, individually or
collectively, is reasonably expected to result (at any time before the Total
Commitment Amount is fully canceled or terminated and the Obligation is fully
paid and performed) in any (a) material impairment of (i) the ability of any
Borrower or any other Company to perform any of its payment or other material
obligations under any Credit Document or (ii) the ability of Administrative
Agent or any Lender to enforce any of those obligations or Rights under the
Credit Documents, (b) material and adverse effect on the business, management or
financial condition of Borrowers or of the Companies as a whole, as represented
to Lenders in the Current Financials, or (c) Event of Default or Potential
Default.

“Maximum Amount” and “Maximum Rate” respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Governmental Requirements of the State of Texas or federal laws of
the United States of America (as applicable), that Lender is permitted to
contract for, charge, take, reserve or receive on the Obligation.

“Mortgage” means a mortgage, deed of trust or trust deed that grants a perfected
first-priority Lien (or a second- or third-priority Lien in the case of
Second-Lien Loans and Third-Lien Loans, respectively) on a Project.

“Mortgage Loan” means a commercial mortgage loan (i.e. not for family, consumer
or household use) made by a Company that is evidenced by a valid promissory note
and is secured by a Mortgage.

“Mortgage Loan Documents” means, with respect to each Mortgage Loan, the
documents designated as such on Schedule 5.2.

“Mortgage Loan Obligor” means each Person who is obligated or liable for the
payment or performance of all or any portion of a Mortgage Loan.

“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code (or any similar type of plan
established or regulated under the Governmental Requirements of any foreign
country) to which any Borrower or any ERISA Affiliate is making, or has made, or
is accruing, or has accrued, an obligation to make contributions.

“Net Income” of any Person means that Person’s profit or loss determined in
accordance with GAAP.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 11



--------------------------------------------------------------------------------

“Net Proceeds” means the net proceeds, whether received in cash or otherwise,
received before, on or after the date of consummation of a subject transaction,
by any Person from such transaction, after payment of (a) all usual and
customary brokerage commissions and all other reasonable fees and expenses
related to such transaction (including, without limitation, reasonable
attorney’s fees and closing costs), and (b) any Debt (other than the Obligation)
relating to the assets being sold which must be repaid in connection with such
subject transaction.

“Net Worth” means, for any Person, total beneficiaries’ or stockholders’ equity,
as applicable, as determined in accordance with GAAP.

“Notes” means, at the time of any determination thereof, all outstanding and
unpaid Revolving Notes and the Term Loan Notes.

“Obligation” means (a) all present and future Debts, liabilities and obligations
of any Company to Administrative Agent, or any Lender and related to any Credit
Document, whether principal, interest, fees, costs, attorneys’ fees or
otherwise, (b) all present and future Rate Management Obligations, (c) any of
the foregoing amounts that would become due but for the operation of 11 U.S.C.
§ 502 and 503 or any other provision of Title 11 of the United States Code,
(d) all present and future pre- and post-maturity interest on any of the
foregoing, including all post-petition interest if any Company voluntarily or
involuntarily files for protection under any Debtor Relief Law, and
(e) renewals, extensions, rearrangements and modifications of any character
whatsoever of any the foregoing.

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et
seq.

“Participant” is defined in Section 13.2(a).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Performing Commercial Loans” means a Commercial Loan with respect to which
(i) no payment of principal or interest is 61 days or more past due (whether
under the initial payment plan or a modified payment plan established pursuant
to a workout), and (ii) there is no claim of fraud in connection with the
origination of such Commercial Loan.

“Permitted Asset Sale” means (a) any sale of assets which are obsolete or are no
longer in use and which are not significant to the continuation of the
Companies’ business, (b) any sale of REO Property, (c) any sale of the
government guaranteed portion of Commercial Loans and Mortgage Loans, (d) any
sale and disposition in the ordinary course of business on current market terms,
and (e) any other sales and dispositions approved in writing in advance by
Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 12



--------------------------------------------------------------------------------

“Permitted Debt” is defined in Section 8.2.

“Permitted Investments” is defined in Section 8.7.

“Permitted Liens” is defined in Section 8.3.

“Person” means any individual, entity or Governmental Authority.

“PMC” is defined in the preamble to this agreement.

“PMC Commitment” means on any date of determination, an amount (subject to
increase, reduction or cancellation as herein provided) equal to (a) the
applicable Total Commitment Amount on such date, minus (b) the Commitment Usage
under the First Western Revolving Facility on such date.

“PMC Revolving Facility” means the revolving line of credit facility described
in Section 2.1.

“PMC Revolving Note” means one of the promissory notes executed by Specified
Borrowers in favor of a Lender pursuant to this agreement, substantially in the
form of Exhibit A and otherwise in form and scope acceptable to Administrative
Agent and that Lender.

“Potential Default” means any event, occurrence or circumstance the existence of
which, upon any required notice, time lapse, or both, could become an Event of
Default.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate. The Prime Rate is a variable rate
and each change in the Prime Rate is effective from and including the date the
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE JPMORGAN CHASE’S LOWEST RATE.

“Principal Debt” means, at any time, the unpaid principal balance of all
Borrowings.

“Pro Rata” and “Pro Rata Part” mean, at any time and for any Lender, the
proportion (stated as a percentage) that the Principal Debt owed to it bears to
the total Principal Debt owed to all Lenders.

“Projects” means the commercial real estate projects owned from time to time by
Loan Obligors which are subject to perfected Liens which secure Mortgage Loans
or Commercial Loans owned by Companies. The term “Project” means and includes
the land and all appurtenances, servitudes, easements, rights, privileges,
prescriptions and advantages belonging or in any way appertaining to the land
and all buildings, fixtures, improvements, equipment and other property, whether
real, personal or mixed, located upon the land or used or intended to be used in
connection with the land or buildings, fixtures or improvements thereon.

“Purchaser” is defined in Section 13.3.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 13



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Borrower and
any Lender or any Affiliate thereof which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Real Property” means any land, buildings, fixtures and other improvements to
land now or in the future directly or indirectly owned by any Company, leased to
or otherwise operated by any Company or subleased by any Company to any other
Person.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“REIT” means a “real estate investment trust” as defined in the Code.

“Release” means any “release” as defined under any Environmental Law.

“REO Property” means real property acquired through foreclosure, deed-in-lieu of
foreclosure, workout of a loan transaction secured by such real estate or
similar process.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to an Employee Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 14



--------------------------------------------------------------------------------

“Representatives” means, with respect to a Person, its representatives,
officers, directors, employees, accountants, attorneys, insurers, shareholders
and agents.

“Required Lenders” means any combination of one or more Lenders holding
(directly or indirectly) at least either (a) prior to the Termination Date, 66
2/3% of the sum of (i) the Total Commitment Amount plus (ii) the outstanding
amount of the Term Loan, or (b) on and after the Termination Date, 66 2/3% of
the Principal Debt.

“Reserve Requirement” means, for any LIBOR Rate Borrowing and for the relevant
Interest Period, the total reserve requirements (including all basic,
supplemental, emergency, special, marginal and other reserves required by
applicable Governmental Requirements, including, without limitation,
Regulation D) applicable to eurocurrency fundings or liabilities, as of the
first day of that Interest Period, in amount and maturity of such Borrowing.

“Responsible Officer” means a Borrower’s chairman, president, chief executive
officer, chief financial officer, chief operating officer, executive vice
president or, with respect to non-financial matters, its general counsel.

“Retained Loan Discount” means the remaining unamortized discount pertaining to
the retained portion of Commercial Loans originated by First Western. The
Retained Loan Discount is recorded upon sale of the SBA guaranteed portion of a
Commercial Loan which is accounted for as a sale in accordance with GAAP. The
discount is initially recorded as a reduction in basis of the retained portion
of a Commercial Loan originated by First Western and accreted to income over the
estimated life of the Commercial Loan.

“Revolving Facilities” means collectively, the PMC Revolving Facility and the
First Western Revolving Facility, and “Revolving Facility” means any one of the
PMC Revolving Facility or the First Western Revolving Facility as applicable in
the context used.

“Revolving Notes” means collectively, the PMC Revolving Notes and the First
Western Revolving Notes.

“Rights” means rights, remedies, powers, privileges and benefits.

“SBA” means the U.S. Small Business Administration.

“SBIC” means a Person that is a Small Business Investment Company as licensed by
the U.S. Small Business Administration.

“Second-Lien Loan” means a Mortgage Loan secured by a Mortgage granting a
second-priority Lien on a Project, subject only to the first-priority Lien on
the same project in favor of the applicable Company.

“Solvent” means, as to any Person, that (a) the aggregate fair market value of
such Person’s assets exceeds its liabilities (whether contingent, subordinated,
unmatured, unliquidated, or otherwise), (b) such Person has sufficient cash flow
to enable it to pay its debts as they mature and (c) such Person does not have
unreasonably small capital to conduct its businesses.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 15



--------------------------------------------------------------------------------

“Southfork” means Southfork Merger Sub, LLC, a Delaware limited liability
company.

“Specified Borrowers” means collectively, PMC, Western Financial and PMC
Investment. “Specified Borrower” means any one of the Specified Borrowers, as
applicable in the context used.

“Specified Percentage” means, for any Lender on any date of determination, the
proportion (stated as a percentage) that its Committed Sum bears to the Total
Commitment Amount.

“Stated Termination Date” means June 30, 2015.

“Subsidiary” of any Person means any other Person of which (a) more than 50% (in
number of votes) of the stock (or equivalent interests) is owned of record or
beneficially, directly or indirectly, by that Person or (b) such Person serves
as a general partner or in a similar capacity. Notwithstanding the foregoing,
the term “Subsidiary” when used herein with respect to PMC refers only to First
Western, Western Financial, PMC Investment, PMC Funding Corp., PMC Asset
Holding, PMCT Asset Holding LLC, PMC Properties, Inc., FW Asset Holding, LLC and
PMC Joint Venture 2003, LLP. Unless specifically stated herein to apply to
another Person, the term “Subsidiary” when used herein will mean all Companies
except PMC. For the avoidance of doubt, Southfork and its Subsidiaries that are
CIM Entities shall NOT be included in the definition of “Subsidiary” when that
term is used with respect to PMC, First Western and/or the other Borrowers and
Companies.

“Substandard Loan” means any Commercial Loan that is either not complying or had
previously not complied with its contractual terms and has other credit
weaknesses which may make payment default or principal exposure likely but not
yet certain.

“Taxes” means, for any Person, taxes, assessments or other governmental charges
or levies imposed upon it, its income or any of its properties, franchises or
assets.

“Term Loan” means the term loan described in Section 2.5.

“Term Loan Note” means one of the promissory notes executed by Specified
Borrowers in favor of a Lender pursuant to this agreement, substantially in the
form of Exhibit A-2 and otherwise in form and scope acceptable to Administrative
Agent and that Lender.

“Term Loan Termination Date” means the earlier of (a) September 10, 2014 and
(b) the first date after the Fourth Amendment Effective Date that the Term Loan
is repaid in full.

“Termination Date” means the earlier of (a) the Stated Termination Date and
(b) the effective date that the Lenders’ commitments to lend under the Revolving
Facilities under this agreement are fully canceled or terminated.

“Third-Lien Loan” means a Mortgage Loan secured by a Mortgage granting a
third-priority Lien on a Project, subject only to the first- and second-priority
Liens on the same project in favor of a Borrower.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 16



--------------------------------------------------------------------------------

“Total Commitment Amount” means, with respect to the Revolving Facilities,
$25,000,000, provided that, notwithstanding the foregoing, so long as there
exists no Event of Default or Potential Default on the Term Loan Termination
Date and the Term Loan has been repaid in full, such $25,000,000 amount shall
automatically increase on the Term Loan Termination Date to $40,000,000.

“Total Commitment Usage” means, at the time of any determination thereof, the
aggregate Principal Debt outstanding under both the PMC Revolving Facility and
the First Western Revolving Facility.

“Type” means any type of Borrowing determined with respect to the applicable
interest option.

“UCC” means the Uniform Commercial Code as enacted in Texas or other applicable
jurisdictions.

“Wholly-owned” when used in connection with any Subsidiary shall mean a
Subsidiary of which all of the issued and outstanding shares of stock (or
equivalent interests) are owned by PMC or one or more of its Wholly-owned
Subsidiaries or Southfork, and that are not owned in whole or in part, directly
or indirectly, by one or more of the Consolidated CIM Entities.

1.2 Time References. Unless otherwise specified, in the Credit Documents
(a) time references (e.g., 10:00 a.m.) are to time in Dallas, Texas, and (b) in
calculating a period from one date to another, the word “from” means “from and
including” and the word “to” or “until” means “to but excluding.”

1.3 Other References. Unless otherwise specified, in the Credit Documents
(a) where appropriate, the singular includes the plural and vice versa, and
words of any gender include each other gender, (b) heading and caption
references may not be construed in interpreting provisions, (c) monetary
references are to currency of the United States of America, (d) section,
paragraph, annex, schedule, exhibit and similar references are to the particular
Credit Document in which they are used, (e) references to “telecopy,” “telefax,”
“facsimile,” “fax” or similar terms are to facsimile or telecopy transmissions,
(f) references to “including” mean including without limiting the generality of
any description preceding that word, (g) the rule of construction that
references to general items, following references to specific items are limited
to the same type or character of those specific items is not applicable in the
Credit Documents, (h) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers and permitted assigns,
(i) references to any Governmental Requirement include every amendment or
supplement to it, rule and regulation adopted under it, and successor or
replacement for it and (j) references to any Credit Document or other document
include every renewal and extension of it, amendment, modification and
supplement to it, and replacement or substitution for it, as each is made in
accordance with the applicable provisions of such Credit Document.

1.4 Accounting Principles. Unless otherwise specified, in the Credit Documents
(a) GAAP determines all accounting and financial terms and compliance with
financial covenants, (b) GAAP in effect on the date of this agreement determines
compliance with financial covenants, and (c) all accounting principles applied
in a current period must be comparable in all material respects to those applied
during the preceding comparable period; provided that, notwithstanding the
foregoing, when making financial determinations under Section 9, such
determinations shall be made as specified therein.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 17



--------------------------------------------------------------------------------

SECTION 2. BORROWING FACILITIES.

2.1 PMC Revolving Facility. Subject to and in reliance upon the terms,
conditions, representations and warranties in the Credit Documents, each Lender
severally and not jointly agrees to lend to the Specified Borrowers, such
Lender’s Specified Percentage of one or more Borrowings under the PMC Revolving
Facility not to exceed such Lender’s Committed Sum, which, subject to the Credit
Documents, the Specified Borrowers may borrow, repay and reborrow under this
agreement, provided that (a) each such Borrowing must occur on a Business Day
and no later than the Business Day immediately preceding the Termination Date,
(b) each such Borrowing shall be in an amount not less than $500,000 or a
greater integral multiple of $100,000, (c) on any date of determination, the
Commitment Usage under the PMC Revolving Facility shall never exceed the PMC
Commitment and (d) on any date of determination, the aggregate Commitment Usage
under the PMC Revolving Facility and the First Western Revolving Facility shall
never exceed the Total Commitment Amount applicable at such time. The
obligations of the Specified Borrowers under the PMC Revolving Facility, this
agreement and under all of the other Credit Documents shall be joint and several
in all respects.

2.2 PMC Borrowing Procedure. The following procedures apply to all Borrowings
under the PMC Revolving Facility:

(a) PMC Borrowing Request. Any Specified Borrower may request a Borrowing only
by making or delivering a Borrowing Request to Administrative Agent, which is
irrevocable and binding on each of the Specified Borrowers, stating the Type,
amount and, if applicable, Interest Period for each Borrowing and which must be
received by Administrative Agent no later than (i) 10:00 a.m. on the second
Business Day before the date on which funds are requested (the “Borrowing Date”)
for any LIBOR Rate Borrowing or (ii) 10:00 a.m. on the Borrowing Date for any
CBFR Borrowing. Administrative Agent shall promptly notify each Lender of any
Borrowing Request.

(b) Funding. Each Lender shall remit its Specified Percentage of each requested
Borrowing to Administrative Agent’s principal office in Dallas, Texas, in funds
that are available for immediate use by Administrative Agent by 2:00 p.m. on the
applicable Borrowing Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by the Specified Borrowers or waived by the
requisite Lenders under Section 14.10) make those funds available to the
specified Specified Borrower by (at the Specified Borrowers’ option) (i) wiring
the funds to or for the account of the specified Specified Borrower at the
direction of any Specified Borrower or (ii) depositing the funds in the
specified Specified Borrower’s account with Administrative Agent.

(c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Specified
Percentage of the requested Borrowing available to Administrative Agent on the
applicable Borrowing

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 18



--------------------------------------------------------------------------------

Date, and Administrative Agent may, in reliance upon such assumption (but shall
not be required to), make available to the Specified Borrowers a corresponding
amount. If a Lender fails to make its Specified Percentage of any requested
Borrowing available to Administrative Agent on the applicable Borrowing Date,
Administrative Agent may recover the applicable amount on demand, (i) from that
Lender together with interest, commencing on the Borrowing Date and ending on
(but excluding) the date Administrative Agent recovers the amount from that
Lender, at an annual interest rate equal to the Federal Funds Rate, or (ii) if
that Lender fails to pay its amount upon demand, then from the Specified
Borrowers on a joint and several basis. No Lender is responsible for the failure
of any other Lender to make its Specified Percentage of any Borrowing; however,
failure of any Lender to make its Specified Percentage of any Borrowing does not
excuse any other Lender from making its Specified Percentage of any Borrowing.

2.3 PMC Borrowing Requests. Each Borrowing Request constitutes a representation
and warranty by the Specified Borrowers that as of the Borrowing Date, all of
the conditions precedent for that Borrowing in Section 5 have been satisfied.

2.4 Reduction or Termination of PMC Commitment. Without premium or penalty, and
upon giving not less than three Business Days prior written and irrevocable
notice to Administrative Agent, the Specified Borrowers may terminate in whole
or in part the unused portion of the PMC Commitment; provided that: (a) each
partial termination shall be in an amount of not less than $5,000,000 or a
greater integral multiple of $2,500,000; (b) the amount of the PMC Commitment
may not be reduced below the Commitment Usage at such time; (c) the amount of
the PMC Commitment may not be reduced below the First Western Commitment; and
(d) each reduction shall be allocated among the Lenders in accordance with their
respective Specified Percentages. Promptly after receipt of such notice of
termination or reduction, Administrative Agent shall notify each Lender of the
proposed cancellation or reduction. Such termination or partial reduction of the
PMC Commitment shall be effective on the Business Day specified in Specified
Borrowers’ notice (which date must be at least three Business Days after
Specified Borrowers’ delivery of such notice). In the event that the PMC
Commitment is reduced to zero at a time when there is no outstanding Principal
Debt, this agreement shall be terminated (except for any indemnification or
expense reimbursement provisions in this agreement which survive the termination
of this agreement) and all commitment fees and other fees then earned and unpaid
hereunder and all other amounts constituting part of the Obligation then due and
owing shall be immediately due and payable, without notice or demand by
Administrative Agent or any Lender.

2.5 Term Loan. Subject to and in reliance upon the terms, conditions,
representations and warranties in the Credit Documents, each Lender severally
and not jointly agrees to lend in one advance on the Fourth Amendment Effective
Date a term loan to the Specified Borrowers in the amount of such Lender’s
Specified Percentage of $30,000,000. The term loan may be borrowed in one
advance on the Fourth Amendment Effective Date only and once borrowed may not be
reborrowed. No repayment or prepayment of the Term Loan may be reborrowed. The
obligations of the Specified Borrowers under the Term Loan, this agreement and
under all of the other Credit Documents shall be joint and several in all
respects.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 19



--------------------------------------------------------------------------------

2.6 Initial Borrowing of the Term Loan. The following procedures apply to the
Borrowing under the Term Loan:

(a) Borrowing Request. The Specified Borrowers may request a Borrowing on the
Fourth Amendment Effective Date only by making or delivering a Borrowing Request
to Administrative Agent, which is irrevocable and binding on the Specified
Borrowers stating the Type, amount and, if applicable, Interest Period for each
Borrowing and which must be received by Administrative Agent no later than
(i) 10:00 a.m. on the second Business Day before the Fourth Amendment Effective
Date for any LIBOR Rate Borrowing or (ii) 10:00 a.m. on the Fourth Amendment
Effective Date for any CBFR Borrowing. Administrative Agent shall promptly
notify each Lender of any Borrowing Request.

(b) Funding. Each Lender shall remit its Specified Percentage of the Term Loan
to Administrative Agent’s principal office in Dallas, Texas, in funds that are
available for immediate use by Administrative Agent by 2:00 p.m. on the Fourth
Amendment Effective Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by the Specified Borrowers or waived by the
requisite Lenders under Section 14.10) make those funds available to the
Specified Borrowers by (at the Specified Borrowers’ option) (i) wiring the funds
to or for the account of the specified Specified Borrower at the direction of
any of the Specified Borrowers or (ii) depositing the funds in the specified
Specified Borrower’s account with Administrative Agent.

(c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Specified
Percentage of the Term Loan available to Administrative Agent on the Fourth
Amendment Effective Date, and Administrative Agent may, in reliance upon such
assumption (but shall not be required to), make available to the Specified
Borrowers a corresponding amount. If a Lender fails to make its Specified
Percentage of the Term Loan available to Administrative Agent on the Fourth
Amendment Effective Date, Administrative Agent may recover the applicable amount
on demand, (i) from that Lender together with interest, commencing on the Fourth
Amendment Effective Date and ending on (but excluding) the date Administrative
Agent recovers the amount from that Lender, at an annual interest rate equal to
the Federal Funds Rate, or (ii) if that Lender fails to pay its amount upon
demand, then from the Specified Borrowers on a joint and several basis. No
Lender is responsible for the failure of any other Lender to make its Specified
Percentage of the Term Loan; however, failure of any Lender to make its
Specified Percentage of the Term Loan does not excuse any other Lender from
making its Specified Percentage of any Borrowing.

2.7 Borrowing Requests. The Borrowing Request for the Term Loan constitutes a
representation and warranty by each of the Specified Borrowers that as of the
Fourth Amendment Effective Date, all of the conditions precedent for Borrowing
the Term Loan in Section 5 have been satisfied.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 20



--------------------------------------------------------------------------------

2.8 First Western Revolving Facility. Subject to and in reliance upon the terms,
conditions, representations and warranties in the Credit Documents, each Lender
severally and not jointly agrees to lend to First Western such Lender’s
Specified Percentage of one or more Borrowings under the First Western Revolving
Facility not to exceed such Lender’s Committed Sum, which, subject to the Credit
Documents, First Western may borrow, repay and reborrow under this agreement,
provided that (a) each such Borrowing must occur on a Business Day and no later
than the Business Day immediately preceding the Termination Date, (b) each such
Borrowing shall be in an amount not less than $500,000 or a greater integral
multiple of $100,000, (c) on any date of determination, the Commitment Usage
under the First Western Revolving Facility shall never exceed the First Western
Commitment, and (d) on any date of determination, the aggregate Commitment Usage
under the PMC Revolving Facility and the First Western Revolving Facility shall
never exceed the Total Commitment Amount applicable at such time.

2.9 First Western Borrowing Procedure. The following procedures apply to all
Borrowings under the First Western Revolving Facility:

(a) Borrowing Request. First Western may request a Borrowing only by making or
delivering a Borrowing Request to Administrative Agent, which is irrevocable and
binding on First Western, stating the Type, amount and, if applicable, Interest
Period for each Borrowing and which must be received by Administrative Agent no
later than (i) 10:00 a.m. on the second Business Day before the Borrowing Date
for any LIBOR Rate Borrowing or (ii) 10:00 a.m. on the Borrowing Date for any
CBFR Borrowing. Administrative Agent shall promptly notify each Lender of any
Borrowing Request.

(b) Funding. Each Lender shall remit its Specified Percentage of each requested
Borrowing to Administrative Agent’s principal office in Dallas, Texas, in funds
that are available for immediate use by Administrative Agent by 2:00 p.m. on the
applicable Borrowing Date. Subject to receipt of those funds, Administrative
Agent shall (unless to its actual knowledge any of the applicable conditions
precedent have not been satisfied by First Western or waived by the requisite
Lenders under Section 14.10) make those funds available to First Western by (at
First Western’s option) (i) wiring the funds to or for the account of First
Western at the direction of First Western or (ii) depositing the funds in First
Western’s account with Administrative Agent.

(c) Funding Assumed. Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Specified
Percentage of the requested Borrowing available to Administrative Agent on the
applicable Borrowing Date, and Administrative Agent may, in reliance upon such
assumption (but shall not be required to), make available to First Western a
corresponding amount. If a Lender fails to make its Specified Percentage of any
requested Borrowing available to Administrative Agent on the applicable
Borrowing Date, Administrative Agent may recover the applicable amount on
demand, (i) from that Lender together with interest, commencing on the Borrowing
Date and ending on (but excluding) the date Administrative Agent recovers the
amount from that Lender, at an annual interest rate equal to the Federal Funds
Rate, or (ii) if that Lender fails to pay its amount upon demand, then from
First Western. No Lender is responsible for the failure of any other Lender to
make its Specified Percentage of any Borrowing; however, failure of any Lender
to make its Specified Percentage of any Borrowing does not excuse any other
Lender from making its Specified Percentage of any Borrowing.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 21



--------------------------------------------------------------------------------

2.10 First Western Borrowing Requests. Each Borrowing Request constitutes a
representation and warranty by First Western that as of the Borrowing Date, all
of the conditions precedent for that Borrowing in Section 5 have been satisfied.

2.11 Reduction or Termination of First Western Commitment. Without premium or
penalty, and upon giving not less than three Business Days prior written and
irrevocable notice to Administrative Agent, First Western may terminate in whole
or in part the unused portion of the First Western Commitment; provided that:
(a) each partial termination shall be in an amount of not less than $5,000,000
or a greater integral multiple of $2,500,000; (b) the amount of the First
Western Commitment may not be reduced below the Commitment Usage under the First
Western Revolving Facility at such time; and (c) each reduction shall be
allocated among the Lenders in accordance with their respective Specified
Percentages. Promptly after receipt of such notice of termination or reduction,
Administrative Agent shall notify each Lender of the proposed cancellation or
reduction. Such termination or partial reduction of the First Western Commitment
shall be effective on the Business Day specified in First Western’s notice
(which date must be at least three Business Days after First Western’s delivery
of such notice).

SECTION 3. TERMS OF PAYMENT.

3.1 Notes and Payments.

(a) Notes. The Principal Debt outstanding under the PMC Revolving Facility shall
be evidenced by the PMC Revolving Notes, one payable to each Lender executed by
each of the Specified Borrowers on a joint and several basis in the maximum
stated principal amount of such Lender’s Committed Sum under the PMC Revolving
Facility as of the Fourth Amendment Effective Date. The Principal Debt
outstanding under the First Western Revolving Facility shall be evidenced by the
First Western Revolving Notes, one payable to each Lender executed by First
Western in the maximum stated principal amount of such Lender’s Committed Sum
under the First Western Revolving Facility as of the Fourth Amendment Effective
Date. The Principal Debt outstanding under the Term Loan shall be evidenced by
the Term Loan Notes, one payable to each Lender executed by each of the
Specified Borrowers on a joint and several basis in the maximum stated principal
amount of such Lender’s Specified Percentage of $30,000,000.

(b) Payment. The Borrowers must make each payment and prepayment on the
Obligation to Administrative Agent’s principal office in Dallas, Texas in
immediately available funds by 1:00 p.m. on the day due; otherwise, but subject
to Section 3.8, those funds continue to accrue interest as if they were received
on the next Business Day. Administrative Agent shall promptly pay to each Lender
the part of any payment or prepayment to which that Lender is entitled under
this agreement on the same day Administrative Agent is deemed to receive the
funds from the Borrowers.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 22



--------------------------------------------------------------------------------

(c) Payment Assumed. Unless Administrative Agent has received notice from the
Borrowers prior to the date on which any payment is due under this agreement,
that the Borrowers will not make that payment in full, Administrative Agent may
assume that the Borrowers have made the full payment due and Administrative
Agent may, in reliance upon that assumption, cause to be distributed to each
Lender on that date the amount then due to each Lender. If and to the extent the
Borrowers do not make the full payment due to Administrative Agent, each Lender
shall repay Administrative Agent on demand the amount distributed to that Lender
by Administrative Agent, together with interest for each day from the date that
Lender received payment from Administrative Agent until the date that Lender
repays Administrative Agent (unless such repayment is made on the same day as
such distribution), at an interest rate equal to the Federal Funds Rate.

3.2 Interest and Principal Payments.

(a) Interest. Interest on each LIBOR Rate Borrowing shall be due and payable as
it accrues on the last day of its respective Interest Period and on the
Termination Date and Term Loan Termination Date, as applicable; provided that if
any Interest Period is a period greater than three months, then accrued interest
shall also be due and payable on the date three months after the commencement of
such Interest Period. Interest on each CBFR Borrowing shall be due and payable
as it accrues on the last day of each month (commencing on the first of those
dates that follows the Closing Date), and on the Termination Date and Term Loan
Termination Date, as applicable.

(b) Principal. The Principal Debt under the PMC Revolving Facility and the First
Western Revolving Facility is due and payable on the Termination Date. The
Specified Borrowers promise to pay the Principal Debt outstanding under the PMC
Revolving Facility on the Termination Date and First Western promises to pay the
Principal Debt outstanding under the First Western Revolving Facility on the
Termination Date. The Principal Debt under the Term Loan is due and payable on
the Term Loan Termination Date, and the Specified Borrowers promise to pay the
Principal Debt outstanding under the Term Loan on the Term Loan Termination
Date. After giving Administrative Agent advance written notice of the intent to
prepay, the Borrowers may voluntarily prepay all or any part of the Principal
Debt from time to time and at any time, in whole or in part, without premium or
penalty; provided that: (i) such notice must be received by Administrative Agent
by 10:00 a.m. on (A) the third Business Day preceding the date of prepayment of
a LIBOR Rate Borrowing, and (B) one Business Day preceding the date of
prepayment of a CBFR Borrowing; (ii) each such partial prepayment must be in a
minimum amount of at least $500,000 or a greater integral multiple of $100,000
thereof (if a LIBOR Rate Borrowing or a CBFR Borrowing); (iii) all accrued
interest on the Obligation must also be paid in full, to the date of such
prepayment; and (iv) the Borrowers shall pay any related Consequential Loss
within ten (10) days after demand therefor. Each notice of prepayment shall
specify the prepayment date, the facility or the subfacility hereunder being
prepaid, the Type of Borrowing(s) and amount(s) of such Borrowing(s) to be
prepaid and shall constitute a binding obligation of each of the Borrowers to
make a prepayment on the date stated therein.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 23



--------------------------------------------------------------------------------

(c) Mandatory Prepayments. On any date of determination, if the Commitment Usage
under the PMC Revolving Facility exceeds the PMC Commitment then in effect, then
the Specified Borrowers shall make a mandatory prepayment of the Principal Debt
under the PMC Revolving Facility in at least the amount of any such excess,
together with (A) all accrued and unpaid interest on the principal amount so
prepaid and (B) any Consequential Loss arising as a result thereof. On any date
of determination, if the Commitment Usage under the First Western Revolving
Facility exceeds the First Western Commitment then in effect, then First Western
shall make a mandatory prepayment of the Principal Debt under the First Western
Revolving Facility in at least the amount of any such excess, together with
(x) all accrued and unpaid interest on the principal amount so prepaid and
(y) any Consequential Loss arising as a result thereof.

3.3 Interest Options. Except that the LIBOR Rate may not be selected when an
Event of Default or Potential Default exists, and except as otherwise provided
in this agreement, Borrowings bear interest at an annual rate equal to the
lesser of (a) the CB Floating Rate plus the Applicable Margin or the LIBOR Rate
plus the Applicable Margin (in each case as designated or deemed designated by
Borrowers), as the case may be and (b) the Maximum Rate. Each change in the
CB Floating Rate, LIBOR Rate or Maximum Rate is effective, without notice to any
Borrower or any other Person, upon the effective date of change. If the
Borrowers do not designate the Type for a requested Borrowing, then the
requested Borrowing shall be deemed to be a LIBOR Rate Borrowing with an
Interest Period of one month (unless the LIBOR Rate is unavailable because of
the conditions described in Sections 3.15 or 3.17, in which case the requested
Borrowing will be deemed a CBFR Borrowing).

3.4 Quotation of Rates. Any Borrower may call Administrative Agent before
delivering a Borrowing Request to receive an indication of the interest rates
then in effect, but the indicated rates do not bind Administrative Agent or
Lenders or affect the interest rate that is actually in effect when the
Borrowers make a Borrowing Request or on the Borrowing Date.

3.5 Default Rate. All past-due Principal Debt and, unless prohibited by
applicable Government Requirements, past-due interest accruing on the Principal
Debt shall, at Administrative Agent’s option, bear interest on the amount
thereof from time to time outstanding from the date due (stated or by
acceleration) at the Default Rate until paid, regardless of whether payment is
made before or after entry of a judgment.

3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, the interest rate on that Borrowing is
limited to the Maximum Rate, but any subsequent reductions in the designated
rate shall not reduce the interest rate thereon below the Maximum Rate until the
total amount of accrued interest equals the amount of interest that would have
accrued if that designated rate had always been in effect. If at maturity
(stated or by acceleration), or at final payment of the Notes, the total
interest paid or accrued is less than the interest that would have accrued if
the designated rates had always been in effect, then, at that time and to the
extent not prohibited by applicable Governmental Requirements, the Borrowers
shall, on a joint and several basis, pay an amount equal to the difference
between (a) the lesser of the amount of interest that would have accrued if the
designated rates had always been in effect and the amount of interest that would
have accrued if the Maximum Rate had always been in effect, and (b) the amount
of interest actually paid or accrued on the applicable Notes.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 24



--------------------------------------------------------------------------------

3.7 Interest Calculations. Interest on all Borrowings will be calculated on the
basis of actual number of days (including the first day but excluding the last
day) elapsed but computed as if each calendar year consisted of (a) 360 days in
the case of LIBOR Borrowings or CBFR Borrowings calculated with reference to the
Federal Funds Rate (unless such calculation would result in the interest on the
Borrowings exceeding the Maximum Rate in which event such interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be) and
(b) 365 or 366 days, as the case may be, in the case of CBFR Borrowings
calculated with reference to Administrative Agent’s base rate of interest. All
interest rate determinations and calculations by Administrative Agent are
conclusive and binding absent manifest error.

3.8 Maximum Rate. It is the intent of Administrative Agent, Lenders and
Borrowers in the execution and performance of the Credit Documents to remain in
strict compliance with applicable Governmental Requirements from time to time in
effect, including applicable laws limiting the amount or rate of interest.
Administrative Agent, Lenders and Borrowers stipulate and agree that none of the
terms and provisions contained in the Credit Documents shall ever be construed
to create a contract to pay for the use, forbearance or detention of money with
interest at a rate or in an amount in excess of the Maximum Rate or Maximum
Amount. For purposes of the Credit Documents, “interest” shall include the
aggregate of all charges which constitute interest under applicable Governmental
Requirements that are contracted for, charged, reserved, received or paid under
the Credit Documents. No Borrower shall ever be required to pay unearned
interest and shall never be required to pay interest at a rate or in an amount
in excess of the Maximum Rate or Maximum Amount, and the provisions of this
section shall control over all other provisions of the Credit Documents, and of
any other instrument pertaining to or securing the Obligation, which may be in
actual or apparent conflict herewith. If the Obligation is prepaid, or if the
maturity of the Obligation is accelerated for any reason, or if under any
contingency the effective rate or amount of interest which would otherwise be
payable under the Credit Documents would exceed the Maximum Rate or Maximum
Amount, or in the event any Lender or any holder of the Notes shall charge,
contract for, take, reserve or receive monies that are deemed to constitute
interest which would, in the absence of this provision, increase the effective
rate or amount of interest payable under the Credit Documents to a rate or
amount in excess of that permitted to be charged, contracted for, taken,
reserved or received under applicable Governmental Requirements then in effect,
then the principal amount of the Obligation or the amount of interest which
would otherwise be payable under the Notes or both shall be reduced to the
amount allowed under applicable Governmental Requirements as now or hereinafter
construed by the courts having jurisdiction, and all such moneys so charged,
contracted for, taken, reserved or received that are deemed to constitute
interest in excess of the Maximum Rate shall immediately be returned to or
credited to the account of any Borrower upon such determination. Administrative
Agent, Lenders and Borrowers further stipulate and agree that, without
limitation of the foregoing, all calculations of the rate or amount of interest
contracted for, charged, taken, reserved or received under the Credit Documents
which are made for the purpose of determining whether such rate or amount
exceeds the Maximum Rate or Maximum Amount, shall be made to the extent not
prohibited by applicable Governmental Requirements, by amortizing, prorating,
allocating and spreading during the period of the full stated term of the Notes,
all interest at any time contracted for, charged, taken, reserved or

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 25



--------------------------------------------------------------------------------

received from Borrowers or otherwise by Lenders or any other holder of the
Notes. If the Governmental Requirements of the State of Texas are applicable for
purposes of determining the “Maximum Rate” or the “Maximum Amount,” then those
terms mean the indicated rate ceiling from time to time in effect under Chapter
303 of the Texas Finance Code, as amended.

3.9 Interest Periods. When Borrowers request any LIBOR Rate Borrowing, the
Borrowers may elect the applicable interest period (each an “Interest Period”),
which may be, at the Borrowers’ option, one, three or six months, subject to the
following conditions: (a) the initial Interest Period for a LIBOR Rate Borrowing
commences on the applicable Borrowing Date or conversion date, and each
subsequent Interest Period applicable to any Borrowing commences on the day when
the next preceding applicable Interest Period expires; (b) if any Interest
Period for a LIBOR Rate Borrowing begins on a day for which no numerically
corresponding Business Day in the calendar month at the end of the Interest
Period exists, then the Interest Period ends on the last Business Day of that
calendar month; (c) if Borrowers are required to pay any portion of a LIBOR Rate
Borrowing before the end of its Interest Period in order to comply with the
payment provisions of the Credit Documents, the Borrowers shall also pay, on a
joint and several basis, any related Consequential Loss; (d) no Interest Period
for any portion of Principal Debt may extend beyond the scheduled repayment date
for that portion of Principal Debt; and (e) no more than four Interest Periods
may be in effect at one time.

3.10 Conversions. Subject to the dollar limits of Sections 2.1 and 2.8 and
provided that no Borrower may convert to or select a new Interest Period for a
LIBOR Rate Borrowing at any time when an Event of Default exists, the Borrowers
may (a) convert a LIBOR Rate Borrowing on the last day of the applicable
Interest Period to a CBFR Borrowing, (b) convert a CBFR Borrowing at any time to
a LIBOR Rate Borrowing and (c) elect a new Interest Period for a LIBOR Rate
Borrowing. That election may be made by telephonic request to Administrative
Agent no later than 10:00 a.m. on the second Business Day before the conversion
date or the last day of the Interest Period, as the case may be (for conversion
to a LIBOR Rate Borrowing or election of a new Interest Period), and no later
than 10:00 a.m. on the last day of the Interest Period (for conversion to a CBFR
Borrowing). The Borrowers shall provide a Conversion Notice to Administrative
Agent no later than two days after the date of the conversion or election.
Absent Borrowers’ telephonic request for conversion or election of a new
Interest Period or if an Event of Default exists, then, a LIBOR Rate Borrowing
shall be deemed converted to a CBFR Borrowing effective when the applicable
Interest Period expires. Notwithstanding the foregoing, no Borrower may request
an Interest Period for Borrowings outstanding under (i) the Revolving Facilities
that extends past the Termination Date or (ii) the Term Loan that extends past
the Term Loan Termination Date.

3.11 Order of Application.

(a) No Event of Default. Payments and prepayments of the Obligation shall be
applied in the order and manner specified in this agreement; provided, however,
if no order is otherwise specified in this agreement and no Event of Default or
Potential Default has occurred and is continuing, payments and prepayments of
the Obligation shall be applied first to fees, second to accrued interest then
due and payable on the Principal Debt under the Term Loan, then to the Principal
Debt under the Revolving Facilities and then to the remaining Obligation in the
order and manner as Borrowers may direct.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 26



--------------------------------------------------------------------------------

(b) Event of Default or No Direction. If an Event of Default or Potential
Default has occurred and is continuing (or if Borrowers fail to give direction
as permitted under Section 3.11(a)), any payment or prepayment (including
proceeds from the exercise of any Rights) shall be applied in the following
order: (i) to all fees and expenses for which Administrative Agent or Lenders
have not been paid or reimbursed in accordance with the Credit Documents (and if
such payment or prepayment is less than all unpaid or unreimbursed fees and
expenses, then the payment or prepayment shall be paid against unpaid and
unreimbursed fees and expenses in the order of incurrence or due date); (ii) to
accrued interest on the Principal Debt; (iii) to the remaining Principal Debt in
such order as Required Lenders may elect (provided that Required Lenders will
apply such proceeds in an order that will minimize any Consequential Loss); and
(iv) to the remaining Obligation in the order and manner Required Lenders deem
appropriate.

(c) Pro Rata. Each payment or prepayment shall be distributed to each Lender in
accordance with its Pro Rata Part of that payment or prepayment.

3.12 Sharing of Payments, Etc. If any Lender obtains any payment or prepayment
with respect to the Obligation (whether voluntary, involuntary, or otherwise,
including, without limitation, as a result of exercising its Rights under
Section 3.13) that exceeds the part of that payment or prepayment that it is
then entitled to receive under the Credit Documents, then that Lender shall
purchase from the other Lenders participations that will cause the purchasing
Lender to share the excess payment or prepayment ratably with each other Lender.
If all or any portion of any excess payment or prepayment is subsequently
recovered from the purchasing Lender, then the purchase shall be rescinded and
the purchase price restored to the extent of the recovery. Each Borrower agrees
that any Lender purchasing a participation from another Lender under this
section may, to the fullest extent permitted by applicable Governmental
Requirements, exercise all of its Rights of payment (including the Right of
offset) with respect to that participation as fully as if that Lender were the
direct creditor of Borrowers in the amount of that participation.

3.13 Offset. If an Event of Default exists, to the extent not prohibited by
applicable Governmental Requirements, each Lender may exercise (for the benefit
of all Lenders in accordance with Section 3.12) the Rights of offset and
banker’s lien against each and every account and other property, or any interest
therein, that any Company may now or hereafter have with, or which is now or
hereafter in the possession of, that Lender to the extent of the full amount of
the Obligation owed (directly or participated) to it.

3.14 Booking Borrowings. To the extent permitted by applicable Governmental
Requirements, any Lender may make, carry, or transfer its Borrowings at, to, or
for the account of any of its branch offices or the office or branch of any of
its Affiliates. However, no Affiliate or branch is entitled to receive any
greater payment under Section 3.16 than the transferor Lender would have been
entitled to receive with respect to those Borrowings, and a transfer may not be
made if, as a direct result of it, Section 3.15 or 3.17 would apply to any of
the Obligation. If any of the conditions of Sections 3.16 or 3.17 ever apply to
a Lender, that Lender shall, to the extent

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 27



--------------------------------------------------------------------------------

possible, carry or transfer its Borrowings at, to, or for the account of any of
its branch offices or the office or branch of any of its Affiliates so long as
the transfer is consistent with the other provisions of this section, does not
create any burden or adverse circumstance for that Lender that would not
otherwise exist, and eliminates or ameliorates the conditions of Sections 3.16
or 3.17, as applicable.

3.15 Basis Unavailable or Inadequate for LIBOR Rate. If on or before any date
when a LIBOR Rate is to be determined for a Borrowing, Administrative Agent or
any Lender determines (and Required Lenders agree with that determination) that
the basis for determining the applicable rate is not available or that the
resulting rate does not accurately reflect the cost to Lenders of making or
converting Borrowings at that rate for the applicable Interest Period, then
Administrative Agent shall promptly notify Borrowers and Lenders of that
determination (which is conclusive and binding on each Borrower absent manifest
error), and the applicable Borrowing shall bear interest at the sum of the
CB Floating Rate plus the Applicable Margin. Until Administrative Agent notifies
Borrowers that those circumstances giving rise to such notice no longer exist,
Lenders’ commitments under this agreement to make, or to convert to, LIBOR Rate
Borrowings, as the case may be, shall be suspended.

3.16 Additional Costs. Each Lender severally and not jointly agrees to notify
Administrative Agent, the other Lenders, and Borrowers within 180 days after it
has actual knowledge that any circumstances exist that would give rise to any
payment obligation by Borrowers under clauses (a) through (c) below. Although no
Lender shall have any liability to Administrative Agent, any other Lender, or
any Company for its failure to give that notice, no Borrower is obligated to pay
any amounts under those clauses that arise, accrue or are imposed more than 180
days before that notice to the extent that notice is applicable to those
amounts. To demand payment under this section, any such Lender must generally be
making similar demand for similar additional costs under credit agreements to
which it is party that contain similar provisions to this section.

(a) Reserves. With respect to any LIBOR Rate Borrowing (i) if any change in any
present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement, or any future Governmental
Requirement imposes, modifies or deems applicable (or if compliance by any
Lender with any requirement of any Governmental Authority results in) any
requirement that any reserves (including, without limitation, any marginal,
emergency, supplemental, or special reserves) be maintained (other than any
reserve included in the Reserve Requirement) and if (ii) those reserves reduce
any sums receivable by that Lender under this agreement or increase the costs
incurred by Lender in advancing or maintaining any portion of any LIBOR Rate
Borrowing, then (iii) that Lender (through Administrative Agent) shall deliver
to Borrowers a certificate setting forth in reasonable detail the calculation of
the amount necessary to compensate it for its reduction or increase (which
certificate is conclusive and binding absent manifest error), and (iv) Borrowers
shall pay that amount to that Lender within five Business Days after demand. The
provisions of and undertakings and indemnifications in this clause (a) survive
the satisfaction and payment of the Obligation and termination of this
agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 28



--------------------------------------------------------------------------------

(b) Capital Adequacy. With respect to any Borrowing, if any change in any
present Governmental Requirement, any change in the interpretation or
application of any present Governmental Requirement (including, without
limitation, any requirement as a result of or in connection with (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (ii) the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III), or any future Governmental Requirement regarding capital
adequacy or pursuant to or in connection with (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or (y) the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, or if compliance by Administrative Agent or any Lender with any request,
directive or requirement imposed in the future by any Governmental Authority
regarding capital adequacy, or if any change in its written policies or in the
risk category of this transaction, in any of the foregoing events or
circumstances, reduces the rate of return on its capital as a consequence of its
obligations under this agreement to a level below that which it otherwise could
have achieved (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by it to be material (and it may, in determining
the amount, utilize reasonable assumptions and allocations of costs and expenses
and use any reasonable averaging or attribution method), then (unless the effect
is already reflected in the rate of interest then applicable under this
agreement) Administrative Agent or that Lender (through Administrative Agent)
shall notify Borrowers and deliver to Borrowers a certificate setting forth in
reasonable detail the calculation of the amount necessary to compensate it
(which certificate is conclusive and binding absent manifest error), and
Borrowers shall pay that amount to Administrative Agent or that Lender within
five Business Days after demand. The provisions of and undertakings and
indemnification in this clause (b) shall survive the satisfaction and payment of
the Obligation and termination of this agreement.

(c) Taxes. Any Taxes payable by Administrative Agent or any Lender or ruled by a
Governmental Authority to be payable by Administrative Agent or any Lender in
respect of this agreement or any other Credit Document shall, if permitted by
applicable Governmental Requirements, be paid by Borrowers, together with
interest and penalties, if any, except for Taxes payable on or measured by the
overall net income of Administrative Agent or that Lender (or any other Person
with whom Administrative Agent or that Lender files a consolidated, combined,
unitary, or similar Tax return) and except for interest and penalties incurred
as a result of the gross negligence or willful misconduct of Administrative
Agent or that Lender. Administrative Agent or that Lender (through
Administrative Agent) shall notify Borrowers and deliver to Borrowers a
certificate setting forth in reasonable detail the calculation of the amount of
Taxes payable, which certificate is conclusive and binding (absent manifest
error), and Borrowers shall pay that amount to Administrative Agent for its
account or the account of that Lender, as the case may be, within ten Business
Days after demand. If Administrative Agent or that Lender subsequently receives
a refund of the Taxes paid to it by Borrowers, then the recipient shall promptly
pay the refund to Borrowers.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 29



--------------------------------------------------------------------------------

3.17 Change in Governmental Requirements. If any Governmental Requirement makes
it unlawful for any Lender to make or maintain LIBOR Rate Borrowings, then that
Lender shall promptly notify Borrowers and Administrative Agent, and (a) as to
undisbursed funds, that requested Borrowing shall be made as a CBFR Borrowing
and (b) as to any outstanding Borrowing (i) if maintaining the Borrowing until
the last day of the applicable Interest Period is unlawful, the Borrowing shall
be converted to a CBFR Borrowing as of the date of notice, in which event
Borrowers will be required to pay any related Consequential Loss or (ii) if not
prohibited by applicable Governmental Requirements, the Borrowing shall be
converted to a CBFR Borrowing as of the last day of the applicable Interest
Period or (iii) if any conversion will not resolve the unlawfulness, Borrowers
shall promptly prepay the Borrowing, without penalty but with related
Consequential Loss.

3.18 Consequential Loss. Each Borrower shall indemnify, on a joint and several
basis, each Lender against, and pay to it upon demand, any Consequential Loss of
that Lender. When any Lender demands that Borrowers pay any Consequential Loss,
that Lender shall deliver to Borrowers and Administrative Agent a certificate
setting forth in reasonable detail the basis for imposing Consequential Loss and
the calculation of the amount, which calculation is conclusive and binding
absent manifest error. The provisions of and undertakings and indemnification in
this Section survive the satisfaction and payment of the Obligation and
termination of this agreement.

3.19 Foreign Lenders, Participants, and Purchasers. Each Lender, Participant (by
accepting a participation interest under this agreement), and Purchaser (by
executing an Assignment) that is not organized under the Governmental
Requirements of the United States of America or one of its states (a) represents
to Administrative Agent and Borrowers that (i) no Taxes are required to be
withheld by Administrative Agent or any Borrower with respect to any payments to
be made to it in respect of the Obligation and (ii) it has furnished to
Administrative Agent and Borrowers two duly completed copies of either U.S.
Internal Revenue Service Form 4224, Form 1001, Form W-8, or any other form
acceptable to Administrative Agent and Borrowers that entitles them to a
complete exemption from U.S. federal withholding Tax on all interest or fee
payments under the Credit Documents, and (b) covenants to (i) provide
Administrative Agent and Borrowers a new Form 4224, Form 1001, Form W-8, or
other form acceptable to Administrative Agent and Borrowers upon the expiration
or obsolescence according to applicable Governmental Requirements of any
previously delivered form, duly executed and completed by it, entitling it to a
complete exemption from U.S. federal withholding Tax on all interest and fee
payments under the Credit Documents, and (ii) comply from time to time with all
applicable Governmental Requirements with regard to the withholding Tax
exemption. If any of the foregoing is not true at any time or the applicable
forms are not provided, then Borrowers and Administrative Agent (without
duplication) may deduct and withhold from interest and fee payments under the
Credit Documents any Tax at the maximum rate under the Code or other applicable
Governmental Requirement, and amounts so deducted and withheld shall be treated
as paid to that Lender, Participant, or Purchaser, as the case may be, for all
purposes under the Credit Documents.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 30



--------------------------------------------------------------------------------

SECTION 4. FEES.

4.1 Treatment of Fees. Except as otherwise provided by applicable Governmental
Requirements, the fees described in this Section 4 (a) do not constitute
compensation for the use, detention, or forbearance of money, (b) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this agreement, (c) shall be payable in accordance with Section 3, (d) shall be
non refundable, (e) shall, to the fullest extent permitted by applicable
Governmental Requirements, bear interest, if not paid when due, at the Default
Rate, and (f) shall be calculated on the basis of actual number of days
(including the first day but excluding the last day) elapsed, but computed as if
each calendar year consisted of 360 days, unless such computation would result
in interest being computed in excess of the Maximum Rate in which event such
computation shall be made on the basis of a year of 365 or, 366 days, as the
case may be.

4.2 Fees of Administrative Agent. The Borrowers shall pay to Administrative
Agent, for its own account, fees in such amounts and upon such payment terms as
may be separately agreed upon by Administrative Agent and Borrowers in writing.

4.3 On and After the Fourth Amendment Effective Date, Intentionally Left Blank.

4.4 Commitment Fee. Following the Fourth Amendment Effective Date, the Borrowers
shall pay to Administrative Agent, for the ratable account of Lenders, a
commitment fee, payable in installments in arrears, on each March 31, June 30,
September 30, and December 31 and on the Termination Date, commencing the Fourth
Amendment Effective Date. Each installment shall be in an amount equal to 0.25%
multiplied by the amount by which (a) the Total Commitment Amount exceeds
(b) the average daily aggregate Total Commitment Usage, in each case during the
period from and including the last payment date to and excluding the payment
date for such installment, provided that each such installment shall be
calculated in accordance with Section 4.1(f). Solely for the purposes of this
Section 4.4, “ratable” shall mean, for any period of calculation, with respect
to any Lender, that proportion which (x) the average daily unused Committed Sum
of such Lender during such period bears to (y) the amount of the average daily
unused portion of the Total Commitment Amount.

SECTION 5. CONDITIONS PRECEDENT.

5.1 On and After the Fourth Amendment Effective Date, Intentionally Left Blank.

5.2 All Borrowings. The obligation of Lenders to extend Borrowings under this
agreement (including the initial advances and the advance of the Term Loan on
the Fourth Amendment Effective Date) is subject to the following conditions
precedent:

(a) No Default or Potential Default. As of the date of the making of the
Borrowing, there exists no Event of Default or Potential Default;

(b) Compliance with Credit Agreement. Each Company has performed and complied
with all agreements and conditions contained in this agreement and each other
Credit Document that are required to be performed or complied with by it before
or at the date of the Borrowing;

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 31



--------------------------------------------------------------------------------

(c) No Material Adverse Event. As of the date of making the Borrowing, no
Material Adverse Event has occurred and is continuing;

(d) Representations and Warranties. The representations and warranties contained
in Section 6 and the other Credit Documents are true in all respects on the date
of, and after giving effect to, the Borrowing, with the same force and effect as
though made on and as of that date; and

(e) Borrowing Request. Administrative Agent has timely received from a Borrower
a properly completed Borrowing Request, executed by a Responsible Officer of
such Borrower.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to Administrative Agent and Lenders as
follows:

6.1 Purpose and Regulation U.

(a) Subject to the other provisions in the Credit Documents, including, without
limitation, clause (b) below, the proceeds of all Borrowings under the Revolving
Facilities will be used either (i) to finance PMC’s Mortgage Loan origination,
(ii) to finance PMC’s Commercial Loan origination, (iii) to finance First
Western’s Commercial Loan origination under the 7(a) Loan Program of the U.S.
Small Business Administration, (iv) for quarterly or annual Distributions by PMC
(subject to Section 8.9(c)) or (v) for general corporate purposes. Subject to
the other provisions in the Credit Documents, including, without limitation,
clause (b) below, the proceeds of the Term Loan will be used on the Fourth
Amendment Effective Date to repay Principal Debt outstanding under the PMC
Revolving Facility.

(b) The proceeds of the Revolving Facilities will be used by the Borrowers
solely for the purposes specified in Section 6.1(a). The proceeds of the Term
Loan will be used by the Borrowers solely for the purposes specified in
Section 6.1(a). None of such proceeds will be used for the purpose of purchasing
or carrying any “margin stock” as defined in Regulation U, or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry a margin stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of such Regulation U. No
Company is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stocks. No Company, nor any Person acting on
behalf of any Company, has taken or will take any action that might cause the
Notes or any of the other Credit Documents, including this agreement, to violate
Regulation U or any other regulations of the Board of Governors of the Federal
Reserve System or to violate Section 7 of the Securities Exchange Act of 1934,
as amended, or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect.

(c) No portion of any advance or loan made hereunder shall be used directly or
indirectly to purchase ineligible securities, as defined by applicable
regulations of the Federal Reserve Board, underwritten by any affiliate of
JPMorgan Chase & Co. or any affiliate of any other Lender during the
underwriting period and for 30 days thereafter.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 32



--------------------------------------------------------------------------------

6.2 Corporate Existence, Good Standing, Authority and Locations. PMC is a real
estate investment trust duly organized, validly existing and in good standing
under the laws of the State of Texas, provided that, notwithstanding the
foregoing, on and after the effective date that the Administrative Agent has
consented in writing to the reincorporation of PMC in Maryland pursuant to
terms, conditions and documentation reasonably acceptable to the Administrative
Agent (including without limitation, legal opinions) and PMC has filed all
instruments and taken all actions to effect such reincorporation, PMC is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland. First Western is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Florida.
Western Financial is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. PMC Investment is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Florida. Except where the failure to qualify would not result in a
Material Adverse Event, each Borrower is duly qualified to transact business and
is in good standing in each jurisdiction where the nature and extent of its
business and properties require due qualification and good standing (and each of
such jurisdictions is identified in Schedule 6.3). Each Borrower possesses all
requisite authority and power to conduct its business as is now being conducted
and as proposed to be conducted (including under the Credit Documents) and to
own and operate its assets as now owned and operated and as proposed to be owned
and operated (including under the Credit Documents). Each Borrower’s chief
executive office and other principal offices are described on Schedule 6.3. The
present location of each Borrower’s books and records concerning accounts and
accounts receivable is at its chief executive office.

6.3 Subsidiaries and Names. Schedule 6.3 describes (a) each Company, (b) every
name or trade name used by each Company during the four-month period before the
date of this agreement (or during the period such Company has been a Subsidiary,
if shorter) and (c) every change of each Company’s name during the four month
period before the date of this agreement. All of the outstanding shares of
beneficial interests, capital stock or similar voting interests of each Company
are (i) duly authorized, validly issued, fully paid and nonassessable,
(ii) owned of record and beneficially as described in Schedule 6.3, free and
clear of any Liens, and (iii) not subject to any warrant, option or other
acquisition Right of any Person or subject to any voting, ownership or transfer
restriction except (1) restrictions imposed by securities laws and general
corporate laws, (2) restrictions expressly noted in the certificates evidencing
such shares, and (3) restrictions contained in the CIM Merger Agreement or the
Registration Rights and Lockup Agreement to be entered into in connection with
the CIM Merger.

6.4 Authorization and Contravention. The execution and delivery by each Borrower
of each Credit Document to which it is a party and the performance by it of its
obligations under those Credit Documents (a) are within its trust or corporate
power, (b) have been duly authorized by all necessary trust or corporate action,
(c) require no consent of, action by, or filing with, any Governmental Authority
(except any action or filing that has been taken or made or consent that has
been received, and is completed and in final form and full force and effect, on
or before the Closing Date) (except, following the consummation of the CIM
Merger, any technical violation of SBA regulations applicable to an SBIC which
results from the execution of this agreement

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 33



--------------------------------------------------------------------------------

and the other Credit Documents and which would not reasonably be expected to
result in a Material Adverse Event), (d) do not violate any provision of its
Organizational Documents (except, following the consummation of the CIM Merger,
any technical violation of a provision relating to compliance with SBA
regulations applicable to an SBIC which results from the execution of this
agreement and the other Credit Documents and which would not reasonably be
expected to result in a Material Adverse Event), (e) do not violate any
provision of any Governmental Requirement (except, following the consummation of
the CIM Merger, any technical violation of SBA regulations applicable to an SBIC
which results from the execution of this agreement and the other Credit
Documents and which would not reasonably be expected to result in a Material
Adverse Event) applicable to it or result in any breach of, or default under,
any material agreement of the Companies, or (f) result in, or requires the
imposition of, any Liens on any property of any Company, other than in favor of
Administrative Agent for Lenders.

6.5 Binding Effect. Upon execution by each Borrower of each Credit Document to
which it is a party, each such Credit Document will constitute a legal and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with that Credit Document’s terms, except as that enforceability may
be limited by Debtor Relief Laws and general principles of equity.

6.6 Financials. The Current Financials were prepared in accordance with GAAP and
present fairly, in all material respects, the Companies’ consolidated (if
applicable) financial condition, results of operations and cash flows as of, and
for the portion of the fiscal year ending on, their dates (subject only to
normal year-end adjustments for interim statements). Except for transactions
directly related to, or specifically contemplated or expressly permitted by, the
Credit Documents, no material adverse changes have occurred in the Companies’
consolidated (if applicable) financial condition from that shown in the Current
Financials.

6.7 Solvency. On each Borrowing Date, including, without limitation, the Fourth
Amendment Effective Date after giving effect to the making of the Term Loan,
each Borrower is, and after giving effect to the requested Borrowing will be,
Solvent.

6.8 Litigation.

(a) Except as shown on Schedule 6.8, no Company is subject to, or aware of the
threat of, any Litigation involving any Company, or any of their respective
properties, which if adversely determined against any of them, reasonably could
be expected to result in a Material Adverse Event, and

(b) No outstanding and unpaid judgments against any Company exist that
reasonably could be expected to result in a Material Adverse Event.

6.9 Taxes.

(a) Except where the non-compliance of any of the following reasonably could not
be expected to result in a Material Adverse Event, (i) all returns, reports and
other information of each Company required to be filed in respect to a present
or future liability for any Taxes have been prepared in compliance with all
requisite Governmental Requirements, and as so prepared, have been properly
filed (or extensions have been granted) and (ii) all Taxes imposed upon each
Company that are due and payable have been timely and fully paid except as are
being contested as permitted by Section 7.5.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 34



--------------------------------------------------------------------------------

(b) PMC qualifies as a “real estate investment trust” for all purposes under the
Code.

6.10 Environmental Matters.

(a) No Company has received notice from any Governmental Authority that it has
any actual or potential Environmental Liability, and no Company has knowledge
that it has any Environmental Liability, which actual or potential Environmental
Liability in either case reasonably could be expected to constitute a Material
Adverse Event.

(b) No Company has received notice from any Governmental Authority that any Real
Property is affected by, and no Company has knowledge that any Real Property is
affected by, any Release of any Hazardous Substance which reasonably could be
expected to constitute a Material Adverse Event.

(c) No Company knows of any environmental conditions or circumstances adversely
affecting any material portion of the collateral securing any of the Commercial
Loans or Mortgage Loans. The Companies have taken all steps required under
applicable Governmental Requirements to determine that all of the Projects
securing the Mortgage Loans are in compliance with all applicable Governmental
Requirements.

6.11 Employee Plans. Except where not a Material Adverse Event (a) no Employee
Plan subject to ERISA has incurred an “accumulated funding deficiency” (as
defined in Section 302 of ERISA or Section 512 of the Code), (b) neither any
Company nor any ERISA Affiliate has incurred liability (except for liabilities
for premiums that have been paid or that are not past due) under ERISA to the
PBGC in connection with any Employee Plan, (c) neither any Company nor any ERISA
Affiliate has withdrawn in whole or in part from participation in a
Multiemployer Plan in a manner that has given rise to a withdrawal liability
under Title IV of ERISA, (d) neither any Company nor any ERISA Affiliate has
engaged in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code), (e) no “reportable event” (as defined in Section 4043
of ERISA) has occurred excluding events for which the notice requirement is
waived under applicable PBGC regulations, (f) neither any Company nor any ERISA
Affiliate has any liability, or is subject to any Lien, under ERISA or the Code
to or on account of any Employee Plan, (g) each Employee Plan subject to ERISA
and the Code complies in all material respects, both in form and operation, with
ERISA and the Code and (h) no Multiemployer Plan subject to the Code is in
reorganization within the meaning of Section 418 of the Code.

6.12 Properties; Liens. Each Company has good and marketable title to all its
property reflected on the Current Financials except for property that is
obsolete or that has been disposed of in the ordinary course of business between
the date of the Current Financials and the date of this agreement or, after the
date of this agreement, as permitted by Section 8.10. No Lien exists on any
property of any Company except Permitted Liens. Except for the Credit Documents,
no Company is party or subject to any agreement, instrument or order which in
any way restricts any Company’s ability to allow Liens to exist upon any of its
assets (except the SBA restriction on the pledge of the equity interests of
First Western).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 35



--------------------------------------------------------------------------------

6.13 Government Regulations.

(a) No Company is subject to regulation under the Investment Company Act of
1940, as amended, or the Public Utility Holding Company Act of 1935, as amended.

(b) Each of the Companies has complied with all applicable Governmental
Requirements of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective property
(except any violation of SBA regulations applicable to an SBIC which results
from the execution of this agreement and the other Credit Documents and which
would not reasonably be expected to result in a Material Adverse Event).

6.14 Transactions with Affiliates. Except for transactions with Affiliates as
permitted by Section 8.5, no Company is a party to a transaction (other than of
an inconsequential nature) with any of its Affiliates.

6.15 Debt. No Company has any Debt except Permitted Debt.

6.16 Leases. Except where it could not reasonably be expected to result in a
Material Adverse Event, (a) each Company enjoys peaceful and undisturbed
possession under all leases necessary or desirable for the operation of its
properties and assets and (b) all material leases under which any Company is a
lessee are in full force and effect.

6.17 Labor Matters. Except where it could not reasonably be expected to result
in a Material Adverse Event (a) no actual or threatened strikes, labor disputes,
slow downs, walkouts, work stoppages or other concerted interruptions of
operations that involve any employees employed at any time in connection with
the business activities or operations at any Real Property exist, (b) hours
worked by and payment made to the employees of any Company have not been in
violation of the Fair Labor Standards Act or any other applicable Governmental
Requirements pertaining to labor matters, (c) all payments due from any Company
for employee health and welfare insurance, including, without limitation,
workers compensation insurance, have been paid or accrued as a liability on its
books and (d) the business activities and operations of each Company are in
compliance with OSHA and other applicable health and safety Governmental
Requirements.

6.18 Intellectual Property. Except where it could not reasonably be expected to
result in a Material Adverse Event, (a) each Company owns or has the right to
use all material licenses, patents, patent applications, copyrights, service
marks, trademarks, trademark applications, trade names, trade secrets and other
intellectual property rights necessary or desirable to continue to conduct its
businesses as presently conducted by it and proposed to be conducted by it
immediately after the date of this agreement, (b) each Company is conducting its
business without infringement or claim of infringement of any license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others and (c) no infringement or claim of
infringement by others of any material license, patent, copyright, service mark,
trademark, trade name, trade secret or other intellectual property of any
Company exists.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 36



--------------------------------------------------------------------------------

6.19 Insurance. Each Company maintains the insurance required by Section 7.9.

6.20 Full Disclosure. All information furnished to Administrative Agent or
Lenders by or on behalf of any Company in connection with the Credit Documents
was, and all information furnished to Administrative Agent or Lenders in the
future by or on behalf of any Company will be, in each case, when so furnished,
true, complete and accurate in all material respects or where estimates or
projections were or will be therein made and so designated, based on good faith,
reasonable estimates or projections on the date the information is stated or
certified.

SECTION 7. AFFIRMATIVE COVENANTS.

7.1 Certain Items Furnished. Each Borrower shall furnish the following to
Administrative Agent (with sufficient copies for each Lender):

(a) Annual Deliveries.

(i) Audited Consolidated Companies Statements. Promptly after preparation but no
later than 90 days after the last day of each fiscal year of PMC, audited
Financials showing the Consolidated Companies’ consolidated financial condition
and results of operations as of, and for the year ended on, that last day,
accompanied by the opinion, without qualification, of a nationally recognized
firm of independent certified public accountants acceptable to Required Lenders,
based on an audit using generally accepted auditing standards, that the
consolidated portion of those Financials were prepared in accordance with GAAP
and present fairly, in all material respects, the Consolidated Companies’
consolidated financial condition and results of operations,

(ii) Companies’ and Southfork’s Consolidating Statements. Promptly after
preparation but no later than 90 days after the last day of each fiscal year of
PMC, Financials showing each of the Borrowers’ and each other Companies’ and
Southfork’s consolidating financial condition and results of operations as of,
and for the year ended on, that last day, accompanied by a certificate of a
Responsible Officer of PMC that such Financials were prepared in all material
respects consistent with the consolidated financial statements prepared in
accordance with GAAP and present fairly, in all material respects, that portion
of the Consolidated Companies’ consolidating financial condition and results of
operations, and

(iii) Compliance Certificate. Promptly after preparation but no later than 90
days after the last day of each fiscal year of PMC, with respect to the period
covered by such Financials required in subparagraph (a)(i) preceding, a duly
completed and executed Compliance Certificate.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 37



--------------------------------------------------------------------------------

(b) Quarterly Deliveries.

(i) Consolidated Companies Statements. Promptly after preparation but no later
than 60 days after the last day of each fiscal quarter of PMC, Financials
showing the Consolidated Companies’ consolidated financial condition and results
of operations for that fiscal quarter and for the period from the beginning of
the current fiscal year to the last day of that fiscal quarter, accompanied by a
Compliance Certificate with respect to the period covered by such Financials;

(ii) Companies’ and Southfork’s Consolidating Statements. Promptly after
preparation but no later than 60 days after the last day of each fiscal quarter
of PMC, Financials showing each of the Borrowers’ and each other Companies’ and
Southfork’s consolidating financial condition and results of operations as of,
and for that fiscal quarter and for the period from the beginning of the current
fiscal year to the last day of that fiscal quarter, accompanied by a certificate
of a Responsible Officer of PMC that such Financials were prepared in all
material respects consistent with the consolidated financial statements prepared
in accordance with GAAP and present fairly, in all material respects, that
portion of the Consolidated Companies’ consolidating financial condition and
results of operations; and

(iii) Compliance Certificate. Promptly after preparation but no later than 60
days after the last day of each fiscal quarter of PMC, with respect to the
period covered by such Financials required in subparagraphs (b)(i) and (b)(ii)
preceding, a duly completed and executed Compliance Certificate.

(c) SEC Filings. Promptly after preparation, but in any event (i) within 60 days
after the end of each of the first three fiscal quarters of PMC, an accurate and
complete copy of PMC’s Form 10 Q as filed with the Securities and Exchange
Commission, (ii) within 90 days after the end of each fiscal year of PMC, an
accurate and complete copy of PMC’s Form 10 K as filed with the Securities and
Exchange Commission, and (iii) promptly upon their becoming available, accurate
and complete copies of all registration statements, other reports (including
those on Form 8 K) and statements and schedules filed by PMC with any securities
exchange, the Securities and Exchange Commission or any other similar
Governmental Authority.

(d) Annual Managed Loan Reports. Promptly after preparation, but no later than
the last day of February of each year, a schedule as of December 31 of the
preceding year of all Mortgage Loans, each such report to be in form and scope
acceptable to Administrative Agent, including, without limitation, setting forth
information identifying (i) all Performing Commercial Loans, and (ii) all
Commercial Loans, together with the classification of such Commercial Loans as
determined in accordance with the classification methodology disclosed in PMC’s
periodic reports filed with the Securities Exchange Commission.

(e) Annual Financial Projections. Promptly after preparation but no later than
45 days after the last day of each fiscal year of PMC, annual financial
projections for the Companies prepared by PMC, in form and substance reasonably
acceptable to Administrative Agent, setting forth management’s projections for
the next succeeding fiscal year.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 38



--------------------------------------------------------------------------------

(f) Employee Plans. As soon as possible and within 20 days after PMC or any
other Consolidated Company knows that a Reportable Event has occurred, or that
the PBGC has instituted or will institute proceedings under ERISA to terminate
that Employee Plan, deliver a certificate of a Responsible Officer of PMC
setting forth details as to that Reportable Event and the action which any
Borrower or an ERISA Affiliate, as the case may be, proposes to take with
respect to it, together with a copy of any notice of that Reportable Event which
may be required to be filed with the PBGC, or any notice delivered by the PBGC
evidencing its intent to institute those proceedings or any notice to the PBGC
that the Employee Plan is to be terminated, as the case may be. For all purposes
of this section, each Borrower is deemed to have all knowledge of all facts
attributable to the plan administrator under ERISA.

(g) Other Notices. Promptly after any Borrower knows or receives any
notification thereof (whichever shall first occur), notice of (a) the existence
and status of any Litigation or Environmental Liability that if determined
adversely to any Company, could reasonably be expected to result in a Material
Adverse Event, (b) any material Litigation that questions the validity of any
Lien which secures or purports or is intended to secure any Mortgage Loan
Document relating to any Mortgage Loan, any Lien which secures or purports or is
intended to secure any Mortgage Loan or any Project document relating to any
Mortgage Loan, (c) any change in any fact or circumstance (other than of an
inconsequential nature) represented or warranted by any Company in any Credit
Document, (d) any challenge by the Internal Revenue Service with respect to
PMC’s status as a REIT, (e) an Event of Default, Potential Default or Material
Adverse Event, specifying the nature thereof and what action the Companies have
taken, are taking and propose to take and (f) any notice of a “default,” “event
of default” or “potential default” from any other creditor of the Companies,
with a copy thereof immediately delivered to Administrative Agent, together with
an explanation from PMC, in detail satisfactory to Administrative Agent,
regarding the notice and effect of such notice.

(h) First Western Annual Financials. (i) To the extent required to be prepared
by any Governmental Authority, promptly after preparation but no later than 90
days after the last day of each fiscal year of First Western, audited Financials
showing First Western’s consolidated financial condition and results of
operations as of, and for the year ended on, that last day, accompanied by the
opinion, without qualification, of a nationally recognized firm of independent
certified public accountants acceptable to Required Lenders, based on an audit
using generally accepted auditing standards, that the consolidated portion of
those Financials were prepared in accordance with GAAP and present fairly, in
all material respects, First Western’s consolidated financial condition and
results of operations or (ii) otherwise, promptly after preparation but no later
than 90 days after the last day of each fiscal year of First Western, Financials
showing First Western’s consolidated financial condition and results of
operations as of, and for the year ended on, that last day.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 39



--------------------------------------------------------------------------------

(i) Other Information. Promptly when reasonably requested by Administrative
Agent or any Lender, such additional reasonable information (not otherwise
required to be furnished under this agreement) regarding (a) any Company’s
business affairs, assets, liabilities, results of operation and financial
condition, (b) any Mortgage Loan, or (c) any Mortgage Loan Document, any Project
document or any Project which secures a Mortgage Loan, if any, as Administrative
Agent or any Lender may reasonably request (all in form and substance
satisfactory to Administrative Agent or that Lender).

7.2 Use of Credit. Each Borrower shall use the proceeds of Borrowings only for
the purposes represented in this agreement.

7.3 Books and Records. Each Company shall maintain books, records and accounts
necessary to prepare Financials in accordance with GAAP.

7.4 Inspections. Upon reasonable request and advance notice (but during the
pendency of an Event of Default, no advance notice is required), each Company
shall allow Administrative Agent or any Lender (or their respective
Representatives) to inspect any of that Company’s properties, to review reports,
files and other records and to make and take away copies, to conduct tests or
investigations and to discuss any of its affairs, conditions and finances with
its other creditors, directors, officers, employees, outside accountants or
representatives from time to time, during reasonable business hours (but during
the pendency of an Event of Default, at any time). Without limiting the
foregoing, the Companies shall allow Administrative Agent to perform field
examinations to test such systems and controls of the Companies as it deems
appropriate. Each Borrower shall promptly reimburse Administrative Agent and
Lenders for the reasonable expenses of such inspections and field examinations.

7.5 Taxes. Each Company shall promptly pay when due any and all Taxes, except
Taxes that are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made and in respect of which levy and execution of any Lien sufficient to be
enforced has been and continues to be stayed.

7.6 Payment of Obligation. Each Company shall promptly pay (or renew and extend)
all of its obligations as they become due (unless the obligations, other than
the Obligation or any part thereof, are being contested in good faith by
appropriate proceedings).

7.7 Expenses. Within ten Business Days after demand accompanied by an invoice
describing the costs, fees and expenses in reasonable detail, each Borrower
shall pay (a) all costs, fees and expenses paid or incurred by or on behalf of
Administrative Agent incident to any Credit Document (including, without
limitation, the reasonable fees and expenses of Administrative Agent’s counsel
in connection with the negotiation, preparation, delivery and execution of the
Credit Documents and any related amendment, waiver or consent) and (b) all
reasonable costs and expenses incurred by Administrative Agent in connection
with the enforcement of the obligations of any Company under the Credit
Documents or the exercise of any Rights under the Credit Documents (including,
without limitation, reasonable allocated costs of in-house counsel, other
reasonable attorneys’ fees and court costs), all of which are part of the
Obligation, bearing interest (if not paid within ten Business Days after demand
accompanied by an invoice describing the costs, fees and expenses in reasonable
detail) on the portion thereof from time to time unpaid at the Default Rate
until paid.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 40



--------------------------------------------------------------------------------

7.8 Maintenance of Existence, Assets and Business. Each Company shall
(a) maintain its trust, corporate or partnership (as applicable) existence and
good standing in its state of incorporation or formation (as applicable) (except
for the reincorporation of PMC as a Maryland corporation) and (b) except where
the failure to perform any of the following could not reasonably be expected to
result in a Material Adverse Event (i) maintain its authority to transact
business and good standing in all other states, (ii) except for the surrender of
the SBIC licenses to the SBA by the SBICs, maintain all licenses, permits and
franchises necessary or desirable for its business and (iii) keep all of its
assets that are useful in and necessary to its business in good working order
and condition (ordinary wear and tear excepted) and make all necessary repairs
and replacements.

7.9 Insurance. Each Company shall, at its cost and expense, maintain with
financially sound, responsible and reputable insurance companies or
associations, or as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates, insurance concerning its properties and businesses against casualties
and contingencies and of types and in amounts (and with co-insurance and
deductibles) as is customary in the case of similar businesses. In addition,
each Borrower shall and shall cause each other Company to, (a) deliver copies of
the policies and endorsements for the insurance required by this Section 7.9 to
Administrative Agent promptly after issuance and renewal of each and (b) cause
each policy of insurance to provide that it will not be cancelled or modified
(as to term, coverage, scope, property or risks covered, change or addition of
loss payee or additional insured or otherwise) without 30 days prior written
notice to Administrative Agent.

7.10 Compliance with Governmental Requirements. Each Company shall (a) operate
and manage its businesses and otherwise conduct its affairs in compliance with
all Governmental Requirements (including without limitation, all Environmental
Laws and Environmental Permits) except to the extent noncompliance reasonably
could be expected not to constitute a Material Adverse Event, (b) promptly
deliver to Administrative Agent a copy of any notice received from any
Governmental Authority alleging that any Company is not in compliance with any
Governmental Requirements (including any Environmental Laws or Environmental
Permits) if the allegation reasonably could constitute a Material Adverse Event
and (c) promptly deliver to Administrative Agent a copy of any notice received
from any Governmental Authority alleging that any Company has any potential
Environmental Liability if the allegation reasonably could constitute a Material
Adverse Event.

7.11 Indemnification.

(a) AS USED IN THIS SECTION: (I) “INDEMNITOR” MEANS PMC AND EACH OTHER COMPANY
(EXCEPT FIRST WESTERN); (II) “INDEMNITEE” MEANS ADMINISTRATIVE AGENT, EACH
LENDER, EACH PRESENT AND FUTURE AFFILIATE OF ADMINISTRATIVE AGENT AND EACH
LENDER, EACH PRESENT AND FUTURE REPRESENTATIVE OF ADMINISTRATIVE AGENT AND EACH
LENDER OR ANY OF THOSE AFFILIATES AND EACH PRESENT AND FUTURE SUCCESSOR AND
ASSIGN

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 41



--------------------------------------------------------------------------------

OF ADMINISTRATIVE AGENT AND EACH LENDER OR ANY OF THOSE AFFILIATES OR
REPRESENTATIVES; AND (III) “INDEMNIFIED LIABILITIES” MEANS ALL PRESENT AND
FUTURE, KNOWN AND UNKNOWN, FIXED AND CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE,
JUDICIAL AND OTHER CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, INVESTIGATIONS,
SUITS, PROCEEDINGS, AMOUNTS PAID IN SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES,
COURT COSTS, LIABILITIES AND OBLIGATIONS, AND ALL PRESENT AND FUTURE COSTS,
EXPENSES AND DISBURSEMENTS (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
EXPENSES WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS
PARTY TO ANY SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE
FOREGOING, THAT MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST,
ANY INDEMNITEE AND IN ANY WAY RELATING TO OR ARISING OUT OF ANY (1) CREDIT
DOCUMENT OR TRANSACTION CONTEMPLATED BY ANY CREDIT DOCUMENT, (2) ENVIRONMENTAL
LIABILITY IN ANY WAY RELATED TO ANY COMPANY, OR ACT, OMISSION, STATUS,
OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY,
CREATED UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY CREDIT DOCUMENT,
OR (3) INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

(b) EACH INDEMNITOR AGREES, JOINTLY AND SEVERALLY, TO INDEMNIFY PROTECT AND
DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH INDEMNITEE HARMLESS FROM AND
AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH INDEMNITEE FOR, ALL INDEMNIFIED
LIABILITIES.

(c) THE FOREGOING PROVISIONS (I) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (II) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW GOVERNMENTAL REQUIREMENT, PUNITIVE
DAMAGES, FINES, AND OTHER PENALTIES, AND (III) ARE NOT AFFECTED BY THE SOURCE OR
ORIGIN OF ANY HAZARDOUS SUBSTANCE, AND (IV) ARE NOT AFFECTED BY ANY INDEMNITEE’S
INVESTIGATION, ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.

(d) HOWEVER, NO INDEMNITEE IS ENTITLED TO BE INDEMNIFIED UNDER THE CREDIT
DOCUMENTS FOR ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 42



--------------------------------------------------------------------------------

(e) ALTHOUGH FAILURE TO DO SO DOES NOT REDUCE OR IMPAIR ANY INDEMNITOR’S
OBLIGATIONS UNDER THIS SECTION, EACH INDEMNITEE SHALL PROMPTLY NOTIFY BORROWERS
OF ANY EVENT ABOUT WHICH THE INDEMNITEE HAS RECEIVED WRITTEN NOTICE AND THAT IS
REASONABLY LIKELY TO RESULT IN ANY INDEMNIFIED LIABILITY. EACH INDEMNITOR MAY,
AT ITS OWN COST AND EXPENSE, PARTICIPATE IN THE DEFENSE IN ANY PROCEEDING
INVOLVING ANY INDEMNIFIED LIABILITY. IF NO EVENT OF DEFAULT OR POTENTIAL DEFAULT
EXISTS, INDEMNITORS MAY ASSUME THE DEFENSE IN THAT PROCEEDING ON BEHALF OF THE
APPLICABLE INDEMNITEES, INCLUDING THE EMPLOYMENT OF COUNSEL IF FIRST APPROVED
(WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD) BY THE APPLICABLE INDEMNITEES.
IF INDEMNITORS ASSUME ANY DEFENSE, THEY SHALL KEEP THE APPLICABLE INDEMNITEES
FULLY ADVISED OF THE STATUS OF, AND SHALL CONSULT WITH, AND RECEIVE THE
CONCURRENCE OF, THOSE INDEMNITEES BEFORE TAKING ANY MATERIAL POSITION IN RESPECT
OF, THAT PROCEEDING. IF INDEMNITORS CONSENT, IF AN EVENT OF DEFAULT, POTENTIAL
DEFAULT OR MATERIAL ADVERSE EVENT EXISTS OR IF ANY INDEMNITEE REASONABLY
DETERMINES THAT AN ACTUAL CONFLICT OF INTERESTS EXISTS BETWEEN INDEMNITORS AND
THAT INDEMNITEE WITH RESPECT TO THE SUBJECT MATTER OF THE PROCEEDING OR THAT
INDEMNITORS ARE NOT DILIGENTLY PURSUING THE DEFENSE, THEN (I) THAT INDEMNITEE
MAY, AT INDEMNITORS’ JOINT AND SEVERAL EXPENSE, EMPLOY COUNSEL TO REPRESENT THAT
INDEMNITEE THAT IS SEPARATE FROM COUNSEL FOR INDEMNITORS OR ANY OTHER PERSON IN
THAT PROCEEDING AND (II) INDEMNITORS ARE NO LONGER ENTITLED TO ASSUME THE
DEFENSE ON BEHALF OF THAT INDEMNITEE. NO INDEMNITOR MAY AGREE TO THE SETTLEMENT
OF ANY INDEMNIFIED LIABILITY, OR ANY MATTERS OR ISSUES MATERIAL TO OR NECESSARY
FOR THE RESOLUTION OF ANY SUCH LIABILITY, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE APPLICABLE INDEMNITEES UNLESS, AS AGREED TO IN WRITING BY AN INDEMNITEE,
THAT SETTLEMENT FULLY RELIEVES THOSE INDEMNITEES OF ANY LIABILITY WHATSOEVER FOR
THAT INDEMNIFIED LIABILITY. IF AN INDEMNITEE AGREES TO THE SETTLEMENT OF ANY
INDEMNIFIED LIABILITY WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITORS (WHICH
CONSENT MAY NOT BE UNREASONABLY WITHHELD), THEN INDEMNITORS ARE NO LONGER
OBLIGATED FOR THAT INDEMNIFIED LIABILITY IN RESPECT OF THAT INDEMNITEE.

7.12 First Western Indemnification.

(a) AS USED IN THIS SECTION: (I) “INDEMNITOR” MEANS FIRST WESTERN;
(II) “INDEMNITEE” MEANS ADMINISTRATIVE AGENT, EACH LENDER, EACH PRESENT AND
FUTURE AFFILIATE OF ADMINISTRATIVE

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 43



--------------------------------------------------------------------------------

AGENT AND EACH LENDER, EACH PRESENT AND FUTURE REPRESENTATIVE OF ADMINISTRATIVE
AGENT AND EACH LENDER OR ANY OF THOSE AFFILIATES AND EACH PRESENT AND FUTURE
SUCCESSOR AND ASSIGN OF ADMINISTRATIVE AGENT AND EACH LENDER OR ANY OF THOSE
AFFILIATES OR REPRESENTATIVES; AND (III) “INDEMNIFIED LIABILITIES” MEANS ALL
PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED AND CONTINGENT, ADMINISTRATIVE,
INVESTIGATIVE, JUDICIAL AND OTHER CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS PAID IN SETTLEMENT, DAMAGES,
JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES AND OBLIGATIONS, AND ALL PRESENT
AND FUTURE COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES AND EXPENSES WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR
ANY INDEMNITEE IS PARTY TO ANY SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO
ANY OF THE FOREGOING, THAT MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST, ANY INDEMNITEE AND IN ANY WAY RELATING TO OR ARISING OUT OF
ANY (1) CREDIT DOCUMENT OR TRANSACTION CONTEMPLATED BY ANY CREDIT DOCUMENT,
(2) ENVIRONMENTAL LIABILITY IN ANY WAY RELATED TO ANY COMPANY, OR ACT, OMISSION,
STATUS, OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE
CONTEMPLATED BY, CREATED UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY
CREDIT DOCUMENT, OR (3) INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

(b) INDEMNITOR AGREES TO INDEMNIFY PROTECT AND DEFEND EACH INDEMNITEE FROM AND
AGAINST, HOLD EACH INDEMNITEE HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR
REIMBURSE EACH INDEMNITEE FOR, ALL INDEMNIFIED LIABILITIES.

(c) THE FOREGOING PROVISIONS (I) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (II) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW GOVERNMENTAL REQUIREMENT, PUNITIVE
DAMAGES, FINES, AND OTHER PENALTIES, AND (III) ARE NOT AFFECTED BY THE SOURCE OR
ORIGIN OF ANY HAZARDOUS SUBSTANCE, AND (IV) ARE NOT AFFECTED BY ANY INDEMNITEE’S
INVESTIGATION, ACTUAL OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 44



--------------------------------------------------------------------------------

(d) HOWEVER, NO INDEMNITEE IS ENTITLED TO BE INDEMNIFIED UNDER THE CREDIT
DOCUMENTS FOR ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

(e) ALTHOUGH FAILURE TO DO SO DOES NOT REDUCE OR IMPAIR ANY INDEMNITOR’S
OBLIGATIONS UNDER THIS SECTION, EACH INDEMNITEE SHALL PROMPTLY NOTIFY BORROWERS
OF ANY EVENT ABOUT WHICH THE INDEMNITEE HAS RECEIVED WRITTEN NOTICE AND THAT IS
REASONABLY LIKELY TO RESULT IN ANY INDEMNIFIED LIABILITY. INDEMNITOR MAY, AT ITS
OWN COST AND EXPENSE, PARTICIPATE IN THE DEFENSE IN ANY PROCEEDING INVOLVING ANY
INDEMNIFIED LIABILITY. IF NO EVENT OF DEFAULT OR POTENTIAL DEFAULT EXISTS,
INDEMNITORS MAY ASSUME THE DEFENSE IN THAT PROCEEDING ON BEHALF OF THE
APPLICABLE INDEMNITEES, INCLUDING THE EMPLOYMENT OF COUNSEL IF FIRST APPROVED
(WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD) BY THE APPLICABLE INDEMNITEES.
IF INDEMNITORS ASSUME ANY DEFENSE, THEY SHALL KEEP THE APPLICABLE INDEMNITEES
FULLY ADVISED OF THE STATUS OF, AND SHALL CONSULT WITH, AND RECEIVE THE
CONCURRENCE OF, THOSE INDEMNITEES BEFORE TAKING ANY MATERIAL POSITION IN RESPECT
OF, THAT PROCEEDING. IF INDEMNITORS CONSENT, IF AN EVENT OF DEFAULT, POTENTIAL
DEFAULT OR MATERIAL ADVERSE EVENT EXISTS OR IF ANY INDEMNITEE REASONABLY
DETERMINES THAT AN ACTUAL CONFLICT OF INTERESTS EXISTS BETWEEN INDEMNITORS AND
THAT INDEMNITEE WITH RESPECT TO THE SUBJECT MATTER OF THE PROCEEDING OR THAT
INDEMNITORS ARE NOT DILIGENTLY PURSUING THE DEFENSE, THEN (I) THAT INDEMNITEE
MAY, AT INDEMNITORS’ JOINT AND SEVERAL EXPENSE, EMPLOY COUNSEL TO REPRESENT THAT
INDEMNITEE THAT IS SEPARATE FROM COUNSEL FOR INDEMNITORS OR ANY OTHER PERSON IN
THAT PROCEEDING AND (II) INDEMNITORS ARE NO LONGER ENTITLED TO ASSUME THE
DEFENSE ON BEHALF OF THAT INDEMNITEE. NO INDEMNITOR MAY AGREE TO THE SETTLEMENT
OF ANY INDEMNIFIED LIABILITY, OR ANY MATTERS OR ISSUES MATERIAL TO OR NECESSARY
FOR THE RESOLUTION OF ANY SUCH LIABILITY, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE APPLICABLE INDEMNITEES UNLESS, AS AGREED TO IN WRITING BY AN INDEMNITEE,
THAT SETTLEMENT FULLY RELIEVES THOSE INDEMNITEES OF ANY LIABILITY WHATSOEVER FOR
THAT INDEMNIFIED LIABILITY. IF AN INDEMNITEE AGREES TO THE SETTLEMENT OF ANY
INDEMNIFIED LIABILITY WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITORS (WHICH
CONSENT MAY NOT BE UNREASONABLY WITHHELD), THEN INDEMNITORS ARE NO LONGER
OBLIGATED FOR THAT INDEMNIFIED LIABILITY IN RESPECT OF THAT INDEMNITEE.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 45



--------------------------------------------------------------------------------

7.13 Mortgage Loan Approval, Collection and Servicing Standards. Each Borrower
shall follow the loan approval, collection and servicing policies and standards
in effect as of the Closing Date, except (i) the SBICs shall not be required to
comply with such policies and standards of the SBA, and (ii) for immaterial
changes in such policies and standards or changes in such policies and standards
disclosed to and approved in writing by Administrative Agent and Lenders.

7.14 Negative Pledge. Each Borrower hereby covenants and agrees (and agrees to
cause each other Company) not to directly or indirectly create, incur, grant,
suffer, or permit to be created or incurred any Lien on any of the respective
assets of such Companies, other than Permitted Liens. Furthermore, in the event
that, notwithstanding the foregoing, any such Liens (other than Permitted Liens)
are granted, incurred, or created, then, in addition to the other Rights granted
to Administrative Agent and Lenders hereunder or under applicable Governmental
Requirements, (a) the Companies hereby grant to Administrative Agent and Lenders
an equal and ratable Lien in and to the property so encumbered, (b) any Person
receiving the benefit of any such additional Liens shall be deemed to receive
any such grant or conveyance of Liens for the ratable and pari passu benefit of
Lenders and Administrative Agent and shall be deemed the bailee and agent for
such Lenders for the sole purpose of holding any such collateral and Liens and
perfecting Liens in favor of Administrative Agent and Lenders with respect
thereto, and (c) upon the request of Administrative Agent, each Company shall
execute, and shall request the other Person to execute, all such documents and
take all actions requested by Required Lenders to more fully evidence and create
such ratable, pari passu Liens in favor of Lenders and Administrative Agent.

7.15 Certain Intercompany Matters. PMC and the Borrowers will not, nor will PMC
or any of the other Borrowers permit any of the Companies to, (a) fail to
maintain organizational separateness from Southfork and each of the CIM
Entities; (b) fail to satisfy customary formalities with respect to
organizational separateness from the CIM Entities and Southfork, including,
without limitation (i) the maintenance of separate books and records for the
Companies separate and apart from the books of the other Consolidated Companies
and (ii) the maintenance of separate bank accounts in each of the Companies’
names without any of the CIM Entities or Southfork, (c) except pursuant to the
Master Services Agreement, fail to act solely in its own name and through its
authorized officers and agents and not through Southfork or any CIM Entity or
other Consolidated Company, (d) commingle any money or other assets of any
Company with any money or other assets of Southfork or any CIM Entity, or
(e) take any action, or conduct its affairs in a manner, which could reasonably
be expected to result in the separate organizational existence of any of the
Companies being ignored under any circumstance. For the avoidance of doubt, it
is understood by the parties hereto that the Obligations hereunder are owed only
by the Borrowers and the covenants are limited to the Companies, and therefore
the intent of the parties hereto is to protect and preserve the Companies from
the operations, liabilities and other risks attributable to the CIM Entities and
Southfork.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 46



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS.

For so long as any Lender is committed to lend under this agreement and until
the Obligation has been fully paid and performed, each Borrower covenants and
agrees with Administrative Agent and Lenders as follows:

8.1 Payroll Taxes. No Company may directly or indirectly use any proceeds of any
Borrowing (a) for any purpose other than as represented in this agreement, or
(b) for the payment of wages of employees unless a timely payment to or deposit
with the United States of America of all amounts of Tax required to be deducted
and withheld with respect to such wages is also made.

8.2 Debt. No Company may:

(a) Create, incur or suffer to exist (directly or indirectly) any direct,
indirect, fixed or contingent liability for any Debt except the following (the
“Permitted Debt”):

(i) the Obligation;

(ii) Debt existing on the Fourth Amendment Effective Date, as more particularly
described on Schedule 8.2, but excluding debt described in clause (iii) below
(the “Existing Debt”);

(iii) so long as such Debt is repaid in full and terminated no later than 30
days after the Fourth Amendment Effective Date, Debt existing on the Fourth
Amendment Effective Date under SBIC debentures and in respect of preferred stock
held by the SBA in each case owed by PMC Investment and Western Financial (which
such Debt is in all cases non-recourse to PMC and First Western), in an
aggregate amount not to exceed $35,000,000 at any one time outstanding. PMC
shall provide any information requested by Administrative Agent and Lenders with
respect to such Debt, including, without limitation, copies of the loan
documents evidencing the Debt;

(iv) so long as (A) there exists no Potential Default or Event of Default at the
time of its incurrence, and no Event of Default or Potential Default would be
created by such incurrence, and (B) the Borrowers have obtained the prior
written consent of the Administrative Agent, indebtedness and other obligations
arising under Rate Management Transactions contemplated by this agreement; and

(v) so long as there exists no Potential Default or Event of Default at the time
of its incurrence, and no Event of Default or Potential Default would be created
by such incurrence (including, without limitation, with respect to Section 9.3),
Debt owed among the Borrowers.

(b) Prepay, purchase, repurchase, defease or redeem, or cause to be prepaid,
purchased, repurchased, defeased or redeemed, any principal of, or any premium
(if any) or interest on, any of its Debt, or fund or cause to be funded any
sinking or similar fund for any such Debt, except for (i) the Obligation, and
(ii) so long as the proceeds of the Term Loan are used to prepay such Debt,
indebtedness under the debentures and the preferred stock held by the SBA owed
by PMC Investment and Western Financial permitted to exist by
Section 8.2(a)(iii).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 47



--------------------------------------------------------------------------------

8.3 Liens. No Company may (a) create, incur or suffer or permit to be created or
incurred or to exist any Lien upon any of its properties except a Permitted Lien
or (b) enter into or permit to exist any arrangement or agreement that directly
or indirectly prohibits any Company from creating or incurring any Lien on any
of its assets or properties except (i) the Credit Documents, (ii) any lease that
places a Lien prohibition on only the property subject to that lease,
(iii) arrangements and agreements that apply only to property subject to
Permitted Liens, and (iv) Liens existing on the Fourth Amendment Effective date
on the equity interests of First Western in connection with Governmental
Requirements of the SBA. The following are “Permitted Liens”:

(a) Liens existing on the Closing Date, as more particularly described on
Schedule 8.3 (the “Existing Liens”);

(b) Any interest or title of a lessor in property being leased under an
operating lease that does not constitute Debt;

(c) Liens arising under Rate Management Transactions permitted by this
agreement;

(d) Banker’s Liens and Rights of setoff or recoupment;

(e) Pledges or deposits made to secure any Company’s payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits or to participate in any fund in connection with workers’ compensation,
unemployment insurance, pensions or other social security programs;

(f) Zoning and similar restrictions on the use of, and easements, restrictions,
covenants, title defects and similar encumbrances on, Real Property that do not
impair the use of such Real Property (other than of an inconsequential nature)
and that are not violated by existing or proposed structures or land use; and

(g) If no Lien has been filed in any jurisdiction or agreed to (i) claims and
Liens for Taxes not yet due and payable, (ii) statutory mechanic’s Liens and
materialman’s Liens for services or materials and similar statutory Liens
incident to construction and maintenance of Real Property, in each case for
which payment is not yet due and payable, (iii) statutory landlord’s Liens for
rental not yet due and payable and (iv) statutory Liens of warehousemen and
carriers and similar statutory Liens securing obligations that are not yet due
and payable.

8.4 Employee Plans. No Company may permit any of the events or circumstances
described in Section 6.11 to exist or occur except where the failure to perform
the foregoing could not reasonably be expected to result in a Material Adverse
Event.

8.5 Transactions with Affiliates. No Company may enter into any transaction with
any of its Affiliates except, (a) transactions necessary to consummate the CIM
Merger in each case in accordance with the terms of the CIM Merger Agreement
(including, without limitation, the execution, delivery and performance of the
Master Services Agreement and the Registration Rights and Lockup Agreement), and
(b) transactions (other than Investments) in the ordinary course of business and
upon fair and reasonable terms not materially less favorable than it could
obtain or could become entitled to in an arm’s length transaction with a Person
that was not its Affiliate.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 48



--------------------------------------------------------------------------------

8.6 Compliance with Governmental Requirements and Documents. No Company shall
(a) violate the provisions of any Governmental Requirements (including, without
limitation, OSHA and Environmental Laws) applicable to it or of any material
agreement to which it is a party or by which any of its property is subject or
bound if that violation alone, or when aggregated with all other violations,
reasonably could be expected to result in a Material Adverse Event, (b) violate
any provision of its Organizational Documents (except, following the
consummation of the CIM Merger, any technical violation of a provision relating
to compliance with SBA regulations applicable to an SBIC which results from the
execution of this agreement and the other Credit Documents and which would not
reasonably be expected to result in a Material Adverse Event) or (c) repeal,
replace or amend any provision of its Organizational Documents if that action
reasonably could be expected to result in a Material Adverse Event.

8.7 Investments. No Company may make any Investments except the following (the
“Permitted Investments”):

(a) (i) Readily marketable, direct, full faith and credit obligations of the
United States of America or obligations guaranteed by the full faith and credit
of the United States of America and (ii) readily marketable obligations of an
agency or instrumentality of, or corporation owned, controlled or sponsored by,
the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America, in each
case, due within one year after the acquisition of it (collectively, “Government
Securities”);

(b) Readily marketable direct obligations of any state of the United States of
America given on the date of such investment a credit rating of at least Aa by
Moody’s Investors Service, Inc. or AA by Standard & Poor’s Corporation, in each
case due within one year from the making of the investment;

(c) Certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by, (i) any Lender or (ii) any bank incorporated under the
Governmental Requirements of the United States of America or any of its states
and given on the date of the investment a short term certificate of deposit
credit rating of at least P-2 by Moody’s Investors Service, Inc., or A-2 by
Standard & Poor’s Corporation, in each case due within one year after the date
of the making of the investment;

(d) Certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by, any branch or office located in the United States of
America of a bank incorporated under the Governmental Requirements of any
jurisdiction outside the United States of America having on the date of the
investment a short term certificate of deposit credit rating of a least P-2 by
Moody’s Investors Service, Inc., or A-2 by Standard & Poor’s Corporation, in
each case due within one year after the date of the making of the investment;

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 49



--------------------------------------------------------------------------------

(e) Commercial paper maturing in 270 days or less from the date of issuance and
rated P-1 or better by Moody’s Investors Service, Inc., or A-1 or better by
Standard & Poors Corporation;

(f) Money market instruments and mutual funds rated AAA by Standard & Poors
Corporation or given one of the two highest credit rankings for such investments
by any other nationally-recognized rating service;

(g) Commercial Loans made by the Companies in the ordinary course of business
that do not violate any other provision of this agreement;

(h) Investments in any Company;

(i) Investments resulting from the consummation of the CIM Merger; and

(j) Intercompany loans made between or among the Companies that do not violate
any other provision of this agreement.

8.8 Real Property. No Company may purchase any real property or any hotel/motel
project (it being understood that the Companies may acquire REO Property).

8.9 Distributions; Other Payments. No Company shall enter into or permit to
exist any arrangement or agreement which directly or indirectly prohibits any
such Company from declaring, making or paying, directly or indirectly, any
Distribution. No Company shall, directly or indirectly, declare, make or pay any
Distributions except for:

(a) Distributions by any Company to (i) PMC, (ii) another Company that is a
parent of a Company, and (iii) Southfork, provided that Distributions by any
Company to Southfork must be distributed by dividend in full promptly by
Southfork to PMC or such Distribution is not permitted under this Section;

(b) One special dividend (including the accrued portion of PMC’s regular
quarterly dividend) to be paid pursuant to, and in accordance with the terms of,
the CIM Merger Agreement within 30 days after the Fourth Amendment Effective
Date, but only to the extent that PMC has received Distributions from the
Consolidated CIM Entities in an amount not less than such special dividend
(excluding the accrued portion of such special dividend) to be used specifically
for the payment of such special dividend, and so long as PMC uses the
Distribution from the Consolidated CIM Entities to make such Distribution; and

(c) if no Event of Default or Potential Default exists or would exist after
giving effect to the Distribution, and so long as any such Distributions are
made in the ordinary course of business consistent with sound business
practices, quarterly or annual Distributions by PMC, provided that, for any
calendar quarter, the aggregate Distributions paid by PMC during such quarter
less the amount of cash dividends received by PMC from the CIM Entities during
such quarter shall not exceed $1,250,000 (less, only for the calendar quarter
during which the special dividend permitted by Section 8.9(b) is paid, the
accrued portion of such special dividend).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 50



--------------------------------------------------------------------------------

8.10 Disposition of Assets. No Company may sell, assign, lease, transfer or
otherwise dispose of any of its assets (including, without limitation, equity
interests in any other Company) other than pursuant to a Permitted Asset Sale or
as a result of the CIM Merger on the terms set forth in the CIM Merger
Agreement.

8.11 Mergers, Consolidations and Dissolutions. No Company may merge or
consolidate with any other Person, or acquire, in one or a series of related
transactions, all or substantially all of the equity or assets of any Person;
provided that, notwithstanding the foregoing, within 30 days after the Fourth
Amendment Effective Date, the CIM Merger may be consummated in accordance with
the CIM Merger Agreement. In addition, no Company may dissolve or convert to any
other form of entity (except for the reincorporation of PMC as a Maryland
corporation).

8.12 Assignment. No Company may assign or transfer any of its Rights, duties or
obligations under any of the Credit Documents.

8.13 Fiscal Year and Accounting Methods. No Company may change either its fiscal
year for accounting purposes or any material aspect of its method of accounting.

8.14 New Businesses. No Company, including, without limitation, any new
Subsidiary, may engage in any business except the businesses in which it is
presently engaged and any other reasonably related business, except that nothing
in this Section shall prohibit PMC from owning (directly or indirectly) the
equity interests in the Consolidated CIM Entities.

8.15 Government Regulations. No Company may conduct its business in a way that
it becomes regulated under the Investment Company Act of 1940, as amended, or
the Public Utility Holding Company Act of 2005, as amended.

8.16 Financial Contracts. No Company will enter into or remain liable upon any
Financial Contract, except Rate Management Transactions permitted by
Section 8.2(a)(iv) of this agreement.

8.17 Strict Compliance. Subject to Section 7.15, no Company may indirectly do
anything that it may not directly do under any covenant in any Credit Document.

8.18 Activities of Southfork. Southfork shall not (i) perform any services or
activities, or make any cash payments for the performance of any services or
activities or conduct any business or operate in any manner other than a holding
company for equity interests permitted by clause (iv) below, (ii) engage in any
trade or business other than as described in clause (iv) below, (iii) own any
assets (except the equity interests described in clause (iv) below),
(iv) directly or indirectly, beneficially or otherwise, hold or own any capital
stock or other securities of any Person, except Southfork may hold any equity
interests of the Consolidated Companies (other than PMC) or any of their
Subsidiaries, (v) issue, incur or permit to exist any Debt or other liability,
or guarantee the payment and/or performance of any Debt or any liability of any
other Person, (vi) issue, make or permit to exist any Investment (except the
ownership of the equity interests described in clause (iv) preceding, or
(vi) issue any equity, except to PMC.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 51



--------------------------------------------------------------------------------

SECTION 9. FINANCIAL COVENANTS.

For so long as any Lender is committed to lend under this agreement, and until
the Obligation has been fully paid and performed, the Borrowers covenant and
agree with Administrative Agent and Lenders as follows:

9.1 Minimum Asset Coverage Ratio. The Asset Coverage Ratio for the four
Borrowers only (not including any of the other Companies or any Subsidiaries of
the Borrowers) shall not at any time (but calculated for compliance reporting
purposes as of the last day of each fiscal quarter of the Borrowers) be less
than 3.00 to 1.00.

9.2 Non-Hotel/Motel Loans. The aggregate principal balance of Mortgage Loans of
the Companies which are secured by Projects which are not hotels or motels shall
not exceed an amount equal to the difference between (a) 15% of the aggregate
principal balance of all of its Mortgage Loans minus (b) the aggregate loan loss
reserve established by Companies with respect to the Mortgage Loans.

SECTION 10. EVENT OF DEFAULT.

The term “Event of Default” means the occurrence of any one or more of the
following:

10.1 Payment of Obligation. Any Borrower’s failure or refusal to pay
(a) principal of any Note, or any part thereof, on or before the date when due
(including any required mandatory prepayment when due) or (b) any other part of
the Obligation on or before 5 days after the date due.

10.2 Covenants. Any Company fails or refuses to punctually and properly perform,
observe and comply with any covenant or agreement in any Credit Document
applicable to it, and that failure or refusal continues for 15 days after that
Company has, or with the exercise of reasonable diligence should have had,
notice of that failure or refusal; provided, however, that with respect to the
failure or refusal to perform any such covenant or agreement, no Borrower shall
be entitled to an opportunity to cure any such failure or refusal if such
failure or refusal is either not capable of being cured by such Borrower or if
the same covenant has already been breached more than two times during the
twelve months preceding such breach.

10.3 Debtor Relief. Any one or more of the Consolidated Companies (a) is not
Solvent, (b) fails to pay its debts generally as they become due,
(c) voluntarily seeks, consents to or acquiesces in the benefit of any Debtor
Relief Law, other than as a creditor or claimant, or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of Administrative Agent or any Lender under the Credit
Documents (unless, in the event such proceeding is involuntary, the petition
instituting same is dismissed within 60 days after its filing).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 52



--------------------------------------------------------------------------------

10.4 Judgments and Attachments. Any Company fails, within 10 days after entry,
to pay, bond, or otherwise discharge any one or more judgments or orders for the
payment of money (not paid or fully covered by insurance) in excess of
$1,000,000 (individually or collectively) or the equivalent thereof in another
currency or currencies, or any warrant of attachment, sequestration, or similar
proceeding against any Company’s assets having a value (individually or
collectively) of $1,000,000 or the equivalent thereof in another currency or
currencies, which is not either (a) stayed on appeals; (b) being diligently
contested in good faith by appropriate proceedings with adequate reserves having
been set aside on the books of such Company in accordance with GAAP, or
(c) dismissed by a court of competent jurisdiction.

10.5 Government Action. Unless otherwise covered by any event described in
Section 10.4, (a) the entry or issuance of an order by any Governmental
Authority (including the United States Justice Department) seeking to cause any
Company to divest a significant portion of its assets under any antitrust,
restraint of trade, unfair competition, industry regulation or similar
Governmental Requirements, or (b) the commencement of any action or proceeding
by any Governmental Authority (i) for the purpose of condemning, seizing or
otherwise appropriating, or taking custody or control of all or any substantial
portion of, any Company’s assets or (ii) which asserts any material violation
by, or material liability against, any Company based on any Environmental Law.

10.6 Misrepresentation. Any representation or warranty made by any Company in
any Credit Document, or any financial data or other information now or hereafter
furnished to Administrative Agent or Lenders by or on behalf of any Borrower, at
any time proves to have been false, incorrect or misleading in any material
respect when made.

10.7 Ownership of Other Companies. Any Company (other than PMC) (a) fails to
constitute the direct or indirect Wholly-owned Subsidiary of PMC, or (b) is
owned in whole or in part by one or more CIM Entities.

10.8 Change of Control. Any Change of Control.

10.9 Change in Management. (a) (i) at any time prior to the consummation of the
CIM Merger, any one or more of Jan Salit or Barry Berlin are no longer employed
by PMC in the same or similar capacities as they are as of the Fourth Amendment
Effective Date or (ii) at any time after the consummation of the CIM Merger, any
one or more of Jan Salit or Barry Berlin are no longer employed by PMC in the
same or similar capacities as they were immediately following the consummation
of the CIM Merger or (b) except as contemplated by the CIM Merger Agreement, any
other material change in the management of the Companies.

10.10 Other Debt. In respect of any Debt of any Company (other than the
Obligation) the principal amount of which exceeds $2,500,000, (a) any Company
fails to make any payment when due and such failure continues for ten days,
(b) any default or other event or condition occurs or exists beyond the
applicable grace or cure period, the effect of which is to permit any holder of
that Debt to cause (whether or not it elects to cause) any of such Debt to
become due before its stated maturity or regularly scheduled payment dates, or
(c) any of that Debt is declared to be due and payable or required to be prepaid
by any Company before its stated maturity.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 53



--------------------------------------------------------------------------------

10.11 Rate Management Transactions. Nonpayment by any Company of any Rate
Management Obligation when due or the breach by any Company of any term,
provision or condition contained in any Rate Management Transaction.

10.12 Validity and Enforceability of Credit Documents. Any Credit Document
ceases to be in full force and effect or is declared to be null and void, or the
validity or enforceability of any Credit Document is contested by any Company or
any other Person, or any Company or any other Person asserts the absence of, or
denies that it has, any liability or obligations under any Credit Document to
which it is a party except in accordance with that document’s express
provisions, shall fail to constitute a valid, perfected first priority lien in
favor of Administrative Agent for Lenders, except in accordance with the express
provisions of any applicable Credit Document.

10.13 Material Agreement Default or Cancellation. The default under, or breach
or cancellation of, any agreement or other contractual arrangement to which any
Company is a party or beneficiary or by which any of its property is bound or
subject, which reasonably could be expected to result in any (a) significant
impairment of (i) the ability of any Borrower or any other Company to perform
any of its payment or other material obligations under any Credit Document or
(ii) the ability of Administrative Agent or Lenders to enforce any of those
obligations or any of their respective Rights under the Credit Documents,
(b) significant and adverse effect on the business, management or financial
condition of the PMC or any other Borrower, or of the Companies as a whole, as
represented to Lenders in the Financials then most recently received by them or
(c) event or circumstance that could result in an Event of Default or Potential
Default pursuant to Sections 10.1 through 10.15 (inclusive).

10.14 Environmental Matters. Any of the following shall occur and Required
Lenders determine, in good faith, that (a) such occurrence could materially and
adversely affect the business or operations of PMC, any other Borrower or any
other Company or any of their ability to pay its debts as they come due or to
pay or perform any of the Obligation, and (b) the aggregate liability of PMC,
the other Borrowers and the other Companies resulting from such occurrences
could exceed $1,000,000: (i) the failure of any Loan Obligor or other owner of
any Project which secures a Mortgage Loan or Commercial Loan to obtain and
maintain any environmental permit, certificate, license approval, registration,
or authorization required under any Environmental Law; (ii) any Loan Obligor or
other owner of a Project which secures a Mortgage Loan or Commercial Loan is or
may be potentially responsible or liable with respect to any investigation or
clean up of any threatened or actual release of any Hazardous Substance with
respect to such Project; (iii) a Release of any Hazardous Substance has occurred
at, on or under any Project which secures any Mortgage Loan or Commercial Loan;
(iv) any oral or written notification of a Release of Hazardous Substance has
been filed by or on behalf of PMC, any other Borrower or any other Company or
any Loan Obligor or in relation to any Project which secures any Mortgage Loan
or Commercial Loan; (v) any Project which secures any Mortgage Loan or
Commercial Loan is or will be listed or is proposed for listing on the National
Priority List promulgated pursuant to CERCLA, any related Governmental
Requirement or on any federal or state list of sites requiring investigation or
clean up; (vi) any Environmental Lien shall exist on any Project which secures
any Mortgage Loan or Commercial Loan; or (vii) any governmental action shall
have been taken or be in process or pending which could subject any Project
which secures any Mortgage Loan or Commercial Loan to any Environmental Lien.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 54



--------------------------------------------------------------------------------

10.15 Employee Benefit Plans. (a) A Reportable Event or Reportable Events, or a
failure to make a required installment or other payment (within the meaning of
Section 412(n)(1) of the Code), shall have occurred with respect to any Employee
Plan or Plans that is expected to result in liability of any Borrower to the
PBGC or to an Employee Plan in an aggregate amount exceeding $1,000,000 and,
within 30 days after the reporting of any such Reportable Event to
Administrative Agent or after the receipt by Administrative Agent of a statement
required pursuant to Section 7.1(f), Administrative Agent shall have notified
such Borrower in writing that (i) Required Lenders have made a reasonable
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are grounds under Title IV of
ERISA for the termination of such Employee Plan or Plans by the PBGC, or the
appointment by the appropriate United States district court of a trustee to
administer such Employee Plan or Plans or the imposition of a Lien pursuant to
section 412(n) of the Code in favor of an Employee Plan and (ii) as a result
thereof, an Event of Default exists hereunder; or (b) any Borrower or any ERISA
Affiliate has provided to any affected party a 60 day notice of intent to
terminate an Employee Plan pursuant to a distress termination in accordance with
section 4041(c) of ERISA if the liability expected to be incurred as a result of
such termination will exceed $1,000,000; or (c) a trustee shall be appointed by
a United States district court to administer any such Employee Plan; or (d) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any such Employee Plan; or (e) (i) any Borrower or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that is has
incurred withdrawal liability (within the meaning of section 4201 of ERISA to
such Multiemployer Plan), (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such withdrawal liability or is not
contesting such withdrawal liability in a timely and appropriate manner and
(iii) the amount of such withdrawal liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with withdrawal liabilities (determined as of the date or dates of
such notification), exceeds $1,000,000; or (f) any Borrower or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if solely as a result of such reorganization or
termination the aggregate annual contributions of any Borrower and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or have
been or are being terminated have been or will be increased over the amounts
required to be contributed to such Multiemployer Plans for their most recently
completed plan years by an amount exceeding $1,000,000.

10.16 Southfork. There shall exist any breach or failure to comply with the
terms of Section 8.18.

10.17 Cross Default to CIM Entities. There shall exist an Event of Default (as
defined therein) under the terms of (a) that certain Credit Agreement, dated as
of August 28, 2013, among CIM Urban Partners, L.P., each lender from time to
time party thereto, and Bank of America, N.A., as administrative agent (as
amended), or (b) that certain Credit Agreement, dated as of February 6, 2012,
among CIM Urban Partners, L.P., each lender from time to time party thereto, and
Bank of America, N.A., as administrative agent (as amended).

10.18 CIM Merger. The CIM Merger shall not have been effectuated by March 31,
2014.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 55



--------------------------------------------------------------------------------

SECTION 11. RIGHTS AND REMEDIES.

11.1 Remedies Upon Event of Default.

(a) Debtor Relief. If an Event of Default exists under Section 10.3, the
commitment to extend credit under this agreement automatically terminates and
the entire unpaid principal balance of the Obligation, together with all
interest accrued thereon, and all other amounts then accrued and unpaid,
automatically become and shall be due and payable without any action of any kind
whatsoever.

(b) Other Events of Default. If any Event of Default exists, Administrative
Agent may (with the consent of, and must, upon the request of Required Lenders),
do any one or more of the following: (i) If the maturity of the Obligation has
not already been accelerated under Section 11.1(a), declare the entire unpaid
principal balance of all or any part of the Obligation, together with all
interest accrued thereon, and all other amounts then accrued and unpaid,
immediately due and payable, whereupon it is due and payable; (ii) terminate the
commitments of Lenders to extend credit under this agreement; (iii) reduce any
claim to judgment; (iv) require the Companies to open and maintain a secured
lockbox account for the receipt of the Companies’ accounts receivables; notes
receivable and other receivables; and (v) exercise any and all other legal or
equitable Rights afforded by the Credit Documents, by applicable Governmental
Requirements or otherwise at law or in equity.

(c) Offset. If an Event of Default exists, to the extent not prohibited by
applicable Governmental Requirements, each Lender may exercise the Rights of
offset and banker’s lien against each and every account and other property, or
any interest therein, which any Company may now or hereafter have with, or which
is now or hereafter in the possession of, that Lender to the extent of the full
amount of the Obligation owed to that Lender.

11.2 Company Waivers. To the extent not prohibited by applicable Governmental
Requirements, each Borrower and each other Company waives, in respect to any
action taken by Administrative Agent or Lenders at any time and from time to
time pursuant to Section 11.1, presentment, demand for payment, protest,
acceleration, notice of protest and nonpayment, notice of intention to
accelerate, notice of acceleration, and all other notices and acts, and agrees
that its liability with respect to all or any part of the Obligation is not
affected by any renewal or extension in the time of payment of all or any part
of the Obligation, by any indulgence, increase or other modification to, or by
any release or change in any security for the payment of, all or any part of the
Obligation.

11.3 Performance by Administrative Agent. If any Company’s covenant, duty or
agreement is not performed in accordance with the terms of the Credit Documents,
Administrative Agent may at its option (but subject to the approval of Required
Lenders), perform or attempt to perform that covenant, duty or agreement on
behalf of that Company, and any amount expended by or on behalf of
Administrative Agent in its performance or attempted performance is payable by
the Companies, jointly and severally, to Administrative Agent on demand, becomes
part of the Obligation, and bears interest on the portion thereof from time to

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 56



--------------------------------------------------------------------------------

time unpaid at the Default Rate from the date of Administrative Agent’s
expenditure until paid. However, Administrative Agent does not assume and shall
never have, except by its express written consent, any liability or
responsibility for the performance of any Company’s covenants, duties or
agreements. Notwithstanding the forgoing, unless an Event of Default then
exists, Administrative Agent shall not take any such action without requesting
that a Borrower take such action on its own behalf.

11.4 Not in Control. Nothing in any Credit Document gives or may be deemed to
give to Administrative Agent or any Lender the Right to exercise control over
any Company’s Real Property, other assets, affairs or management or to preclude
or interfere with any Company’s compliance with any Governmental Requirement or
require any act or omission by any Company that may be harmful to Persons or
property. Any “Material Adverse Event” or other materiality or substantiality
qualifier of any representation, warranty, covenant, agreement or other
provision of any Credit Document is included for credit documentation purposes
only and does not imply and should not be deemed to mean that Administrative
Agent or any Lender acquiesces in any non compliance by any Company with any
applicable Governmental Requirement, document, or otherwise or does not expect
the Companies to promptly, diligently and continuously carry out all appropriate
removal, remediation, compliance, closure or other activities required or
appropriate in accordance with all Environmental Laws. Administrative Agent’s
and Lenders’ power is limited to the Rights provided in, or referred to by, the
Credit Documents. All of those Rights exist solely to assure payment and
performance of the Obligation in accordance with the terms of the Credit
Documents, and may be exercised in a manner determined to be appropriate by
Administrative Agent or Lenders in their sole business judgment.

11.5 Course of Dealing. The acceptance by Administrative Agent or Lenders of any
partial payment on the Obligation is not a waiver of any Event of Default then
existing. No waiver by Administrative Agent, Required Lenders or Lenders of any
Event of Default is a waiver of any other then existing or subsequent Event of
Default. No delay or omission by Administrative Agent, Required Lenders or
Lenders in exercising any Right under the Credit Documents impairs that Right or
is a waiver thereof or any acquiescence therein, nor will any single or partial
exercise of any Right preclude other or further exercise thereof or the exercise
of any other Right under the Credit Documents or otherwise.

11.6 Cumulative Rights. All Rights available to Administrative Agent, Required
Lenders and Lenders under the Credit Documents are cumulative of and in addition
to all other Rights granted to Administrative Agent, Required Lenders and
Lenders at law or in equity, whether or not the Obligation is due and payable
and whether or not Administrative Agent, Required Lenders or Lenders have
instituted any suit for collection, foreclosure, or other action in connection
with the Credit Documents.

11.7 Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 57



--------------------------------------------------------------------------------

11.8 Certain Proceedings. Each Borrower shall promptly execute and deliver, or
cause the execution and delivery of, all applications, certificates,
instruments, registration statements, and all other documents and papers
Administrative Agent or Required Lenders reasonably request in connection with
the obtaining of any consent, approval, registration (other than securities law
registrations), qualification, permit, license or authorization of any
Governmental Authority or other Person necessary or appropriate for the
effective exercise of any Rights under the Credit Documents. Because each
Borrower agrees that Administrative Agent’s and Required Lenders’ remedies under
applicable Governmental Requirements for failure of such Borrower to comply with
the provisions of this section would be inadequate and that failure would not be
adequately compensable in damages, each Borrower agrees that the covenants of
this section may be specifically enforced.

11.9 Expenditures by Administrative Agent or Lenders. Any sums spent by
Administrative Agent or any Lender in the exercise of any Right under any Credit
Document is payable by the Companies to Administrative Agent within 10 days of
written demand, becomes part of the Obligation, and bears interest on the
portion thereof from time to time unpaid at the Default Rate from the date spent
until the date repaid.

SECTION 12. ADMINISTRATIVE AGENT AND LENDERS.

12.1 Administrative Agent.

(a) Appointment. Each Lender appoints Administrative Agent (including, without
limitation, each successor Administrative Agent in accordance with this
Section 12) as its nominee and agent to act in its name and on its behalf (and
Administrative Agent and each such successor accepts that appointment): (i) To
act as its nominee and on its behalf in and under all Credit Documents; (ii) to
arrange the means whereby its funds are to be made available to any Borrower
under the Credit Documents; (iii) to take any action that it properly requests
under the Credit Documents (subject to the concurrence of other Lenders as may
be required under the Credit Documents); (iv) to receive all documents and items
to be furnished to it under the Credit Documents; (v) to promptly distribute to
it all material information, requests, documents, and items received from any
Borrower under the Credit Documents; (vi) to promptly distribute to it its
ratable part of each payment or prepayment (whether voluntary, as proceeds of
collateral upon or after foreclosure, as proceeds of insurance thereon, or
otherwise) in accordance with the terms of the Credit Documents; and (vii) to
deliver to the appropriate Persons requests, demands, approvals, and consents
received from it. However, Administrative Agent may not be required to take any
action that exposes it to personal liability or that is contrary to any Credit
Document or applicable Governmental Requirements.

(b) Successor. Administrative Agent may assign all of its Rights and obligations
as Administrative Agent under the Credit Documents to any of its Affiliates,
which Affiliate shall then be the successor Administrative Agent under the
Credit Documents. Administrative Agent may also voluntarily resign and shall
resign upon the request of Required Lenders for cause (i.e., Administrative
Agent is continuing to fail to perform its responsibilities as Administrative
Agent under the Credit Documents). If the initial or any successor
Administrative Agent ever ceases to be a party to this agreement or if the
initial or any successor Administrative Agent ever resigns (whether voluntarily
or at the request of Required Lenders), then Required Lenders shall (which, if
no Event

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 58



--------------------------------------------------------------------------------

of Default or Potential Default exists, is subject to Borrowers’ approval that
may not be unreasonably withheld) appoint the successor Administrative Agent
from among Lenders (other than the resigning Administrative Agent). If Required
Lenders fail to appoint a successor Administrative Agent within 30 days after
the resigning Administrative Agent has given notice of resignation or Required
Lenders have removed the resigning Administrative Agent, then the resigning
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent, which must be a commercial bank having a combined capital
and surplus of at least $1,000,000,000 (as shown on its most recently published
statement of condition). Upon its acceptance of appointment as successor
Administrative Agent, the successor Administrative Agent succeeds to and becomes
vested with all of the Rights of the prior Administrative Agent, and the prior
Administrative Agent is discharged from its duties and obligations of
Administrative Agent under the Credit Documents, and each Lender shall execute
the documents that any Lender, the resigning or removed Administrative Agent, or
the successor Administrative Agent reasonably request to reflect the change.
After any Administrative Agent’s resignation or removal as Administrative Agent
under the Credit Documents, the provisions of this section inure to its benefit
as to any actions taken or not taken by it while it was Administrative Agent
under the Credit Documents.

(c) Rights as Lender. Administrative Agent, in its capacity as a Lender, has the
same Rights under the Credit Documents as any other Lender and may exercise
those Rights as if it were not acting as Administrative Agent. The term
“Lender”, unless the context otherwise indicates, includes Administrative Agent.
Administrative Agent’s resignation or removal does not impair or otherwise
affect any Rights that it has or may have in its capacity as an individual
Lender. Each Lender and each Borrower agree that Administrative Agent is not a
fiduciary for Lenders or for Borrowers but is simply acting in the capacity
described in this agreement to alleviate administrative burdens for Borrowers
and Lenders, that Administrative Agent has no duties or responsibilities to
Lenders or Borrowers except those expressly set forth in the Credit Documents,
and that Administrative Agent in its capacity as a Lender has the same Rights as
any other Lender.

(d) Other Activities. Administrative Agent or any Lender may now or in the
future be engaged in one or more loan, letter of credit, leasing, or other
financing transactions with any Borrower, act as trustee or depositary for any
Borrower, or otherwise be engaged in other transactions with any Borrower
(collectively, the “other activities”) not the subject of the Credit Documents.
Without limiting the Rights of Lenders specifically set forth in the Credit
Documents, neither Administrative Agent nor any Lender is responsible to account
to the other Lenders for those other activities, and no Lender shall have any
interest in any other Lender’s activities, any present or future guaranties by
or for the account of any Borrower that are not contemplated by or included in
the Credit Documents, any present or future offset exercised by Administrative
Agent or any Lender in respect of those other activities, any present or future
property taken as security for any of those other activities, or any property
now or hereafter in Administrative Agent’s or any other Lender’s possession or
control that may be or become security for the obligations of any Borrower
arising under the Credit Documents by reason of the general description of
indebtedness secured or of property contained in any other agreements,
documents, or instruments related to any of those other activities (but, if any
payments in respect of those guaranties or that property or the proceeds thereof
is applied by Administrative Agent or any Lender to reduce the Obligation, then
each Lender is entitled to share ratably in the application as provided in the
Credit Documents).

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 59



--------------------------------------------------------------------------------

12.2 Expenses. Each Lender shall pay its Pro Rata Part of any reasonable
expenses (including, without limitation, court costs, reasonable attorneys’ fees
and other costs of collection) incurred by Administrative Agent (while acting in
such capacity) in connection with any of the Credit Documents if Administrative
Agent is not reimbursed from other sources within 30 days after incurrence. Each
Lender is entitled to receive its Pro Rata Part of any reimbursement that it
makes to Administrative Agent if Administrative Agent is subsequently reimbursed
from other sources.

12.3 Proportionate Absorption of Losses. Except as otherwise provided in the
Credit Documents, nothing in the Credit Documents gives any Lender any advantage
over any other Lender insofar as the Obligation is concerned or relieves any
Lender from ratably absorbing any losses sustained with respect to the
Obligation (except to the extent unilateral actions or inactions by any Lender
result in any Borrower or any other obligor on the Obligation having any credit,
allowance, setoff, defense, or counterclaim solely with respect to all or any
part of that Lender’s Pro Rata Part of the Obligation).

12.4 Delegation of Duties; Reliance. Lenders may perform any of their duties or
exercise any of their Rights under the Credit Documents by or through
Administrative Agent, and Lenders and Administrative Agent may perform any of
their duties or exercise any of their Rights under the Credit Documents by or
through their respective Representatives. Administrative Agent, Lenders, and
their respective Representatives (a) are entitled to rely upon (and shall be
protected in relying upon) any written or oral statement believed by it or them
to be genuine and correct and to have been signed or made by the proper Person
and, with respect to legal matters, upon opinion of counsel selected by
Administrative Agent or that Lender (but nothing in this clause (a) permits
Administrative Agent to rely on (i) oral statements if a writing is required by
this agreement or (ii) any other writing if a specific writing is required by
this agreement), (b) are entitled to deem and treat each Lender as the owner and
holder of its portion of the Obligation for all purposes until, written notice
of the assignment or transfer is given to and received by Administrative Agent
(and any request, authorization, consent, or approval of any Lender is
conclusive and binding on each subsequent holder, assignee, or transferee of or
Participant in that Lender’s portion of the Obligation until that notice is
given and received), (c) are not deemed to have notice of the occurrence of an
Event of Default unless a responsible officer of Administrative Agent, who
handles matters associated with the Credit Documents and transactions
thereunder, has actual knowledge or Administrative Agent has been notified by a
Lender or a Borrower, and (d) are entitled to consult with legal counsel
(including counsel for Borrower), independent accountants, and other experts
selected by Administrative Agent and are not liable for any action taken or not
taken in good faith by it in accordance with the advice of counsel, accountants,
or experts.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 60



--------------------------------------------------------------------------------

12.5 Limitation of Administrative Agent’s Liability.

(a) Exculpation. Neither Administrative Agent nor any of its Affiliates or
Representatives will be liable for any action taken or omitted to be taken by it
or them under the Credit Documents in good faith and believed by it or them to
be within the discretion or power conferred upon it or them by the Credit
Documents or be responsible for the consequences of any error of judgment
(except for fraud, gross negligence, or willful misconduct), and neither
Administrative Agent nor any of its Affiliates or Representatives has a
fiduciary relationship with any Lender by virtue of the Credit Documents (but
nothing in this agreement negates the obligation of Administrative Agent to
account for funds received by it for the account of any Lender).

(b) Indemnity. Unless indemnified to its satisfaction against loss, cost,
liability, and expense, Administrative Agent may not be compelled to do any act
under the Credit Documents or to take any action toward the execution or
enforcement of the powers thereby created or to prosecute or defend any suit in
respect of the Credit Documents. If Administrative Agent requests instructions
from Lenders, or Required Lenders, as the case may be, with respect to any act
or action in connection with any Credit Document, Administrative Agent is
entitled to refrain (without incurring any liability to any Person by so
refraining) from that act or action unless and until it has received
instructions. In no event, however, may Administrative Agent or any of its
Representatives be required to take any action that it or they determine could
incur for it or them criminal or onerous civil liability. Without limiting the
generality of the foregoing, no Lender has any right of action against
Administrative Agent as a result of Administrative Agent’s acting or refraining
from acting under this agreement in accordance with instructions of Required
Lenders.

(c) Reliance. Administrative Agent is not responsible to any Lender or any
Participant for, and each Lender represents and warrants that it has not relied
upon Administrative Agent in respect of, (i) the creditworthiness of any Company
and the risks involved to that Lender, (ii) the effectiveness, enforceability,
genuineness, validity, or the due execution of any Credit Document (except by
Administrative Agent), (iii) any representation, warranty, document,
certificate, report, or statement made therein (except by Administrative Agent)
or furnished thereunder or in connection therewith, (iv) the adequacy of any
collateral now or hereafter securing the Obligation or the existence, priority,
or perfection of any Lien now or hereafter granted or purported to be granted on
the collateral under any Credit Document, or (v) observation of or compliance
with any of the terms, covenants, or conditions of any Credit Document on the
part of any Company. EACH LENDER AGREES TO INDEMNIFY ADMINISTRATIVE AGENT AND
ITS REPRESENTATIVES AND HOLD THEM HARMLESS FROM AND AGAINST (BUT LIMITED TO SUCH
LENDER’S SPECIFIED PERCENTAGE OF) ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES, AND
REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, ASSERTED AGAINST, OR INCURRED BY THEM IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 61



--------------------------------------------------------------------------------

TAKEN OR OMITTED BY THEM UNDER THE CREDIT DOCUMENTS IF ADMINISTRATIVE AGENT AND
ITS REPRESENTATIVES ARE NOT REIMBURSED FOR SUCH AMOUNTS BY ANY COMPANY. ALTHOUGH
ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES HAVE THE RIGHT TO BE INDEMNIFIED
UNDER THIS AGREEMENT FOR ITS OR THEIR OWN ORDINARY NEGLIGENCE, ADMINISTRATIVE
AGENT AND ITS REPRESENTATIVES DO NOT HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS
AGREEMENT FOR ITS OR THEIR OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT.

12.6 Event of Default. While an Event of Default exists, Lenders agree to
promptly confer in order that Required Lenders or Lenders, as the case may be,
may agree upon a course of action for the enforcement of the Rights of Lenders.
Administrative Agent is entitled to act or refrain from taking any action
(without incurring any liability to any Person for so acting or refraining)
unless and until it has received instructions from Required Lenders. In actions
with respect to any Company’s property, Administrative Agent is acting for the
ratable benefit of each Lender.

12.7 Limitation of Liability. No Lender or any Participant will incur any
liability to any other Lender or Participant except for acts or omissions in bad
faith, and neither Administrative Agent nor any Lender or Participant will incur
any liability to any other Person for any act or omission of any other Lender or
any Participant.

12.8 Relationship of Lenders. The Credit Documents do not create a partnership
or joint venture among Administrative Agent and Lenders or among Lenders.

12.9 Benefits of Agreement. None of the provisions of this section inure to the
benefit of any Company or any other Person except Administrative Agent and
Lenders. Therefore, no Company or any other Person is entitled to rely upon, or
entitled to raise as a defense, in any manner whatsoever, the failure of
Administrative Agent or any Lender to comply with these provisions.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS.

13.1 Successors and Assigns. The terms and provisions of the Credit Documents
shall be binding upon and inure to the benefit of Borrowers and the Lenders and
their respective successors and assigns, except that (i) no Borrower shall have
the right to assign its rights or obligations under the Credit Documents and
(ii) any assignment by any Lender must be made in compliance with Section 13.3.
The parties to this agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, any pledge or assignment by
any Lender of all or any portion of its rights under this agreement and any Note
to a Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3. The Administrative Agent may treat the Person
which made any loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 62



--------------------------------------------------------------------------------

Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any loan or which holds any Note to
direct payments relating to such loan or Note to another Person. Any assignee of
the rights to any loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Credit Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such loan.

13.2 Participations.

(a) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
loan owing to such Lender, any Note held by such Lender, any commitment of such
Lender or any other interest of such Lender under the Credit Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Credit Documents shall remain unchanged,
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Credit Documents, all amounts payable by each Borrower under this
agreement shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Credit Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Credit Documents other than any amendment, modification or
waiver with respect to any loan or any commitment in which such Participant has
an interest which forgives principal, interest or fees or reduces the interest
rate or fees payable with respect to any such loan or such commitment, extends
the Stated Termination Date or the Term Loan Termination Date, postpones any
date fixed for any regularly scheduled payment of principal of, or interest or
fees on, any such loan or any such commitment, releases any guarantor of any
such loan or releases all or substantially all of the collateral, if any,
securing any such loan.

(c) Benefit of Setoff. Each Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Credit Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Credit Documents, provided that each Lender shall retain
the right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.1 as if each Participant were a Lender.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 63



--------------------------------------------------------------------------------

13.3 Assignments.

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Credit Documents. Such assignment shall be substantially
in the form of Exhibit E or in such other form as may be agreed to by the
parties thereto. The consent of Borrowers and Administrative Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender or an Affiliate thereof; provided, however, that if an
Event of Default has occurred and is continuing, the consent of Borrowers shall
not be required. Such consent shall not be unreasonably withheld or delayed.
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of Borrowers and Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Committed Sum (calculated
as at the date of such assignment) or outstanding loans (if the Total Commitment
Amount has been terminated).

(b) Effect; Effective Date. Upon (i) delivery to Administrative Agent of an
assignment, together with any consents required by Section 13.3(a), and
(ii) payment of a $4,000 fee from the Purchaser or the assigning Lender to
Administrative Agent for processing such assignment (unless such fee is waived
by Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the commitments and loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Credit Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
agreement and any other Credit Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Credit
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by Borrowers, the Lenders or Administrative Agent
shall be required to release the transferor Lender with respect to the
percentage of the commitments and loans assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3(b),
the transferor Lender, Administrative Agent and Borrowers shall, if the
transferor Lender or the Purchaser desires that its loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective commitments, as adjusted pursuant to such
assignment.

13.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Credit Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrowers and their respective Subsidiaries,
so long as such Transferee or prospective Transferee agrees in writing to keep
such information confidential.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 64



--------------------------------------------------------------------------------

13.5 Tax Treatment. If any interest in any Credit Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.19.

SECTION 14. MISCELLANEOUS.

14.1 Nonbusiness Days. Any payment or action that is due under any Credit
Document on a non-Business Day may be delayed until the next succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a LIBOR Rate Borrowing, in
which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day.

14.2 Communications. Unless otherwise specifically provided, whenever any Credit
Document requires or permits any consent, approval, notice, request or demand
from one party to another, communication must be in writing (which may be by
telex or fax) to be effective and shall be deemed to have been given (i) if by
telex, when transmitted to the appropriate telex number and the appropriate
answer back is received, (ii) if by fax, when transmitted to the appropriate fax
number and machine confirmation of receipt is received (and all communications
sent by fax must be confirmed promptly thereafter by telephone; but any
requirement in this parenthetical shall not affect the date when the fax shall
be deemed to have been delivered), (iii) if by mail, on the third Business Day
after it is enclosed in an envelope and properly addressed, stamped, sealed and
deposited in the appropriate official postal service, (iv) if by
e-mail, when transmitted to the appropriate e-mail address of the receiving
party (and all communications sent by e-mail must be followed by a facsimile of
that e-mail sent to the receiving party), or (v) if by any other means, when
actually delivered. Until changed by notice pursuant to this agreement, the
addresses (and fax numbers) for Borrowers and Administrative Agent are stated
beside their respective signatures to this agreement. The address (and fax
number) for each Lender who becomes party to this agreement shall be stated
beside its name on Schedule 2 or in the Assignment and Assumption pursuant to
which it became a party.

14.3 Form and Number of Documents. The form, substance and number of
counterparts of each writing to be furnished under this agreement must be
satisfactory to Administrative Agent and its counsel.

14.4 Exceptions to Covenants. No Company may take or fail to take any action
that is permitted as an exception to any of the covenants contained in any
Credit Document if that action or omission would result in the breach of any
other covenant contained in any Credit Document.

14.5 Survival. All covenants, agreements, undertakings, representations, and
warranties made in any of the Credit Documents survive all closings under the
Credit Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 65



--------------------------------------------------------------------------------

14.6 Governing Governmental Requirements. Unless otherwise stated in any Credit
Document, the Governmental Requirements of the State of Texas and of the United
States of America govern the Rights and duties of the parties to the Credit
Documents and the validity, construction, enforcement, and interpretation of the
Credit Documents.

14.7 Invalid Provisions. Any provision in any Credit Document held to be
illegal, invalid or unenforceable is fully severable; the appropriate Credit
Document shall be construed and enforced as if that provision had never been
included; and the remaining provisions shall remain in full force and effect and
shall not be affected by the severed provision. Administrative Agent, Lenders
and each Company party to the affected Credit Document agree to negotiate, in
good faith, the terms of a replacement provision as similar to the severed
provision as may be possible and be legal, valid and enforceable.

14.8 Conflicts Between Credit Documents. The provisions of this agreement
control if in conflict (i.e., the provisions contradict each other as opposed to
a Credit Document containing additional provisions not in conflict) with the
provisions of any other Credit Document.

14.9 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each Company’s obligations under the Credit Documents shall
remain in full force and effect until termination of the commitments and payment
in full of the Principal Debt and of all interest, fees, and other amounts of
the Obligation then due and owing, except that Sections 3.16, 3.18, Section 11,
and Section 13, and any other provisions under the Credit Documents expressly
intended to survive by the terms hereof or by the terms of the applicable Credit
Documents, shall survive such termination. If at any time any payment of the
principal of or interest on any Note or any other amount payable by any Borrower
under any Credit Document is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy, or reorganization of any Borrower or otherwise,
the obligations of each Company under the Credit Documents with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

14.10 Amendments, Consents, Conflicts, and Waivers.

(a) Required Lenders. Unless otherwise specifically provided (i) the provisions
of this agreement may be amended, modified, or waived, only by an instrument in
writing executed by Borrowers, Administrative Agent, and Required Lenders and
supplemented only by documents delivered or to be delivered in accordance with
the express terms of this agreement, and (ii) the other Credit Documents may
only be the subject of an amendment, modification, or waiver that has been
approved by Required Lenders and Borrowers.

(b) All Lenders. Any amendment to or consent or waiver under this agreement or
any Credit Document that purports to accomplish any of the following must be by
an instrument in writing executed by Borrowers and Administrative Agent and
executed (or approved, as the case may be) by each Lender: (i) Extends the due
date or decreases the amount of any scheduled payment or amortization of the
Obligation beyond the date specified in the Credit Documents; (ii) decreases any
rate or amount of interest, fees, or other sums payable to Administrative Agent
or Lenders under this agreement

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 66



--------------------------------------------------------------------------------

(except such reductions as are contemplated by this agreement); (iii) changes
the definition of “Committed Amount,” “Total Commitment Amount”, “Specified
Percentage,” “Required Lenders,” or “Pro Rata Part;” (iv) increases any one or
more Lenders’ commitments; or (v) changes this clause (b) or any other matter
specifically requiring the consent of all Lenders under this agreement.

(c) Conflicts. Any conflict or ambiguity between the terms and provisions of
this agreement and terms and provisions in any other Credit Document is
controlled by the terms and provisions of this agreement.

(d) Waivers. No course of dealing or any failure or delay by Administrative
Agent, any Lender, or any of their respective Representatives with respect to
exercising any Right of Administrative Agent or any Lender under this agreement
operates as a waiver thereof. A waiver must be in writing and signed by
Administrative Agent and Lenders (or Required Lenders, if permitted under this
agreement) to be effective, and a waiver will be effective only in the specific
instance and for the specific purpose for which it is given.

14.11 Multiple Counterparts. Any Credit Document may be executed in a number of
identical counterparts, and by each party thereto on separate counterparts
(including, at Administrative Agent’s discretion, counterparts or signature
pages executed and transmitted by fax) with the same effect as if all
signatories had signed the same document. All counterparts must be construed
together to constitute one and the same instrument.

14.12 Joint and Several Basis. The obligations of the Specified Borrowers under
the PMC Revolving Facility, the Term Loan, this agreement and under all of the
other Credit Documents, including, without limitation, the Obligations, shall be
joint and several in all respects.

14.13 VENUE, SERVICE OF PROCESS, AND JURY TRIAL.

(a) VENUE AND SERVICE OF PROCESS. EACH BORROWER, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS IN TEXAS, (II) WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE GOVERNMENTAL REQUIREMENTS, ANY OBJECTION THAT IT MAY NOW OR IN THE
FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION ARISING OUT OF OR IN
CONNECTION WITH ANY CREDIT DOCUMENT AND THE OBLIGATION BROUGHT IN THE DISTRICT
COURTS OF DALLAS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION, (III) WAIVES ANY CLAIMS THAT ANY
LITIGATION BROUGHT IN ANY OF THE FOREGOING COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (IV) CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THOSE
COURTS IN ANY LITIGATION BY THE MAILING OF COPIES OF THAT PROCESS BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND DELIVERY, OR BY

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 67



--------------------------------------------------------------------------------

DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE DEEMED
COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS FOR PURPOSES OF THIS
AGREEMENT, AND (V) AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY
CREDIT DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR THE
OBLIGATION MAY BE BROUGHT IN ONE OF THE FOREGOING COURTS.

(b) JURY WAIVER. EACH OF BORROWERS, ADMINISTRATIVE AGENT AND LENDERS HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG SUCH PARTIES ARISING OUT OF OR IN ANY WAY RELATED
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO LENDERS TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER
CREDIT DOCUMENTS.

(c) General. The scope of each of the foregoing waivers is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. EACH BORROWER ACKNOWLEDGES THAT THESE WAIVERS ARE A
MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT’S AND EACH LENDER’S AGREEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF ADMINISTRATIVE AGENT AND EACH
LENDER HAVE ALREADY RELIED ON THESE WAIVERS IN ENTERING INTO THIS AGREEMENT, AND
THAT ADMINISTRATIVE AGENT AND EACH LENDER WILL CONTINUE TO RELY ON EACH OF THESE
WAIVERS IN RELATED FUTURE DEALINGS. EACH BORROWER FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THESE WAIVERS WITH ITS LEGAL COUNSEL, AND THAT
IT KNOWINGLY AND VOLUNTARILY AGREES TO EACH WAIVER FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. The waivers in this section are irrevocable, meaning that they
may not be modified either orally or in writing, and these waivers apply to any
future renewals, extensions, amendments, modifications, or replacements in
respect of the applicable Credit Document. In connection with any Litigation,
this agreement may be filed as a written consent to a trial by the court.

14.14 ENTIRETY. THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
BORROWERS, THE OTHER COMPANIES, LENDERS, AND ADMINISTRATIVE AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 68



--------------------------------------------------------------------------------

14.15 Amendment and Restatement. This agreement amends and restates in its
entirety the Existing Credit Agreement. The execution of this agreement and the
other Credit Documents executed in connection herewith does not extinguish the
indebtedness outstanding in connection with the Existing Credit Agreement nor
does it constitute a novation with respect to such indebtedness. EACH BORROWER
REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF AND AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS TO ITS OR ANY OTHER PERSON’S OBLIGATIONS UNDER THE EXISTING CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS.

[Remainder of Page Intentionally Blank. Signature Page Follows]

 

AMENDED AND RESTATED CREDIT AGREEMENT – PAGE 69



--------------------------------------------------------------------------------

DULY EXECUTED AND DELIVERED by each of the signatories hereto as of the date
first stated in this agreement.

 

PMC COMMERCIAL TRUST,

as a Borrower

By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

Address for Notice:

 

PMC Commercial Trust

17950 Preston Road, Suite 600

Dallas, Texas 75252

Attn: Chief Financial Officer

Fax No.: 972/349-3265

FIRST WESTERN SBLC, INC.,

as a Borrower

 

By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

Address for Notice:

 

First Western SBLC, Inc.

17950 Preston Road, Suite 600

Dallas, Texas 75252

Attn: Chief Financial Officer

Fax No.: 972/349-3265

 

AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

WESTERN FINANCIAL CAPITAL

CORPORATION, as a Borrower

By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

Address for Notice:

 

Western Financial Capital Corporation

17950 Preston Road, Suite 600

Dallas, Texas 75252

Attn: Chief Financial Officer

Fax No.: 972/349-3265

 

PMC INVESTMENT CORPORATION,

as a Borrower

By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

Address for Notice:

 

PMC Investment Corporation

17950 Preston Road, Suite 600

Dallas, Texas 75252

Attn: Chief Financial Officer

Fax No.: 972/349-3265

 

AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION

as Administrative Agent, JPMorgan Chase,

and a Lender

By:    

 

Address for Notice:

 

JPMorgan Chase Bank, National Association

2200 Ross Avenue, 8th Floor

Dallas, Texas 75201

Attn: Brooke Tankersley

Fax No.: 214 965 3024

 

AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 2

LENDERS AND COMMITMENTS

 

Name and Address of Lender

   Committed Sum for
Revolving Facilities      Specified
Percentage     Term Loan
Amount  

JPMorgan Chase Bank, National Association

2200 Ross Avenue, 8th Floor

Dallas, Texas

   $ 25,000,000         100 %    $ 30,000,000      

 

 

    

 

 

   

 

 

 

Totals

   $ 25,000,000         100 %    $ 30,000,000      

 

 

    

 

 

   

 

 

 

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 6.3

INFORMATION REGARDING COMPANIES

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SCHEDULE 6.3



--------------------------------------------------------------------------------

SCHEDULE 6.8

LITIGATION

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SCHEDULE 6.8



--------------------------------------------------------------------------------

SCHEDULE 8.2

EXISTING DEBT

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – SCHEDULE 8.2



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING NOTES

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT A



--------------------------------------------------------------------------------

PMC REVOLVING NOTE

 

$40,000,000    March 10, 2014

FOR VALUE RECEIVED, the undersigned, PMC COMMERCIAL TRUST, a real estate
investment trust organized under the laws of the State of Texas (“PMC”), WESTERN
FINANCIAL CAPITAL CORPORATION, a Florida corporation (“Western Financial”), and
PMC INVESTMENT CORPORATION, a Florida corporation (“PMC Investment”)
(collectively PMC, Western Financial and PMC Investment, the “Specified
Borrowers” and individually, a “Specified Borrower”), jointly and severally,
irrevocably and unconditionally promise to pay to the order of JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association with its office in
Dallas, Texas (“Lender”, and together with each subsequent holder hereof,
“Payee”), at the principal banking office of Administrative Agent (hereinafter
referenced) at 2200 Ross Avenue, Dallas, Texas 75201, (i) the principal amount
of FORTY MILLION AND NO/100 DOLLARS ($40,000,000) (or such lesser amount as
shall equal the Principal Debt under the PMC Revolving Facility), on the dates
and in the principal amounts provided for in the Credit Agreement, and
(ii) interest on the unpaid principal amount of each Borrowing from time to time
remaining outstanding and unpaid from the date of each such Borrowing until it
shall be paid in full, at the rates per annum and on the dates provided for in
the Credit Agreement.

All capitalized terms used herein and not otherwise defined herein shall have
the same meaning and effect as used and defined in that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as amended and
otherwise modified, and in effect, the “Credit Agreement”), by and among
Borrowers, certain Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent for those Lenders. Reference is hereby made to the Credit
Agreement for all intents and purposes.

This Note is a “Revolving Note” executed by Specified Borrowers and is referred
to in, governed by, and subject to, and is entitled to the benefits of, the
terms and provisions of the Credit Agreement as therein stated and referenced
and is executed in substitution and replacement (but not extinguishment) of that
certain Second Amended and Restated Revolving Note dated June 8, 2011, executed
by PMC and payable to the order of Lender in the original principal amount of
$40,000,000. Reference is hereby made to the Credit Agreement for a statement of
the agreements, rights, remedies, benefits and obligations of Payee and the
covenants, agreements, rights, duties and obligations of Specified Borrowers in
relation hereto, including provisions for acceleration of the maturity hereof,
interest rate and amount limitations and voluntary and mandatory prepayments
hereon; but this reference to the Credit Agreement, or any provision thereof,
shall not affect or impair the irrevocable, absolute and unconditional
obligation of Specified Borrowers to pay principal of, and interest on, this
Note when due. Unless the maturity of this Note shall have sooner occurred, the
outstanding principal balance of this Note and all accrued and unpaid interest
thereon shall be finally and fully payable on the Termination Date.



--------------------------------------------------------------------------------

The date, amount, Type, and interest rate of each Borrowing made by Lender to
Specified Borrowers, and each payment made on account of the principal thereof,
and accrued interest thereon, shall be recorded by Payee on its books and
records, and prior to any transfer of this Note, endorsed by Payee on a schedule
attached hereto or any continuation thereof; and all recordations and
endorsements made by Payee shall, absent manifest error, be conclusive of all
such matters and binding on all Persons. Payee’s failure to make or error in
making any such recordations or endorsements shall not diminish, reduce or
relieve Specified Borrowers’ obligation to pay (i) all Borrowings made by Lender
and then outstanding and (ii) all accrued and earned interest on the amounts
thereof from time to time outstanding and unpaid, pursuant to this Note.

Upon the occurrence of an Event of Default, this Note may be declared to be, or
shall become, forthwith due, and immediately payable in the manner, upon the
conditions (if any) and with the effect, provided for and referred to in the
Credit Agreement.

If this Note is placed in the hands of an attorney for collection (whether or
not any proceeding is filed in connection therewith), or collected through suit,
the Bankruptcy Court or any other judicial proceeding, Specified Borrowers
irrevocably and unconditionally agree to pay all costs, expenses and fees
incurred by Payee, including reasonable attorneys’ fees and expenses, and any
assessed court and related costs, in addition to all other amounts owing
hereunder.

Specified Borrowers and all sureties, endorsers, guarantors and other Persons
ever liable for the payment of any sums payable on this Note, jointly and
severally, waive notice, demand, notice of presentment, presentment, presentment
for payment, demand for payment, non-payment, notice of dishonor, dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity,
notice of intent to demand, protest, notice of protest, grace and all
formalities and other notices of any and every kind, and filing of suit or
diligence in collecting this Note or enforcing (in whole or part) any security
or guaranty now or hereafter for the payment of this Note, and consent and agree
to any partial or full substitution, exchange or release of any such security or
guaranty or the partial or full release of any Person primarily or secondarily
liable hereon, and consent and agree that it will not be necessary for any
holder hereof, in order to enforce payment by it of this Note to first institute
suit or exhaust its remedies against Specified Borrowers or any other Persons
liable herefor, or to enforce it rights against any such security herefor or
guarantor or any other Person with respect hereto, and consent to any or all
extensions, increases or renewals or postponements, modifications or
rearrangements of time or payment of this Note or any other indulgence with
respect hereto, without notice thereof to, or consent thereto from, any of them.

Each Specified Borrower and Payee hereby agrees that Chapter 346 of the Texas
Finance Code, as amended, shall not apply to this Note or the loan transaction
evidenced by, and referred to in, the Credit Agreement in any manner, including
without limitation, to any account or arrangement evidenced or created by, or
provided for in, this Note or the Credit Agreement.

This Note (including its validity, enforceability and interpretation) shall be
governed by, and construed in accordance with, the laws of the State of Texas
(without regard to conflict of law principles) and, to the extent controlling,
federal laws of the United States of America. This Note has been executed,
delivered and accepted and is payable at, Dallas, Dallas County, Texas.

 

PMC REVOLVING NOTE – Page 2



--------------------------------------------------------------------------------

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank]

 

PMC REVOLVING NOTE – Page 3



--------------------------------------------------------------------------------

PMC COMMERCIAL TRUST By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

 

WESTERN FINANCIAL CAPITAL

CORPORATION

By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

 

PMC INVESTMENT CORPORATION By:      

Barry N. Berlin

Executive Vice President

and Chief Financial Officer

 

PMC REVOLVING NOTE – Signature Page



--------------------------------------------------------------------------------

FIRST WESTERN REVOLVING NOTE

 

$20,000,000       March 10, 2014

FOR VALUE RECEIVED, the undersigned, FIRST WESTERN SBLC, INC., a Florida
corporation (“First Western”), irrevocably and unconditionally promises to pay
to the order of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association with its office in Dallas, Texas (“Lender”, and together with each
subsequent holder hereof, “Payee”), at the principal banking office of
Administrative Agent (hereinafter referenced) at 2200 Ross Avenue, Dallas,
Texas 75201, (i) the principal amount of TWENTY MILLION AND NO/100 DOLLARS
($20,000,000) (or such lesser amount as shall equal the Principal Debt under the
First Western Revolving Facility), on the dates and in the principal amounts
provided for in the Credit Agreement, and (ii) interest on the unpaid principal
amount of each Borrowing from time to time remaining outstanding and unpaid from
the date of each such Borrowing until it shall be paid in full, at the rates per
annum and on the dates provided for in the Credit Agreement.

All capitalized terms used herein and not otherwise defined herein shall have
the same meaning and effect as used and defined in that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as amended and
otherwise modified, and in effect, the “Credit Agreement”), by and among
Borrowers, certain Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent for those Lenders. Reference is hereby made to the Credit
Agreement for all intents and purposes.

This Note is a “Revolving Note” executed by First Western and is referred to in,
governed by, and subject to, and is entitled to the benefits of, the terms and
provisions of the Credit Agreement as therein stated and referenced and is
executed in substitution and replacement (but not extinguishment) of that
certain Second Amended and Restated Revolving Note dated as of January 1, 2012,
executed by First Western and payable to the order of Lender in the original
principal amount of $20,000,000. Reference is hereby made to the Credit
Agreement for a statement of the agreements, rights, remedies, benefits and
obligations of Payee and the covenants, agreements, rights, duties and
obligations of First Western in relation hereto, including provisions for
acceleration of the maturity hereof, interest rate and amount limitations and
voluntary and mandatory prepayments hereon; but this reference to the Credit
Agreement, or any provision thereof, shall not affect or impair the irrevocable,
absolute and unconditional obligation of First Western to pay principal of, and
interest on, this Note when due. Unless the maturity of this Note shall have
sooner occurred, the outstanding principal balance of this Note and all accrued
and unpaid interest thereon shall be finally and fully payable on the
Termination Date.

The date, amount, Type, and interest rate of each Borrowing made by Lender to
First Western, and each payment made on account of the principal thereof, and
accrued interest thereon, shall be recorded by Payee on its books and records,
and prior to any transfer of this Note, endorsed by Payee on a schedule attached
hereto or any continuation thereof; and all recordations and endorsements made
by Payee shall, absent manifest error, be conclusive of all such matters and
binding on all Persons. Payee’s failure to make or error in making any such
recordations or endorsements shall not diminish, reduce or relieve First
Western’s obligation to pay (i) all Borrowings made by Lender and then
outstanding and (ii) all accrued and earned interest on the amounts thereof from
time to time outstanding and unpaid, pursuant to this Note.



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, this Note may be declared to be, or
shall become, forthwith due, and immediately payable in the manner, upon the
conditions (if any) and with the effect, provided for and referred to in the
Credit Agreement.

If this Note is placed in the hands of an attorney for collection (whether or
not any proceeding is filed in connection therewith), or collected through suit,
the Bankruptcy Court or any other judicial proceeding, First Western irrevocably
and unconditionally agrees to pay all costs, expenses and fees incurred by
Payee, including reasonable attorneys’ fees and expenses, and any assessed court
and related costs, in addition to all other amounts owing hereunder.

First Western and all sureties, endorsers, guarantors and other Persons ever
liable for the payment of any sums payable on this Note, jointly and severally,
waive notice, demand, notice of presentment, presentment, presentment for
payment, demand for payment, non-payment, notice of dishonor, dishonor, notice
of intent to accelerate maturity, notice of acceleration of maturity, notice of
intent to demand, protest, notice of protest, grace and all formalities and
other notices of any and every kind, and filing of suit or diligence in
collecting this Note or enforcing (in whole or part) any security or guaranty
now or hereafter for the payment of this Note, and consent and agree to any
partial or full substitution, exchange or release of any such security or
guaranty or the partial or full release of any Person primarily or secondarily
liable hereon, and consent and agree that it will not be necessary for any
holder hereof, in order to enforce payment by it of this Note to first institute
suit or exhaust its remedies against First Western or any other Persons liable
herefor, or to enforce it rights against any such security herefor or guarantor
or any other Person with respect hereto, and consent to any or all extensions,
increases or renewals or postponements, modifications or rearrangements of time
or payment of this Note or any other indulgence with respect hereto, without
notice thereof to, or consent thereto from, any of them.

Each of First Western and Payee hereby agrees that Chapter 346 of the Texas
Finance Code, as amended, shall not apply to this Note or the loan transaction
evidenced by, and referred to in, the Credit Agreement in any manner, including
without limitation, to any account or arrangement evidenced or created by, or
provided for in, this Note or the Credit Agreement.

This Note (including its validity, enforceability and interpretation) shall be
governed by, and construed in accordance with, the laws of the State of Texas
(without regard to conflict of law principles) and, to the extent controlling,
federal laws of the United States of America. This Note has been executed,
delivered and accepted and is payable at, Dallas, Dallas County, Texas.

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank]

 

 

FIRST WESTERN REVOLVING NOTE – Page 2



--------------------------------------------------------------------------------

FIRST WESTERN SBLC, INC. By:       Barry N. Berlin  

Executive Vice President

and Chief Financial Officer

 

FIRST WESTERN REVOLVING NOTE – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-2

TERM NOTE

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT A-2



--------------------------------------------------------------------------------

TERM NOTE

 

$30,000,000       March 10, 2014

FOR VALUE RECEIVED, the undersigned, PMC COMMERCIAL TRUST, a real estate
investment trust organized under the laws of the State of Texas (“PMC”), WESTERN
FINANCIAL CAPITAL CORPORATION, a Florida corporation (“Western Financial”), and
PMC INVESTMENT CORPORATION, a Florida corporation (“PMC Investment”)
(collectively PMC, Western Financial and PMC Investment, the “Specified
Borrowers” and individually, a “Specified Borrower”), jointly and severally,
irrevocably and unconditionally promise to pay to the order of JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association with its office in
Dallas, Texas (“Lender”, and together with each subsequent holder hereof,
“Payee”), at the principal banking office of Administrative Agent (hereinafter
referenced) at 2200 Ross Avenue, Dallas, Texas 75201, (i) the principal amount
of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000) (or such lesser amount as
shall equal the Principal Debt under the Term Loan), on the dates and in the
principal amounts provided for in the Credit Agreement, and (ii) interest on the
unpaid principal amount of any Borrowing from time to time remaining outstanding
and unpaid from the date of such Borrowing until it shall be paid in full, at
the rates per annum and on the dates provided for in the Credit Agreement.

All capitalized terms used herein and not otherwise defined herein shall have
the same meaning and effect as used and defined in that certain Amended and
Restated Credit Agreement dated as of December 28, 2010 (as amended and
otherwise modified, and in effect, the “Credit Agreement”), by and among
Borrowers, certain Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent for those Lenders. Reference is hereby made to the Credit
Agreement for all intents and purposes.

This Note is a “Term Note” executed by Specified Borrowers and is referred to
in, governed by, and subject to, and is entitled to the benefits of, the terms
and provisions of the Credit Agreement as therein stated and referenced.
Reference is hereby made to the Credit Agreement for a statement of the
agreements, rights, remedies, benefits and obligations of Payee and the
covenants, agreements, rights, duties and obligations of Specified Borrowers in
relation hereto, including provisions for acceleration of the maturity hereof,
interest rate and amount limitations and voluntary and mandatory prepayments
hereon; but this reference to the Credit Agreement, or any provision thereof,
shall not affect or impair the irrevocable, absolute and unconditional
obligation of Specified Borrowers to pay principal of, and interest on, this
Note when due. Unless the maturity of this Note shall have sooner occurred, the
outstanding principal balance of this Note and all accrued and unpaid interest
thereon shall be finally and fully payable on the Term Loan Termination Date.

The date, amount, Type, and interest rate of any Borrowing made by Lender to
Specified Borrowers, and each payment made on account of the principal thereof,
and accrued interest thereon, shall be recorded by Payee on its books and
records, and prior to any transfer of this



--------------------------------------------------------------------------------

Note, endorsed by Payee on a schedule attached hereto or any continuation
thereof; and all recordations and endorsements made by Payee shall, absent
manifest error, be conclusive of all such matters and binding on all Persons.
Payee’s failure to make or error in making any such recordations or endorsements
shall not diminish, reduce or relieve Specified Borrowers’ obligation to pay
(i) any Borrowing made by Lender and then outstanding and (ii) all accrued and
earned interest on the amount thereof from time to time outstanding and unpaid,
pursuant to this Note.

Upon the occurrence of an Event of Default, this Note may be declared to be, or
shall become, forthwith due, and immediately payable in the manner, upon the
conditions (if any) and with the effect, provided for and referred to in the
Credit Agreement.

If this Note is placed in the hands of an attorney for collection (whether or
not any proceeding is filed in connection therewith), or collected through suit,
the Bankruptcy Court or any other judicial proceeding, Specified Borrowers
irrevocably and unconditionally agree to pay all costs, expenses and fees
incurred by Payee, including reasonable attorneys’ fees and expenses, and any
assessed court and related costs, in addition to all other amounts owing
hereunder.

Specified Borrowers and all sureties, endorsers, guarantors and other Persons
ever liable for the payment of any sums payable on this Note, jointly and
severally, waive notice, demand, notice of presentment, presentment, presentment
for payment, demand for payment, non-payment, notice of dishonor, dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity,
notice of intent to demand, protest, notice of protest, grace and all
formalities and other notices of any and every kind, and filing of suit or
diligence in collecting this Note or enforcing (in whole or part) any security
or guaranty now or hereafter for the payment of this Note, and consent and agree
to any partial or full substitution, exchange or release of any such security or
guaranty or the partial or full release of any Person primarily or secondarily
liable hereon, and consent and agree that it will not be necessary for any
holder hereof, in order to enforce payment by it of this Note to first institute
suit or exhaust its remedies against Specified Borrowers or any other Persons
liable herefor, or to enforce it rights against any such security herefor or
guarantor or any other Person with respect hereto, and consent to any or all
extensions, increases or renewals or postponements, modifications or
rearrangements of time or payment of this Note or any other indulgence with
respect hereto, without notice thereof to, or consent thereto from, any of them.

Each Specified Borrower and Payee hereby agrees that Chapter 346 of the Texas
Finance Code, as amended, shall not apply to this Note or the loan transaction
evidenced by, and referred to in, the Credit Agreement in any manner, including
without limitation, to any account or arrangement evidenced or created by, or
provided for in, this Note or the Credit Agreement.

This Note (including its validity, enforceability and interpretation) shall be
governed by, and construed in accordance with, the laws of the State of Texas
(without regard to conflict of law principles) and, to the extent controlling,
federal laws of the United States of America. This Note has been executed,
delivered and accepted and is payable at, Dallas, Dallas County, Texas.

 

TERM NOTE – Page 2



--------------------------------------------------------------------------------

THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank]

 

TERM NOTE – Page 3



--------------------------------------------------------------------------------

PMC COMMERCIAL TRUST By:       Barry N. Berlin   Executive Vice President   and
Chief Financial Officer

 

WESTERN FINANCIAL CAPITAL CORPORATION By:       Barry N. Berlin   Executive Vice
President   and Chief Financial Officer

 

PMC INVESTMENT CORPORATION By:       Barry N. Berlin   Executive Vice President
  and Chief Financial Officer

 

TERM NOTE – Signature Page



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING REQUEST

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING REQUEST

 

Administrative Agent: JPMorgan Chase Bank, National Association   
Date:                 , 20    

Borrower: [Specified Borrowers][First Western SBLC, Inc.]

This request is delivered under the Amended and Restated Credit Agreement dated
as of December 28, 2010, among PMC Commercial Trust, First Western SBLC, Inc.,
Western Financial Capital Corporation, PMC Investment Corporation (collectively,
“Borrowers”), certain Lenders and Administrative Agent (as the same has been or
may be amended, restated or modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement have the same meanings when used, unless
otherwise defined, in this request.

The undersigned, on behalf of [Specified Borrowers][First Western SBLC, Inc.],
requests a $             Borrowing under the [Revolving Facility][Term Loan]
(the “Requested Borrowing”) to be funded on             , 20__1 (the “Requested
Borrowing Date”), as a:

 

Category

  

Amount

  

interest rate category

Borrowing                $   

¨ LIBOR Rate (¨ one month, ¨ three month, ¨ six month)

 

¨ CB Floating Rate

The undersigned, on behalf of [Specified Borrowers][First Western SBLC, Inc.],
certifies that as of the Requested Borrowing Date, after giving effect to the
Requested Borrowing, (a) the representations and warranties of Borrowers in the
Credit Documents-are true and correct in all material respects except to the
extent that (i) a representation or warranty speaks to a specific date or
(ii) the facts on which a representation or warranty is based have changed by
transactions or conditions contemplated or permitted by the Credit Documents,
(b) no Event of Default, Potential Default or Material Adverse Event exists, and
(d) Borrowers have otherwise complied with all conditions of the Credit
Documents to permit the Requested Borrowing to be extended.

 

1  Must be no later than (a) the second Business Day after request if the
Requested Borrowing is a LIBOR Rate Borrowing or (b) the Business Day of request
otherwise.

 

EXHIBIT B – Borrowing Request – Page 1



--------------------------------------------------------------------------------

[PMC COMMERCIAL TRUST]

[FIRST WESTERN SBLC, INC.]

[WESTERN FINANCIAL CAPITAL CORPORATION]

[PMC INVESTMENT CORPORATION]

By:     Name:     Title:    

 

EXHIBIT B – Borrowing Request – Signature Page



--------------------------------------------------------------------------------

EXHIBIT C

CONVERSION NOTICE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT C

CONVERSION NOTICE

 

Administrative Agent: JPMorgan Chase Bank, National Association   
Date:                     , 20    

Borrower: [Specified Borrowers][First Western SBLC, Inc.]

This notice is delivered under the Amended and Restated Credit Agreement dated
as of December 28, 2010, among PMC Commercial Trust, First Western SBLC, Inc.,
Western Financial Capital Corporation, PMC Investment Corporation (collectively,
“Borrowers”), certain Lenders and Administrative Agent (as the same has been or
may be amended, restated or modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement have the same meanings when used, unless
otherwise defined, in this notice.

[Specified Borrowers][First Western SBLC, Inc.] presently [have][has] a
             Borrowing (the “Existing Borrowing”) under the [PMC Revolving
Facility][First Western Revolving Facility][Term Loan] in the amount of
             which, if a LIBOR Rate Borrowing, has an Interest Period of
                     ending on                     . On                     
(the “Conversion Date”), [Specified Borrowers][First Western SBLC, Inc.] shall
partially pay, continue in full or part as the same Type of Borrowing, or
convert in full or part to another Type of Borrowing and — if applicable — with
the Interest Period(s) designated below [check applicable boxes]:

 

  ¨ Amount to be paid, if any, $            .

 

  ¨ Balance to be in the following Types of Borrowings with — if applicable —
the following Interest Periods(s):

The undersigned, on behalf of [Specified Borrowers][First Western SBLC, Inc.],
certifies that on the Conversion Date — after giving effect to the above
action(s) — (a) all of the representations and warranties of the Borrowers in
the Credit Documents will be true and correct in all material respects (unless
they speak to a specific date or are based on facts which have changed by
transactions contemplated or expressly permitted by the Credit Documents) and
(b) no Material Adverse Event, Event of Default, or Potential Default will
exist.

 

[PMC COMMERCIAL TRUST]

[FIRST WESTERN SBLC, INC.]

[WESTERN FINANCIAL CAPITAL CORPORATION]

[PMC INVESTMENT CORPORATION]

By:    

Name:     Title2:    

 

 

2  Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

Administrative Agent: JPMorgan Chase Bank National Association    Date:
                    , 20    

Subject Period:                      ended                     , 20    

This certificate is delivered under the Amended and Restated Credit Agreement
(as renewed, extended, and amended, the “Credit Agreement”) dated as of
December 28, 2010, among Borrowers, certain Lenders, certain other parties, and
Administrative Agent. Terms defined in the Credit Agreement have the same
meanings when used — unless otherwise defined — in this certificate.

The undersigned, on behalf of Borrowers, certifies to Administrative Agent and
Lenders that on the date of this certificate:

1. Such undersigned officer is a Responsible Officer of the Borrowers as
designated below.

2. The financial statements that are attached to this certificate were prepared
in accordance with GAAP and present fairly such Borrower’s consolidated or
consolidating (if applicable) financial condition and results of operations as
of                      and for the fiscal year or portion of the fiscal year
ending on                      (the last day of the Subject Period set forth
above).

3. Such undersigned officer supervised a review of the Companies’ activities
during the Subject Period in respect of the following matters and has determined
the following: (a) the representations and warranties in the Credit Agreement
are true and correct in all material respects, except (i) to the extent that a
representation or warranty speaks to a specific date or the facts on which it is
based have changed by transactions or conditions contemplated or permitted by
the Credit Documents and (ii) for the changes, if any, described on the attached
Schedule; (b) each Company has complied with all of its obligations under the
Credit Documents, other than for the deviations, if any, described on the
attached Schedule; (c) no Event of Default or Potential Default exists or is
imminent, other than those, if any, described on the attached Schedule; and
(d) the Companies’ compliance with the financial covenants in Section 9 of the
Credit Agreement is accurately calculated on the attached Schedule.

 

By:    

Name:     Title1:    

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT D



--------------------------------------------------------------------------------

SCHEDULE TO COMPLIANCE CERTIFICATE

(for the period ending                                          
                   )

A. Describe deviations from performance or compliance with covenants, if any,
pursuant to clause (3)(a) or (3)(b) of the attached certificate. If none, so
state.

B. Describe Material Adverse Events, Events of Default or Potential Defaults, if
any, pursuant to clause (3)(c) of the attached certificate. If none, so state.

C. Reflect compliance with Section 9 of the Credit Agreement at the end of the
Subject Period pursuant to clause (3)(d) of the attached certificate.

Table 1

 

Covenant

   At End of Subject Period

Section 9.1 Minimum Asset Coverage Ratio

  

(a)    Unencumbered cash and cash equivalents of the Borrowers

     

(b)    Aggregate outstanding principal balance of all unencumbered Commercial
Loans owned by the Borrowers

     

(c)    Government guaranteed portion of First Western loans that have been sold
pursuant to secondary market loan sales

     

(d)    Retained Loan Discount

     

(e)    Loans identified as Doubtful or Substandard in accordance with the loan
classification methodology currently used by the Borrowers

     

(f)     Sum of (a) plus [(b) less (c) less (d) less (e)]

     

(g)    Aggregate amount of Debt of the Borrowers

     

(h)    Aggregate principal amount outstanding under the Junior Subordinated
Notes

     

(i)     Difference of (g) minus (h)

     

(j)     Minimum Asset Coverage Ratio

     

(k)    Product of (f) divided by (i) (must not be less than line (j)

     

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT D



--------------------------------------------------------------------------------

Table 2

 

Covenant

   At End of Subject Period  

Section 9.2 Non-Hotel/Motel Loans

     

(a)    The aggregate principal balance of all Mortgage Loans

     $                          

(b)    15% of Line (a)

     $                          

(c)    The aggregate loan loss reserve established by Companies with respect to
Mortgage Loans

     $                          

(d)    Line (b) minus Line (c)

        $                       

(e)    The aggregate principal balance of Mortgage Loans secured by Projects
which are not hotels or motels (must not exceed Line (d))

        $                       

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

3.    Borrowers:    PMC Commercial Trust, First Western SBLC, Inc., Western
Financial Capital Corporation, and PMC Investment Corporation 4.           
Administrative Agent:            JPMorgan Chase Bank, National Association, as
the administrative agent under the Credit Agreement 5.    Credit Agreement:   
Amended and Restated Credit Agreement dated as of December 28, 2010, among
Borrowers, the Lenders party thereto, and JPMorgan Chase Bank, National
Association, as Administrative Agent

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2      $         $           %       $         $           %   
   $         $           %   

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Companies and their Subsidiaries
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:    

      Name:           Title:    

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:    

      Name:           Title:    

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to and3 Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

By:   

 

        Name:  

 

        Title:  

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

[Consented to:]4

PMC COMMERCIAL TRUST

 

By:   

 

        Name:  

 

        Title:  

 

FIRST WESTERN SBLC, INC.

 

By:   

 

        Name:  

 

        Title:  

 

WESTERN FINANCIAL CAPITAL CORPORATION

 

By:   

 

        Name:  

 

        Title:  

 

PMC INVESTMENT CORPORATION

 

By:   

 

        Name:  

 

        Title:  

 

 

4  To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by any
Borrower, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

2